Exhibit 10.1

EXECUTION COPY

 

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

April 30, 2019

among

SCANSOURCE, INC.,

The Subsidiary Borrowers Party Hereto,

The Lenders Party Hereto

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent, Swingline Lender and Issuing Bank

BANK OF AMERICA, N.A. and TD BANK, N.A.,

as Co-Syndication Agents

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Documentation Agent

 

 

JPMORGAN CHASE BANK, N.A.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and

TD BANK, N.A.,

as Joint Bookrunners and Joint Lead Arrangers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Article I Definitions

     1  

Section 1.01.

  Defined Terms      1  

Section 1.02.

  Classification of Loans and Borrowings      34  

Section 1.03.

  Terms Generally      34  

Section 1.04.

  Accounting Terms; GAAP      35  

Section 1.05.

  Foreign Currency Calculations      35  

Section 1.06.

  Redenomination of Certain Foreign Currencies      35  

Section 1.07.

  Interest Rates; LIBOR Notification      36  

Article II The Credits

     37  

Section 2.01.

  Commitments      37  

Section 2.02.

  Loans and Borrowings      37  

Section 2.03.

  Requests for Borrowings      38  

Section 2.04.

  [Intentionally Omitted]      39  

Section 2.05.

  Swingline Loans      39  

Section 2.06.

  Letters of Credit      41  

Section 2.07.

  Funding of Borrowings      45  

Section 2.08.

  Interest Elections      46  

Section 2.09.

  Termination, Reduction and Increase of Commitments      47  

Section 2.10.

  Repayment and Amortization of Loans; Evidence of Debt      49  

Section 2.11.

  Prepayment of Loans      50  

Section 2.12.

  Fees      51  

Section 2.13.

  Interest      52  

Section 2.14.

  Alternate Rate of Interest      53  

Section 2.15.

  Increased Costs      54  

Section 2.16.

  Break Funding Payments      55  

Section 2.17.

  Taxes      56  

Section 2.18.

  Payments Generally; Pro Rata Treatment; Sharing of Set-offs      61  

Section 2.19.

  Mitigation Obligations; Replacement of Lenders      63  

Section 2.20.

  Subsidiary Borrowers      64  

Section 2.21.

  [Intentionally Omitted]      64  

Section 2.22.

  Defaulting Lenders      64  

Article III Representations and Warranties

     67  

Section 3.01.

  Organization; Powers      67  

Section 3.02.

  Authorization; Enforceability      67  

Section 3.03.

  Governmental Approvals; No Conflicts      67  

Section 3.04.

  Financial Condition; No Material Adverse Change      67  

Section 3.05.

  Properties      67  

Section 3.06.

  Litigation and Environmental Matters      68  

Section 3.07.

  Compliance with Laws and Agreements      68  

Section 3.08.

  Investment Company Status      68  

Section 3.09.

  Taxes      68  

Section 3.10.

  ERISA      68  

Section 3.11.

  Disclosure      69  

Section 3.12.

  Security Documents      69  

 

i



--------------------------------------------------------------------------------

Section 3.13.

  Subsidiaries      69  

Section 3.14.

  Regulation U      69  

Section 3.15.

  Solvency      69  

Section 3.16.

  Material Agreements      70  

Section 3.17.

  Foreign Pension Plan      70  

Section 3.18.

  Labor Relations      70  

Section 3.19.

  Anti-Corruption Laws and Sanctions      70  

Section 3.20.

  EEA Financial Institution      71  

Section 3.21.

  Plan Assets; Prohibited Transactions      71  

Article IV Conditions

     71  

Section 4.01.

  Effective Date      71  

Section 4.02.

  Each Credit Event      73  

Article V Affirmative Covenants

     73  

Section 5.01.

  Financial Statements; Ratings Change and Other Information      73  

Section 5.02.

  Notices of Material Events      75  

Section 5.03.

  Existence; Conduct of Business      76  

Section 5.04.

  Payment of Obligations      76  

Section 5.05.

  Maintenance of Properties; Insurance      76  

Section 5.06.

  Books and Records; Inspection Rights      76  

Section 5.07.

  Compliance with Laws      76  

Section 5.08.

  Use of Proceeds and Letters of Credit      76  

Section 5.09.

  Further Assurances; etc.      77  

Section 5.10.

  Ownership of Subsidiaries; etc.      77  

Section 5.11.

  Additional Guarantors and Collateral      77  

Article VI Negative Covenants

     78  

Section 6.01.

  Indebtedness      78  

Section 6.02.

  Liens      80  

Section 6.03.

  Fundamental Changes; Asset Dispositions      83  

Section 6.04.

  Investments, Loans, Advances, Guarantees and Acquisitions      83  

Section 6.05.

  Swap Agreements      85  

Section 6.06.

  Restricted Payments      85  

Section 6.07.

  Transactions with Affiliates      86  

Section 6.08.

  Restrictive Agreements      86  

Section 6.09.

  Subordinated Indebtedness; Certain Prepayments      87  

Section 6.10.

  Sale and Leaseback Transactions      87  

Section 6.11.

  Fiscal Year      87  

Section 6.12.

  Maximum Leverage Ratio      87  

Section 6.13.

  Minimum Interest Coverage Ratio      87  

Article VII Events of Default

     88  

Section 7.01.

  Events of Default      88  

Section 7.02.

  Remedies Upon an Event of Default      90  

Section 7.03.

  Application of Payments      91  

Article VIII The Administrative Agent

     92  

Section 8.01.

  Authorization and Action      92  

Section 8.02.

  Agent Reliance, Indemnification, Etc.      95  

Section 8.03.

  Posting of Communications      96  

 

ii



--------------------------------------------------------------------------------

Section 8.04.

  Agent Individually      97  

Section 8.05.

  Successor Administrative Agent      97  

Section 8.06.

  Acknowledgments of Lenders and Issuing Bank      98  

Section 8.07.

  Collateral Matters      99  

Section 8.08.

  Credit Bidding      99  

Section 8.09.

  Certain ERISA Matters      100  

Article IX Miscellaneous

     101  

Section 9.01.

  Notices      101  

Section 9.02.

  Waivers; Amendments      103  

Section 9.03.

  Expenses; Indemnity; Damage Waiver      105  

Section 9.04.

  Successors and Assigns      107  

Section 9.05.

  Survival      110  

Section 9.06.

  Counterparts; Integration; Effectiveness; Electronic Execution      111  

Section 9.07.

  Severability      111  

Section 9.08.

  Right of Setoff      111  

Section 9.09.

  Governing Law; Jurisdiction; Consent to Service of Process      112  

Section 9.10.

  WAIVER OF JURY TRIAL      113  

Section 9.11.

  Headings      113  

Section 9.12.

  Confidentiality      113  

Section 9.13.

  Interest Rate Limitation      114  

Section 9.14.

  USA PATRIOT Act      114  

Section 9.15.

  Conversion of Currencies      114  

Section 9.16.

  Appointment of Borrower      115  

Section 9.17.

  Application of Proceeds      115  

Section 9.18.

  Parallel Debt Provisions      115  

Section 9.19.

  Amendment and Restatement      116  

Section 9.20.

  No Fiduciary Duty, etc.      116  

Section 9.21.

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      117
 

Section 9.22.

  Releases of Subsidiary Guarantors      117  

Article X Cross-Guarantee

     118  

 

SCHEDULES:

Schedule 1.01 – Pricing Schedule

Schedule 2.01 – Commitments

Schedule 2.20 – Closing Date Subsidiary Borrowers

Schedule 3.13 – Subsidiaries

Schedule 5.13 – Post-Closing Requirements

Schedule 6.01 – Existing Indebtedness

Schedule 6.02 – Existing Liens

Schedule 6.04 – Existing Investments

Schedule 6.08 – Existing Restrictions

EXHIBITS:

Exhibit A – Form of Assignment and Assumption

Exhibit B – Form of Designation Letter

Exhibit C – Form of Termination Letter

 

iii



--------------------------------------------------------------------------------

Exhibit D – Form of Compliance Certificate

Exhibit E – U.S. Tax Certificate

Exhibit F – Form of Borrowing Request

Exhibit G – Form of Interest Election Request

 

iv



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of April 30, 2019, among
SCANSOURCE, INC., the Subsidiary Borrowers party hereto, the LENDERS party
hereto, and JPMORGAN CHASE BANK, N.A., as Administrative Agent, Swingline Lender
and Issuing Bank.

RECITALS

A. The Borrower, the Subsidiary Borrowers, the Administrative Agent, and the
financial institutions designated as existing lenders on Schedule 2.01 hereto
(the “Continuing Lenders”) are party to that certain Amended and Restated Credit
Agreement dated as of October 11, 2011 (as amended up to but not including the
date hereof, the “Original Credit Agreement”).

B. The Borrower, the Administrative Agent and the Continuing Lenders wish to
amend and restate the Original Credit Agreement on the terms and conditions set
forth below to, among other things, extend the Maturity Date, reallocate the
“Commitments” thereunder, provide for a new term loan facility and make the
other changes to the Original Credit Agreement evidenced hereby.

C. The financial institutions identified on Schedule 2.01 which are not
Continuing Lenders wish to become “Lenders” hereunder and accept and assume the
obligations of “Lenders” hereunder with the Commitments specified on such
schedule.

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
made herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree that the
Original Credit Agreement is hereby amended and restated in its entirety as
follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquired Entity or Business” means either (a) the assets constituting a
business, division, facility, product line or line of business of any Person not
already a Subsidiary or (b) the capital stock of any such Person, which Person
shall, as a result of an acquisition or merger, become at least a 51% owned
Subsidiary of the Borrower (or shall be merged with and into the Borrower or a
Subsidiary Guarantor, with the Borrower or such Subsidiary Guarantor being the
surviving Person).

“Adjusted LIBOR Rate” means, with respect to any Eurocurrency Borrowing in
Dollars for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/100 of 1%) equal to (a) the Benchmark Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate. For all other
Eurocurrency Borrowings, “Adjusted LIBOR Rate” means the Benchmark Rate.

“Administrative Agent” means JPMorgan (including its branches and affiliates),
in its capacity as administrative agent for the Lenders hereunder.



--------------------------------------------------------------------------------

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Advance” means any Loan or any Letter of Credit.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent” means the Administrative Agent or the Collateral Agent or both, as the
context requires.

“Agreement” means this Second Amended and Restated Credit Agreement, as amended,
restated, modified or supplemented from time to time.

“Agreement Currency” has the meaning assigned to such term in Section 9.15(b).

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus 1/2 of 1% and (c) the Adjusted LIBOR Rate for a one month Interest
Period in Dollars on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that for the purposes of
this definition, the Adjusted LIBOR Rate for any day shall be based on the
Benchmark Screen Rate (or if the Benchmark Screen Rate is not available for such
one month Interest Period, the Interpolated Rate) at approximately 11:00 a.m.
London time on such day. Any change in the Alternate Base Rate due to a change
in the Prime Rate, the NYFRB Rate or the Adjusted LIBOR Rate shall be effective
from and including the effective date of such change in the Prime Rate, the
NYFRB Rate or the Adjusted LIBOR Rate, respectively. If the Alternate Base Rate
is being used as an alternate rate of interest pursuant to Section 2.14, then
the Alternate Base Rate shall be the greater of clauses (a) and (b) above and
shall be determined without reference to clause (c) above. For the avoidance of
doubt, if the Alternate Base Rate as determined pursuant to the foregoing would
be less than 1.00%, such rate shall be deemed to be 1.00% for purposes of this
Agreement.

“Alternative Rate” has the meaning assigned to such term in Section 2.14(a).

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries concerning or
relating to bribery or corruption, including, without limitation, the United
States Foreign Corrupt Practices Act of 1977, as amended, and the rules and
regulations thereunder and the Bribery Act 2010 of the United Kingdom, as
amended.

“Applicable Borrower” means, with respect to any Loan or other amount owing
hereunder or any matter pertaining to such Loan or other amount, whichever of
the Borrowers is the primary obligor on such Loan or other amount and, with
respect to any Letter of Credit, whichever of the Borrowers is the account party
with respect thereto.

“Applicable Creditor” has the meaning assigned to such term in Section 9.15(b).

“Applicable Lending Installation” is defined in Section 2.02(e).

“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Revolving Loans, LC Exposure or Swingline Loans, the percentage equal to a
fraction the numerator of which is such Lender’s Revolving Commitment and the
denominator of which is the aggregate Revolving Commitments

 

2



--------------------------------------------------------------------------------

of all Revolving Lenders (if the Revolving Commitments have terminated or
expired, the Applicable Percentages shall be determined based upon the Revolving
Commitments most recently in effect, giving effect to any assignments); provided
that in the case of Section 2.22 when a Defaulting Lender shall exist, any such
Defaulting Lender’s Revolving Commitment shall be disregarded in the
calculation, and (b) with respect to the Term Loans, a percentage equal to a
fraction the numerator of which is such Lender’s outstanding principal amount of
the Term Loans and the denominator of which is the aggregate outstanding
principal amount of the Term Loans of all Term Lenders.

“Applicable Rate” means, for any day, with respect to any Eurocurrency Loan or
ABR Loan or with respect to the commitment fees payable hereunder, the
applicable rate per annum set forth on Schedule 1.01 under the caption
“Eurocurrency Spread”, “ABR Spread” or “Commitment Fee Rate”, as the case may
be, based upon the Leverage Ratio.

“Approved Electronic Platform” has the meaning assigned to it in
Section 8.03(a).

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“Arrangers” means each of JPMorgan Chase Bank, N.A., Merrill Lynch, Pierce,
Fenner & Smith Incorporated (or any other registered broker-dealer wholly-owned
by Bank of America Corporation to which all or substantially all of Bank of
America Corporation’s or any of its subsidiaries’ investment banking, commercial
lending services or related businesses may be transferred following the date of
this Agreement) and TD Bank, N.A. in its capacity as a joint bookrunner and
joint lead arranger hereunder.

“Asset Disposition” means any sale, transfer or other disposition of any asset
of the Borrower or any Subsidiary in a single transaction or in a series of
related transactions (other than (a) the sale or lease of inventory or products
in the ordinary course or the sale of obsolete or worn out property in the
ordinary course, (b) the licensing of intellectual property and other general
intangibles to third parties in the ordinary course of business, (c) the
disposal of obsolete, worn-out or surplus equipment in the ordinary course of
business, (d) the disposition of receivables in connection with the compromise,
settlement or collection thereof in the ordinary course of business, (e) the
sale of lease portfolios and (f) the sale of Permitted Investments in the
ordinary course of business).

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form (including electronic records generated by the use
of an Approved Electronic Platform) approved by the Administrative Agent.

“AUD Bank Bill Reference Rate” means, with respect to any Eurocurrency Borrowing
in Australian Dollars and for any applicable Interest Period, the average bid
reference rate administered by ASX Benchmarks Pty Limited (ACN 616 075 417) (or
any other Person that takes over the administration of such rate) for Australian
dollar bills of exchange with a tenor equal in length to such Interest Period as
displayed on page BBSY of the Reuters screen (or, in the event such rate does
not appear on a Reuters page or screen, on any successor or substitute page on
such screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion) at or about 11:00 a.m.
(Sydney, Australia time) on the Quotation Day for such Interest Period.

“Australian Dollars” means the lawful currency of Australia.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Revolving Commitments.

 

3



--------------------------------------------------------------------------------

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Banking Services” means each and any of the following bank services provided to
any Credit Party or any Subsidiary by any Lender or any of its Affiliates:
(a) credit cards for commercial customers (including, without limitation,
commercial credit cards and purchasing cards), (b) stored value cards,
(c) merchant processing services and (d) treasury management services
(including, without limitation, foreign exchange transactions, controlled
disbursement, automated clearinghouse transactions, return items, any direct
debit scheme or arrangement, overdrafts and interstate depository network
services).

“Banking Services Obligations” of the Credit Parties and the Subsidiaries means
any and all obligations of the Credit Parties and the Subsidiaries, whether
absolute or contingent and howsoever and whensoever created, arising, evidenced
or acquired (including all renewals, extensions and modifications thereof and
substitutions therefor) in connection with Banking Services.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto, as
hereafter amended.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a voluntary or involuntary bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee, administrator, custodian, assignee for
the benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment or has had any order for relief in such proceeding
entered in respect thereof, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
provided, further, that such ownership interest does not result in or provide
such Person with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Person (or such Governmental Authority or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person.

“Benchmark Rate” means, with respect to (a) any Eurocurrency Borrowing in any
LIBOR Quoted Currency and for any applicable Interest Period, the Benchmark
Screen Rate at approximately 11:00 a.m., London time, on the Quotation Day for
such LIBOR Quoted Currency and Interest Period, (b) any Eurocurrency Borrowing
denominated in any Non-Quoted Currency and for any applicable Interest Period,
the applicable Local Screen Rate on the Quotation Date for such Non-Quoted
Currency and Interest Period; provided, that, if the Benchmark Screen Rate or
the Local Screen Rate, as applicable, shall not be available at such time for
such Interest Period (an “Impacted Interest Period”) with respect to the
applicable currency, then the Benchmark Rate or the Local Screen Rate, as
applicable, for such currency and Interest Period shall be the Interpolated
Rate. It is understood and agreed that all of the terms and conditions of this
definition of “Benchmark Rate” shall be subject to Section 2.14.

“Benchmark Screen Rate” means, for any day and time, with respect to any
Eurocurrency Borrowing in any LIBOR Quoted Currency for any Interest Period, the
London interbank offered rate as administered by ICE Benchmark Administration
(or any other Person that takes over the administration of

 

4



--------------------------------------------------------------------------------

such rate) for such LIBOR Quoted Currency for a period equal in length to such
Interest Period as displayed on such day and time on pages LIBOR01 or LIBOR02 of
the Reuters screen that displays such rate (or, in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion); provided that if the
Benchmark Screen Rate shall be less than zero, such rate shall be deemed to zero
for the purposes of this Agreement.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined under
ERISA) that is subject to Part 4 of Subtitle B of Title I of ERISA, (b) a “plan”
to which Section 4975 of the Code applies, or (c) any Person whose underlying
assets include the assets of any such “employee benefit plan” or “plan” by
reason of any investment in such Person by such “employee benefit plan” or
“plan.”

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Bond Financing Agreement” means that certain Financing Agreement dated as of
August 1, 2007, between the Borrower and Mississippi Business Finance
Corporation, as the same may be amended, modified, supplemented, restated or
renewed from time to time.

“Bonds” means the Mississippi Business Finance Corporation Taxable Industrial
Development Revenue Bonds, Series 2007 (ScanSource, Inc. Project), issued by the
Mississippi Business Finance Corporation in connection with the Borrower’s
distribution center located in Southaven, DeSoto County, Mississippi, the
proceeds of which Bonds were loaned to the Borrower or one of its Subsidiaries
pursuant to the Bond Financing Agreement.

“Borrower” means ScanSource, Inc., a South Carolina corporation.

“Borrower DTTP Filing” means an HM Revenue & Customs’ Form DTTP2 or equivalent,
duly completed and filed by the relevant Borrower within the applicable time
limit, which contains the scheme reference number and jurisdiction of tax
residence provided by a Lender to the Borrower and the Administrative Agent.

“Borrowers” means the Borrower and each Subsidiary Borrower.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect, (b) a Term Loan of the same Type, made,
converted or continued on the same date and, in the case of Eurocurrency Loans,
as to which a single Interest Period is in effect or (c) a Swingline Loan.

“Borrowing Request” means a request by the Applicable Borrower for a Borrowing
in accordance with Section 2.03, which shall be substantially in the form
attached hereto as Exhibit F or any other form approved by the Administrative
Agent.

 

5



--------------------------------------------------------------------------------

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; and when used in connection with a Eurocurrency Loan for a LIBOR
Quoted Currency, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in the relevant LIBOR Quoted Currency in London;
and in addition, with respect to any date for the payment or purchase of, or the
fixing of an interest rate in relation to, any Non-Quoted Currency, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in the relevant Non-Quoted Currency in the principal financial center
for such currency; and, if the Borrowing or LC Disbursements which are the
subject of a borrowing, drawing, payment, reimbursement or rate selection are
denominated in Euro, the term “Business Day” shall also exclude any day on which
the TARGET2 payment system is not open for the settlement of payments in Euro).

“Canadian Dollars” means the lawful currency of Canada.

“Canadian Prime Rate” means, on any day, the rate per annum equal to the PRIMCAN
Index rate that appears on the Bloomberg screen at 10:15 a.m. Toronto, Ontario
time on such day (or, in the event that the PRIMCAN Index is not published by
Bloomberg, any other information services that publishes such index from time to
time, as selected by the Administrative Agent in its reasonable discretion);
provided, that if any the above rates shall be less than zero, such rate shall
be deemed to be zero for purposes of this Agreement. Any change in the Canadian
Prime Rate due to a change in the PRIMCAN Index shall be effective from and
including the effective date of such change in the PRIMCAN Index.

“Capital Expenditures” means for any period the sum of all capital expenditures
incurred during such period by the Borrower and its consolidated Subsidiaries,
as determined in accordance with GAAP.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP, in
each case subject to Section 1.04.

“CDOR Rate” means, with respect to any Eurocurrency Borrowing in Canadian
Dollars and for any applicable Interest Period, the annual rate of interest
equal to the average rate applicable to Canadian dollar Canadian bankers’
acceptances for the applicable period that appears on the “Reuters Screen CDOR
Page” as defined in the International Swap Dealer Association, Inc. definitions,
as modified and amended from time to time (or, in the event such rate does not
appear on such page or screen, on any successor or substitute page or screen
that displays such rate, or on the appropriate page of such other information
service that publishes such rate from time to time, as selected by the
Administrative Agent in its reasonable discretion), rounded to the nearest
1/100th of 1% (with .005% being rounded up), as of 10:15 a.m. Toronto, Ontario
time on the Quotation Day for such Interest Period and, if such day is not a
Business Day, then on the immediately preceding Business Day (as adjusted by
Administrative Agent after 10:15 a.m. Toronto, Ontario time to reflect any error
in the posted rate of interest or in the posted average annual rate of
interest).

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof) of Equity
Interests representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Borrower;
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Borrower by Persons who were neither (i) nominated or
approved by the board of directors of the Borrower nor (ii) appointed or
approved by directors so nominated; or (c) the acquisition of direct or indirect
Control of the Borrower by any Person or group.

 

6



--------------------------------------------------------------------------------

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or issuance of, or the
compliance by any Lender or Issuing Bank (or, for purposes of Section 2.15(b),
by any lending office of such Lender or by such Lender’s or Issuing Bank’s
holding company, if any) with, any request, rules, guideline, requirement or
directive (whether or not having the force of law) by any Governmental
Authority; provided however, that notwithstanding anything herein to the
contrary,(i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, requirements and directives thereunder, issued
in connection therewith or in implementation thereof, and (ii) all requests,
rules, guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” regardless of the date enacted, adopted, issued or
implemented.

“Charges” has the meaning set forth in Section 9.13.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term Loans or
Swingline Loans.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means all property with respect to which any security interests
have been granted (or purported to be granted) pursuant to any Security
Document, including, without limitation, all cash delivered as collateral
pursuant to Section 2.06(j).

“Collateral Agent” means JPMorgan acting as collateral agent and security
trustee for the Secured Creditors pursuant to the Security Documents.

“Commitment” means, with respect to each Lender, the sum of such Lender’s
Revolving Commitment and Term Loan Commitment as set forth on Schedule 2.01
opposite such Lender’s name, or in the Assignment and Assumption or other
documentation or record (as such term is defined in Section 9-102(a)(70) of the
UCC) as provided in Section 9.04(b)(ii)(C) pursuant to which such Lender shall
have assumed its Commitment, as applicable, and giving effect to (a) any
reduction or increase in such amount from time to time pursuant to Section 2.09
and (b) any reduction or increase in such amount from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1
et seq.), as amended from time to time, and any successor statute.

“Communications” has the meaning assigned to such term in Section 8.03(c).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Continuing Lenders” is defined in the Recitals hereto.

“Contribution Notice” means a contribution notice issued by the Pensions
Regulator under section 38 or section 47 of the United Kingdom Pensions Act
2004.

 

7



--------------------------------------------------------------------------------

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Co-Syndication Agent” means each of Bank of America, N.A. and TD Bank, N.A. in
its capacity as co-syndication agent for the credit facilities evidenced by this
Agreement.

“Credit Documents” means this Agreement and, after the execution and delivery
thereof pursuant to the terms of this Agreement, each promissory note, if any,
delivered pursuant to Section 2.10(e), the Parent Guaranty, the Subsidiary
Guaranty, each Security Document, the Reaffirmation, the Fee Letter, letter of
credit applications and any other Letter of Credit Agreements between the
Borrower and the Issuing Bank regarding the Issuing Bank’s Letter of Credit
Commitment or the respective rights and obligations between the Borrower and the
Issuing Bank in connection with the issuance of Letters of Credit, each
amendment to any of the foregoing and each other document from time to time
designated as such by the Borrower and the Administrative Agent.

“Credit Event” means a Borrowing, the issuance, amendment, renewal or extension
of a Letter of Credit, an LC Disbursement or any of the foregoing.

“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Credit Exposure at such time, plus (b) an amount equal to the
aggregate principal amount of its Term Loans outstanding at such time.

“Credit Parties” means each of the Borrowers and each Subsidiary Guarantor.

“CTA” means the United Kingdom Corporation Tax Act 2009.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Specified Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Borrower or any Specified
Party in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a Loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by a Specified Party, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Specified Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of (i) a Bankruptcy Event or (ii) a Bail-In Action.

“Designation Letter” means a letter in substantially the form of Exhibit B
hereto.

 

8



--------------------------------------------------------------------------------

“Disposed Company” means an entity or assets constituting a business, division,
facility, product line or line of business sold by the Borrower or any of its
Subsidiaries by way of sale of equity or substantially all of such assets of
such entity and otherwise permitted by this Agreement.

“Documentation Agent” means Wells Fargo Bank, National Association in its
capacity as documentation agent for the credit facilities evidenced by this
Agreement.

“Dollar Equivalent” means, on any date of determination (a) with respect to any
amount in Dollars, such amount, (b) with respect to any amount in any Foreign
Currency, the equivalent in Dollars of such amount, determined by the
Administrative Agent or, as applicable, the relevant Issuing Bank pursuant to
Section 1.05 using the Exchange Rate with respect to such Foreign Currency at
the time in effect under the provisions of such Section and (c) if such amount
is denominated in any other currency, the equivalent of such amount in Dollars
as determined by the Administrative Agent using any method of determination it
deems appropriate in its sole discretion.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means each Subsidiary that is organized under the laws of
the United States, any State thereof or the District of Columbia.

“Dutch Pledge Agreement” means the Pledge Agreement dated as of October 30, 2009
made by certain of the Credit Parties with respect to Equity Interests of
ScanSource Europe CV, as reaffirmed by the Reaffirmation, as the same may be
amended, restated, modified or supplemented from time to time.

“EBITDA” means, for any applicable computation period, the Borrower’s and its
Subsidiaries’ Net Income on a consolidated basis, plus, to the extent included
in the determination of Net Income, (a) income and franchise taxes and other
taxes measured by income or profits in respect of the Borrower and its
Subsidiaries paid or accrued during such period, (b) Total Interest Expense for
such period, (c) amortization and depreciation deducted in determining Net
Income for such period, (d) other non-cash charges for such period (other than
charges that represent an accrual for future cash expenditures),
(e) non-recurring losses for such period, and (f) non-cash charges in respect of
stock options and goodwill amortization for such period, and minus, to the
extent included in the determination of Net Income, (a) extraordinary non-cash
gains for such period and (b) non-recurring gains for such period. Solely with
respect to the calculation of the Leverage Ratio (or the Net Leverage Ratio as
defined on Schedule 1.01 hereto), for any computation period during which (i) an
Acquired Company or Business is acquired or (ii) a Disposed Company is sold,
EBITDA shall be calculated on a pro forma basis as if such Acquired Entity or
Business or Disposed Company, as the case may be, had been acquired (and any
related Indebtedness incurred) or sold (and any related Indebtedness repaid), as
the case may be, on the first day of such computation period.

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
Securities and Exchange Commission.

“EDGAR” means the Electronic Data Gathering, Analysis and Retrieval system
established and operated by the SEC, or any successor system.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

9



--------------------------------------------------------------------------------

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states of the European Union.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414(b), (c) or (m) of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30 day notice period is waived); (b) the failure to
satisfy the minimum funding standards under Section 412 of the Code or
Section 302 of ERISA with respect to any Plan, whether or not waived; (c) the
filing pursuant to Section

 

10



--------------------------------------------------------------------------------

412(d) of the Code or Section 302(c) of ERISA of an application for a waiver of
the minimum funding standard with respect to any Plan; (d) the incurrence by the
Borrower, any Subsidiary Borrower or any ERISA Affiliate of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by the Borrower, any Subsidiary Borrower or any ERISA Affiliate from the PBGC or
a plan administrator of any notice relating to an intention by the PBGC to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(f) the incurrence by the Borrower, any Subsidiary Borrower or any ERISA
Affiliate of any liability with respect to the withdrawal or partial withdrawal
from any Multiple Employer Plan or any Multiemployer Plan; or (g) the receipt by
the Borrower, any Subsidiary Borrower or any ERISA Affiliate of any notice, or
the receipt by any Multiemployer Plan from the Borrower, any Subsidiary Borrower
or any ERISA Affiliate of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent within the meaning of Title IV of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Euro” or “€” means the single currency unit of the Participating Member States.

“Eurocurrency”, when used in reference to a currency means a Foreign Currency or
Dollars, and when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBOR Rate.

“Event of Default” has the meaning assigned to such term in Section 7.01.

“Exchange Rate” means on any day, for purposes of determining the Dollar
Equivalent of any Foreign Currency, the rate of exchange for the purchase of
Dollars with such Foreign Currency last provided (either by publication or
otherwise provided to the Administrative Agent) by the applicable Thompson
Reuters Corp. (“Reuters”) source on the Business Day (New York City time)
immediately preceding the date of determination or if such service ceases to be
available or ceases to provide a rate of exchange for the purchase of Dollars
with the Alternative Currency, as provided by such other publicly available
information service which provides that rate of exchange at such time in place
of Reuters chosen by the Administrative Agent in its sole discretion (or if such
service ceases to be available or ceases to provide such rate of exchange, the
equivalent of such amount in Dollars as determined by the Administrative Agent
using any method of determination it deems appropriate in its sole discretion).

“Exchange Rate Date” means, if on such date any outstanding Loan or Letter of
Credit is (or any Loan or Letter of Credit that has been requested at such time
would be) denominated in a currency other than Dollars, each of:

(a) the last Business Day of each calendar month,

(b) if an Event of Default has occurred and is continuing, any Business Day
designated as an Exchange Rate Date by the Administrative Agent in its sole
discretion, and

(c) each date (with such date to be reasonably determined by the Administrative
Agent) that is on or about the date of (i) a Borrowing Request or an Interest
Election Request with respect to any Borrowing or (ii) each request for, or the
occurrence of, the issuance, increase, renewal or extension of any Letter of
Credit or Swingline Loan.

 

11



--------------------------------------------------------------------------------

“Excluded Swap Obligation” means, with respect to any Credit Party, any
Specified Swap Obligation if, and to the extent that, all or a portion of the
Guarantee of such Credit Party of, or the grant by such Credit Party of a
security interest to secure, such Specified Swap Obligation (or any Guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Credit
Party’s failure for any reason to constitute an ECP at the time the Guarantee of
such Credit Party or the grant of such security interest becomes effective with
respect to such Specified Swap Obligation. If a Specified Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Specified Swap Obligation that is attributable
to swaps for which such Guarantee or security interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or having a permanent establishment for Tax purposes or, in the case of
any Lender, its applicable lending office located in, the jurisdiction imposing
such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a U.S. Lender, U.S. federal withholding
Taxes imposed on amounts payable to or for the account of such Lender with
respect to an applicable interest in a Loan or Commitment pursuant to a law in
effect on the date on which (i) such Lender acquires such interest in the Loan
or Commitment (other than pursuant to an assignment request by the Borrower
under Section 2.19(b)) or (ii) such Lender changes its lending office, except in
each case to the extent that, pursuant to Section 2.17, amounts with respect to
such Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) any Taxes attributable to such U.S. Lender’s failure (other
than as a result of a Change in Law) to comply with Section 2.17(f), (d) any
U.S. federal withholding Taxes imposed under FATCA, (e) any part of any cost,
expense or liability which represents Recoverable VAT, (f) in the case of a
Lender, UK withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment where
(i) such amounts payable could have been made to such Lender without UK
withholding Taxes (“UK Tax Deduction”) if such Lender had been a UK Qualifying
Lender but on the date of the relevant payment that Lender is not or has ceased
to be a UK Qualifying Lender other than as a result of any change after the date
it became a Lender under this Agreement in (or in the interpretation,
administration, or application of) any law or UK Treaty or any published
practice or published concession of any relevant taxing authority; or (ii) the
relevant Lender is a UK Qualifying Lender solely by virtue of paragraph (a)(ii)
of the definition of UK Qualifying Lender and: (A) an officer of H.M. Revenue &
Customs has given (and not revoked) a direction (a “Direction”) under section
931 of the ITA which relates to the payment and that Lender has received from
the Credit Party making the payment or from the Borrower a certified copy of
that Direction and (B) the payment could have been made to the Lender without
any UK Tax Deduction if that Direction had not been made; or (iii) the relevant
Lender is a UK Qualifying Lender solely by virtue of paragraph (a)(ii) of the
definition of UK Qualifying Lender and: (A) the relevant Lender has not given a
UK Tax Confirmation to the Borrower and (B) the payment could have been made to
the Lender without any UK Tax Deduction if the Lender had given a UK Tax
Confirmation to the Borrower, on the basis that the Tax Confirmation would have
enabled the Borrower to have formed a reasonable belief that the payment was an
“excepted payment” for the purpose of section 930 of the ITA; or (iv) the
Borrower is able to demonstrate that such payment could have been made without a
UK Tax Deduction had such Lender complied with its obligations under section
2.17(j)(i), (j)(ii) or (j)(iii) (as applicable), (g) in the case of a Lender,
any amounts which are not required to be paid by reason of operation of
Section 2.17(j)(xii), and (h) any stamp duty, registration or other similar
Taxes due under the law of the United Kingdom and payable as a result of or in
connection with an assignment, transfer or other alienation of any kind by a
Lender of any of its rights and/or obligations under a Credit Document (other
than where such assignment, transfer or other alienation arises pursuant to an
assignment request by the Borrower under Section 2.19(b)).

 

12



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate, provided that if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to zero for
the purposes of this Agreement.

“Fee Letter” means that certain letter agreement dated April 5, 2019 by and
between JPMorgan and the Borrower.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“Financial Support Direction” means a financial support direction issued by the
Pensions Regulator under section 43 of the United Kingdom Pensions Act 2004.

“Foreign Currency” means (a) with respect to any Revolving Loan, Euros,
Sterling, Canadian Dollars, Swedish Krona, Swiss Francs, Japanese Yen,
Australian Dollars, Hong Kong Dollars, Mexican Pesos and any other currency
acceptable to the Administrative Agent and each of the Revolving Lenders that is
(i) readily available, freely transferable and not restricted, (ii) freely
convertible into Dollars and (iii) in which dealings in deposits are carried on
in the London interbank deposit market, (b) with respect to any Letter of
Credit, any currency acceptable to the Administrative Agent that is freely
available, freely transferable and freely convertible into Dollars, and agreed
to by the Issuing Bank issuing such Letter of Credit, and (c) with respect to
any Swingline Foreign Currency Loan, any currency acceptable to the
Administrative Agent that is freely available, freely transferable and freely
convertible into Dollars, and agreed to by applicable Swingline Lender.

“Foreign Investment Grade Rating” means a rating of BBB- or higher from S&P or
Baa3 or higher from Moody’s (or, if not rated by S&P or Moody’s, an equivalent
rating from another recognized and reputable rating agency).

“Foreign Pension Plan” means any plan, fund (including, without limitation, any
superannuation fund) or other similar program established or maintained outside
the United States by the Borrower or any one or more of its Subsidiaries
primarily for the benefit of employees of the Borrower or such Subsidiaries
residing outside the United States, which plan, fund or other similar program
provides, or results in, retirement income, a deferral of income in
contemplation of retirement or payments to be made upon termination or severance
of employment, and which plan is not subject to ERISA or the Code.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“GAAP” means, subject to Section 1.04, generally accepted accounting principles
in the United States of America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government, including
the European Union.

 

 

13



--------------------------------------------------------------------------------

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business. The amount of any
Guarantee made by any guarantor shall be deemed to be the lower of (a) an amount
equal to the stated or determinable amount of the primary obligation in respect
of which such Guarantee is made and (b) the maximum amount for which such
guarantor may be liable pursuant to the terms of the instrument embodying such
Guarantee, unless (in the case of a primary obligation that is not Indebtedness)
such primary obligation and the maximum amount for which such guarantor may be
liable are not stated or determinable, in which case the amount of such
Guarantee shall be such guarantor’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“HIBOR Rate” means, with respect to any Eurocurrency Borrowing in Hong Kong
Dollars and for any applicable Interest Period, the percentage rate per annum
for deposits in Hong Kong Dollars for a period beginning on the first day of
such Interest Period and ending on the last day of such Interest Period,
displayed under the heading “HKAB HKD Interest Settlement Rates” on the Reuters
Screen HKABHIBOR Page (or, in the event such rate does not appear on such
Reuters page, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate as selected by the Administrative Agent from time to time in
its reasonable discretion) as of 11:00 a.m., Hong Kong time, on the Quotation
Date for such Interest Period.

“HMRC DT Treaty Passport Scheme” means the administrative simplification scheme
designed to assist certain non-UK lenders in accessing reduced withholding tax
rates on interest that are available within the UK’s tax treaties with other
territories and which is administered by HM Revenue and Customs.

“Hong Kong Dollars” means the lawful currency of Hong Kong.

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “Benchmark Rate”.

“Incremental Facilities” has the meaning assigned to it in Section 2.09(d).

“Incremental Revolving Commitment” has the meaning assigned to it in
Section 2.09(d).

 

14



--------------------------------------------------------------------------------

“Incremental Term Loan” has the meaning assigned to it in Section 2.09(d).

“Incremental Term Loan Amendment” has the meaning assigned to it in
Section 2.09(d).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business (including accounts payable
on extended terms under supply chain financing arrangements established by
suppliers) and also excluding obligations to make contingent “earn out” payments
associated with the post-closing performance of a business or Person acquired in
a Permitted Acquisition), (f) all Indebtedness (other than letters of credit to
the extent cash collateralized) of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property now or hereafter owned by such Person, whether or not
the Indebtedness secured thereby has been assumed, (g) all Guarantees by such
Person of Indebtedness of others, (h) all Capital Lease Obligations of such
Person, (i) all obligations, contingent or otherwise, of such Person in respect
of letters of credit and letters of guaranty (except to the extent such
obligations are cash collateralized), (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances and (k) all
Off-Balance Sheet Liabilities. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor. Notwithstanding anything to the contrary contained herein,
Indebtedness shall be deemed to exclude any credit card obligations incurred for
the purchase of goods and services in the ordinary course of business which have
not been outstanding more than 45 days and do not exceed $10,000,000 in the
aggregate at any time outstanding. Notwithstanding clause (f) above,
Indebtedness shall not include Indebtedness of a joint venture to the extent
secured by a pledge of Equity Interests in such joint venture and otherwise
without recourse to such pledgor.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on behalf of any Credit Party under any
Credit Document and (b) Other Taxes.

“Ineligible Institution” has the meaning assigned to it in Section 9.04(b).

“Information Memorandum” means the Confidential Information Memorandum dated
April 2019 relating to the Borrower and the Transactions.

“Interest Coverage Ratio” means the ratio, determined as of the end of each
fiscal quarter of the Borrower for the most recently ended four fiscal quarters,
of (a) EBITDA to (b) Total Interest Expense, all calculated for the Borrower and
its Subsidiaries on a consolidated basis in accordance with GAAP.

“Interest Election Request” means a request by the Applicable Borrower to
convert or continue a Revolving Borrowing in accordance with Section 2.08, which
shall be substantially in the form attached hereto as Exhibit G or any other
form approved by the Administrative Agent.

“Interest Payment Date” means (a) with respect to any ABR Loan and any Swingline
Loan, the first day of each January, April, July and October and the Maturity
Date, and (b) with respect to any Eurocurrency Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurocurrency Borrowing with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period and the Maturity Date.

 

 

15



--------------------------------------------------------------------------------

“Interest Period” means (a) with respect to any Eurocurrency Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is seven (7) days or one, two,
three or six months thereafter, as the Applicable Borrower may elect, and (b) as
to any Swingline Foreign Currency Loan, the period commencing on the date of
such Loan and ending on the day that is designated in the notice delivered
pursuant to Section 2.04 with respect to such Swingline Foreign Currency Loan,
which shall not be later than thirty days thereafter; provided, that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a Eurocurrency Borrowing only, such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period pertaining to a
Eurocurrency Borrowing that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period. For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made,
and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the applicable Screen
Rate) determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the applicable Screen
Rate for the longest period for which such Screen Rate is available for the
applicable currency that is shorter than the Impacted Interest Period; and
(b) the applicable Screen Rate for the shortest period for which such Screen
Rate is available for the applicable currency that exceeds the Impacted Interest
Period, in each case, at such time. When determining the rate for a period which
is less than the shortest period for which a Screen Rate is available, such
Screen Rate for purposes of paragraph (a) above shall be deemed to be the
overnight screen rate where “overnight screen rate” means the overnight rate
determined by the Administrative Agent from such service as the Administrative
Agent may select.

“Issuing Bank” means JPMorgan, Bank of America, N.A., TD Bank, N.A. and any
other Lender that agrees in writing with the Borrower to issue Letters of Credit
(provided that notice of such agreement is given to the Administrative Agent),
in each case, in its capacity as the issuer of Letters of Credit hereunder, and
its successors in such capacity as provided in Section 2.06(i) and, with respect
to any Letter of Credit (or requested Letter of Credit), means the issuer (or
requested issuer) thereof. The Issuing Bank may, in its discretion, arrange for
one or more Letters of Credit to be issued by Affiliates of the Issuing Bank, in
which case the term “Issuing Bank” shall include any such Affiliate with respect
to Letters of Credit issued by such Affiliate. Each reference herein to the
“Issuing Bank” in connection with a Letter of Credit or other matter shall be
deemed to be a reference to the relevant Issuing Bank with respect thereto.

“ITA” means the United Kingdom Income Tax Act 2007.

“Japanese Yen” means the lawful currency of Japan.

“JPMorgan” means JPMorgan Chase Bank, N.A., a national banking association, and
its successors.

 

16



--------------------------------------------------------------------------------

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the Dollar Equivalent of the
aggregate undrawn amount of all outstanding Letters of Credit at such time plus
(b) the Dollar Equivalent of the aggregate amount of all LC Disbursements that
have not yet been reimbursed by or on behalf of the Applicable Borrower at such
time. The LC Exposure of any Revolving Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

“Lenders” means the Persons listed on Schedule 2.01, any other Person that shall
have become a party hereto in accordance with Section 2.09(d) and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption or otherwise, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption or otherwise. Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lenders and the
Issuing Banks.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Letter of Credit Agreement” has the meaning assigned to it in Section 2.06(b).

“Letter of Credit Commitment” means, (a) with respect to each Issuing Bank
listed on Schedule 2.01, the commitment of such Issuing Bank to issue Letters of
Credit hereunder in the amount set forth with respect to such Issuing Bank on
Schedule 2.01 or (b) if an Issuing Bank has entered into an Assignment and
Assumption or has otherwise assumed a Letter of Credit Commitment after the
Effect Date, the amount set forth for such Issuing Bank as its Letter of Credit
Commitment in the Register maintained by the Administrative Agent. For the
avoidance of doubt and subject to the definition of Issuing Bank and
Section 2.06, a Lender is not required to have a Letter of Credit Commitment in
order to become an Issuing Bank. The Letter of Credit Commitment of an Issuing
Bank may be modified from time to time by agreement between such Issuing Bank
and the Borrower, and notified to the Administrative Agent.

“Leverage Ratio” means, at any time, the ratio of (a) Total Debt at such time
less up to $15,000,000 of Unrestricted Cash to (b) EBITDA for the most recently
completed four fiscal quarters of the Borrower, computed on a consolidated basis
for the Borrower and its Subsidiaries.

“LIBOR Quoted Currency” means Dollars, Euro, Sterling, Swiss Francs, Japanese
Yen and any other currency which becomes a Foreign Currency and is designated as
a LIBOR Quoted Currency by the Borrower and the Administrative Agent.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, assignment by way of security, charge or
security interest in, on or of such asset, (b) the interest of a vendor or a
lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such asset and (c) in the case of
securities, any purchase option, call or similar right of a third party with
respect to such securities.

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

 

17



--------------------------------------------------------------------------------

“Local Time” means (a) with respect to a Loan, Borrowing or LC Disbursement
denominated in Dollars, New York City time and (b) with respect to a Loan,
Borrowing or LC Disbursement denominated in any Foreign Currency, local time for
the principal financial center of such Foreign Currency (it being understood
that such local time shall mean London, England time unless otherwise notified
by the Administrative Agent).

“Local Screen Rate” means each of the AUD Bank Bill Reference Rate, the CDOR
Rate, the HIBOR Rate, the Peso Reference Rate and the STIBOR Rate; provided that
if any Local Screen Rate shall be less than zero, such rate shall be deemed to
be zero for the purposes of this Agreement.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition, of the Borrower and the Subsidiaries
taken as a whole, (b) the ability of any Credit Party to perform its obligations
under the Credit Documents or (c) the rights of or benefits available to the
Administrative Agent, Collateral Agent or the Lenders under the Credit
Documents.

“Material Indebtedness” means Indebtedness (other than (a) the Loans and Letters
of Credit and (b) intercompany Indebtedness owing among the Borrower and its
Subsidiaries), or Swap Obligations of any one or more of the Borrower and its
Subsidiaries in an aggregate principal amount exceeding $35,000,000.

“Material Foreign Subsidiary” means a Foreign Subsidiary the Equity Interests of
which are held directly by the Borrower or a Domestic Subsidiary and which,
together with its subsidiaries, accounts for (or in the case of a recently
formed or acquired Foreign Subsidiary would so account for on a pro forma
historical basis) at least: (i) 10% of gross profit of the Borrower and its
Subsidiaries on a consolidated basis for the most recently ended period of four
consecutive fiscal quarters of the Borrower for which financial statements have
been delivered to the Administrative Agent pursuant to Section 5.01(a) or (b)
(or, if prior to the date of the delivery of the first financial statements to
be delivered pursuant to Section 5.01(a) or (b), the most recent financial
statements referred to in Section 3.04(a)) on a pro forma basis for any Acquired
Entity or Business acquired after such date and for any Disposed Company sold
after such date; or (ii) 10% of Total Assets as of the last day of the most
recent fiscal quarter of the Borrower for which financial statements have been
delivered to the Administrative Agent pursuant to Section 5.01(a) or (b) (or, if
prior to the date of the delivery of the first financial statements to be
delivered pursuant to Section 5.01(a) or (b), the most recent financial
statements referred to in Section 3.04(a)) on a pro forma basis for any Acquired
Entity or Business acquired after such date and for any Disposed Company sold
after such date.

“Material Subsidiary” means a Domestic Subsidiary which at any date accounts for
(or in the case of a recently formed or acquired Domestic Subsidiary would so
account for on a pro forma historical basis) at least: (i) 10% of Total Assets
as of the last day of the most recent fiscal quarter of the Borrower for which
financial statements have been delivered to the Administrative Agent pursuant to
Section 5.01(a) or (b) (or, if prior to the date of the delivery of the first
financial statements to be delivered pursuant to Section 5.01(a) or (b), the
most recent financial statements referred to in Section 3.04(a)) on a pro forma
basis for any Acquired Entity or Business acquired after such date and for any
Disposed Company sold after such date; or (ii) 10% of gross profit of the
Borrower and its Subsidiaries on a consolidated basis for the most recently
ended period of four consecutive fiscal quarters of the Borrower for which
financial statements have been delivered to the Administrative Agent pursuant to
Section 5.01(a) or (b) (or, if prior to the date of the delivery of the first
financial statements to be delivered pursuant to Section 5.01(a) or (b), the
most recent financial statements referred to in Section 3.04(a)) on a pro forma
basis for any Acquired Entity or Business acquired after such date and for any
Disposed Company sold after such date.

“Maturity Date” means April 30, 2024.

 

18



--------------------------------------------------------------------------------

“Maximum Rate” has the meaning set forth in Section 9.15.

“Mexican Pesos” means the lawful currency of Mexico.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which the Borrower, any Subsidiary Borrower or any ERISA Affiliate
contributes or is obligated to contribute or could otherwise have any liability.

“Multiple Employer Plan” means an employee benefit plan as defined in
Section 4001(a)(3) of ERISA that is subject to Section 4063 or 4064 of ERISA.

“Net Income” means, for any computation period, with respect to the Borrower on
a consolidated basis with its Subsidiaries (other than any Subsidiary which is
restricted from declaring or paying dividends or otherwise advancing funds to
its parent whether by contract or otherwise), cumulative net income earned
during such period (determined after the deduction of minority interests) as
determined in accordance with GAAP.

“Non-Quoted Currency” means, individually and collectively, each of Australian
Dollars, Canadian Dollars, Hong Kong Dollars, Swedish Krona and any other
currency which becomes a Foreign Currency and is designated as a Non-Quoted
Currency by the Borrower and the Administrative Agent.

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations of the Credit Parties to the
Lenders or to any Lender, the Administrative Agent, the Collateral Agent, the
Issuing Bank or any indemnified party arising under the Credit Documents.

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person (other than in connection with a Specified Customer Financing
Program), (c) any liability under any so-called “synthetic lease” arrangement or
transaction entered into by such Person, or (d) any obligation arising with
respect to any other transaction which is the functional equivalent of or takes
the place of borrowing but which does not constitute a liability on the balance
sheets of such Person.

“Original Credit Agreement” is defined in the Recitals hereto.

 

19



--------------------------------------------------------------------------------

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Credit Document, or sold or assigned an interest in any Credit Document).

“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Credit Document, except any
such Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment under Section 2.19(b)).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.

“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for the relevant currency as determined above and in an amount
comparable to the unpaid principal amount of the related Credit Event, plus any
taxes, levies, imposts, duties, deductions, charges or withholdings imposed
upon, or charged to, the Administrative Agent by any relevant correspondent bank
in respect of such amount in such relevant currency.

“Parent Guaranty” means that certain Amended and Restated Parent Guaranty dated
as of the Effective Date by the Borrower in favor of the Secured Creditors, as
the same may be amended, restated, modified or supplemented from time to time.

“Participant” has the meaning set forth in Section 9.04.

“Participant Register” has the meaning set forth in Section 9.04(c).

“Participating Member State” means any member state of the European Union that
adopts or has adopted the Euro as its lawful currency in accordance with the
legislation of the European Union relating to the Economic and Monetary Union.

“Patriot Act” has the meaning set forth in Section 9.14.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Pensions Regulator” means the body corporate called the Pensions Regulator
established under Part I of the United Kingdom Pensions Act 2004.

“Permitted Acquisition” means the acquisition by the Borrower or a Wholly-Owned
Subsidiary thereof of an Acquired Entity or Business (including by way of merger
of such Acquired Entity or Business with and into the Borrower (so long as the
Borrower is the surviving corporation) or a Wholly-

 

20



--------------------------------------------------------------------------------

Owned Subsidiary thereof (so long as the Person surviving such merger is a
Wholly-Owned Subsidiary and the Borrower has complied with Section 5.11));
provided that, in each case, (a) the consideration paid or to be paid by the
Borrower or such Wholly-Owned Subsidiary consists solely of cash (including
proceeds of Loans), the issuance or incurrence of Indebtedness otherwise
permitted by Section 6.01, the assumption of trade and other obligations, the
issuance of common stock of the Borrower to the extent no Default or Event of
Default exists pursuant to Section 7.01(m) or would result therefrom and the
assumption/acquisition of any Indebtedness (calculated at face value) which is
permitted to remain outstanding in accordance with the requirements of
Section 6.01; (b) the Acquired Entity or Business acquired pursuant to the
respective Permitted Acquisition is in a business permitted by Section 6.03(c);
(c) in the case of a stock acquisition, such acquisition shall have been
approved by the board of directors of the Acquired Entity or Business; (d) all
applicable requirements of Sections 6.03 and 6.04(e) applicable to Permitted
Acquisitions are satisfied; and (e) no Default shall have occurred and be
continuing either immediately prior thereto or immediately after giving effect
thereto.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law (or consensual liens replicating Liens so imposed),
arising in the ordinary course of business and securing obligations that are not
overdue by more than 30 days or are being contested in compliance with
Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under Section 7.01(k);

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary; and

(g) Liens in favor of customs or revenue authorities or freight forwarders or
handlers to secure payment of freight costs and customs duties, in each case,
incurred in the ordinary course of business;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Investments” means any of the following:

(a) any evidence of Indebtedness, maturing not more than one year after the
acquisition thereof, issued by the United States of America or Canada, or any
instrumentality or agency thereof and guaranteed fully as to principal, interest
and premium, if any, by the United States of America or Canada;

 

21



--------------------------------------------------------------------------------

(b) in the case of Permitted Investments made by Foreign Subsidiaries, readily
marketable direct obligations of any other sovereign government or any agency or
instrumentality thereof which are unconditionally guaranteed by the full faith
and credit of such government and which have a Foreign Investment Grade Rating;

(c) any certificate of deposit, banker’s acceptance or time or demand deposit
(including Eurodollar time deposits), maturing not more than one year after the
date of purchase, issued or guaranteed by or placed with (i) the Administrative
Agent or any bank providing Banking Services to the Borrower or any of its
Subsidiaries or (ii) a commercial banking institution which has a combined
capital and surplus of not less than $500,000,000 (or the Dollar Equivalent
thereof);

(d) commercial paper (i) maturing not more than 270 days after the date of
purchase and (ii) issued by a corporation (other than a Credit Party or any
Affiliate of a Credit Party) with a rating, at the time as of which any
determination thereof is to be made, of “P-1” or higher by Moody’s or “A-1” or
higher by S&P (or, in the case of a Permitted Investment made by a Foreign
Subsidiary, a Foreign Investment Grade Rating);

(e) investments in fully collateralized repurchase agreements with a term of not
more than 90 days for underlying securities of the types described in
clauses (a) or (b) above entered into with any bank or trust company meeting the
qualifications specified in clause (c) above;

(f) in the case of deposits by Foreign Subsidiaries, demand deposits with any
bank or trust company or other deposits with any bank or trust company which are
reinvested by the bank or trust company for the account of the depositor in
Permitted Investments or in unsubordinated obligations to the depositor of a
Lender or an Affiliate of a Lender even if such Lender or Affiliate or such
investments are not themselves rated;

(g) money market funds that (i) in the case of money market funds invested in by
the Borrower or any Domestic Subsidiary (or in the case of any money market fund
located in the United States of America, invested in by any Foreign Subsidiary)
purport to comply with the criteria set forth in Securities and Exchange
Commission Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated A-
or higher by S&P and A-3 or higher by Moody’s (or, in the case of a Permitted
Investment made by a Foreign Subsidiary, have a Foreign Investment Grade
Rating); and (iii) have net assets of at least $250,000,000;

(h) municipal fixed and variable rate short-term securities that mature within
one (1) year from the date of purchase by any Borrower or such Subsidiary that
at the time of purchase have been rated and the ratings for which are not less
than “MIG-1/VMIG-1” (or its then equivalent) if rated by Moody’s or any
successor service thereto having a substantially similar rating system or not
less than “SP-1/A-1” (or its then equivalent) if rated by S&P or any successor
service thereto having a substantially similar rating system; and

(i) in the case of the Foreign Subsidiaries of the Borrower, short-term
investments comparable to the foregoing.

“Permitted Securitization” means any receivables financing program (other than
any Specified Customer Financing Program) (a) providing for the sale of
Receivables for cash in transactions purporting to be sales (and treated as
legal true sales for bankruptcy and state law purposes), in each case pursuant
to documentation in form and substance reasonably satisfactory to the
Administrative Agent and (b) in respect of which there is no recourse to the
Borrower, any Domestic Subsidiary, any Foreign Subsidiary (other than the
transferor of the Receivables) (except as a result of the actions or inactions
of the Borrower, such Domestic Subsidiary or such Foreign Subsidiary) or any
assets thereof with respect to the collectability of such Receivables or the
creditworthiness of the account debtors of such Receivables.

 

22



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Peso Reference Rate” means, with respect to any Eurocurrency Borrowing in
Mexican Pesos for any applicable Interest Period, the rate per annum equal to
the Equilibrium Interbank Rate as published by Banco de Mexico in the
Federation’s Official Gazette for Mexican Pesos with a tenor equal to such
Interest Period (or, in the event such rate does not appear in such Official
Gazette, any other rate determined by the Administrative Agent to be a similar
rate published by Banco de Mexico, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion) at or about 11:00 a.m.
(Mexico City, Mexico time) on the Quotation Day for such Interest Period.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower, any Subsidiary
Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA.

“Pledge Agreements” means, collectively, (a) the Amended and Restated Pledge
Agreement dated as of the Effective date made by certain Credit Parties in favor
of the Collateral Agent for the benefit of the Secured Creditors, (b) the Dutch
Pledge Agreement, as reaffirmed by the Reaffirmation, and (c) each other
document or instrument pursuant to which Equity Interests are pledged to the
Collateral Agent for the benefit of the Secured Creditors pursuant hereto, in
each case as the same may be amended, restated, modified or supplemented from
time to time.

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Board in Federal
Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the “bank
prime loan” rate or, if such rate is no longer quoted therein, any similar rate
quoted therein (as determined by the Administrative Agent) or any similar
release by the Board (as determined by the Administrative Agent). Each change in
the Prime Rate shall be effective from and including the date such change is
publicly announced or quoted as being effective.

“PSC Notice” means any of:

(a) a warning notice issued under paragraph 1 of Schedule 1B of the United
Kingdom Companies Act 2006; or

(b) a restrictions notice issued under paragraph 1 of Schedule 1B of the United
Kingdom Companies Act 2006.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

23



--------------------------------------------------------------------------------

“Quotation Day” means, with respect to any Eurocurrency Borrowing and any
Interest Period, (a) if the currency is Australian Dollars, Canadian Dollars or
Sterling, the first day of such Interest Period, (b) if the currency is Euro,
the day two TARGET Days before the first day of such Interest Period, (c) for
any other currency, the day two Business Days prior to the commencement of such
Interest Period (unless, in each case, market practice differs in the relevant
market where the Benchmark Rate for such currency is to be determined, in which
case the Quotation Day will be determined by the Administrative Agent in
accordance with market practice in such market (and if quotations would normally
be given on more than one day, then the Quotation Day will be the last of those
days)).

“Reaffirmation” means, collectively, (a) that certain Reaffirmation of Dutch
Pledge dated as of October 11, 2011 made by certain Credit Parties for the
benefit of the Administrative Agent, the Collateral Agent and the other Secured
Creditors, (b) that certain Reaffirmation of Dutch Pledge dated as of
November 6, 2013 made by certain Credit Parties for the benefit of the
Administrative Agent, the Collateral Agent and the other Secured Creditors,
(c) that certain Reaffirmation of Dutch Pledge dated as of April 3, 2017 made by
certain Credit Parties for the benefit of the Administrative Agent, the
Collateral Agent and the other Secured Creditors, (d) that certain Reaffirmation
of Dutch Pledge dated as of August 8, 2017 made by certain Credit Parties for
the benefit of the Administrative Agent, the Collateral Agent and the other
Secured Creditors, and (e) that certain Reaffirmation of Dutch Pledge dated as
of the Effective Date made by certain Credit Parties for the benefit of the
Administrative Agent, the Collateral Agent and the other Secured Creditors, in
each case, as the same may be amended, restated, modified or supplemented from
time to time.

“Receivables” means, with respect to any Person, accounts receivable, lease
receivables, payment intangibles, accounts or notes receivable of such Person,
together with (i) all of the Seller’s interest in the inventory and goods
(including returned, foreclosed or repossessed inventory or goods) the
financing, lease or sale of which by such Person gave rise thereto such
Receivable, and all insurance contracts with respect thereto, (ii) all
supporting obligations, if any, purporting to guarantee or secure payment of
such Receivable, (iii) all service contracts and other agreements associated
therewith, (iv) all books and record related thereto, and (v) all proceeds of
any of the foregoing.

“Receivables Transaction Attributed Indebtedness” means the amount of
obligations outstanding under the legal documents entered into as part of any
Permitted Securitization on any date of determination that would be
characterized as principal if such Permitted Securitization were structured as a
secured lending transaction rather than as a purchase.

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) the Issuing Bank.

“Recoverable VAT” means any amount of VAT in respect of which the relevant
Recipient is entitled to credit or repayment in the relevant jurisdiction.

“Register” has the meaning set forth in Section 9.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, subject to Section 2.22,:

(a) at any time prior to the termination or expiration of the Commitments,
Lenders having Credit Exposures (provided that, as to any Lender, clause (a) of
the definition of “Swingline

 

24



--------------------------------------------------------------------------------

Exposure” shall only be applicable in calculating a Lender’s Revolving Credit
Exposure to the extent such Lender shall have funded its respective
participations in the outstanding Swingline Loans) and Unfunded Commitments (and
unused Term Loan Commitments, as applicable) representing more than 50% of the
sum of the Total Credit Exposure and Unfunded Commitments (and unused Term Loan
Commitments, as applicable) at such time; provided that, for purposes of
declaring the Loans to be due and payable pursuant to Article VII, then, in the
event a Lender has not funded its participations in Swingline Loans within one
Business Day of such Lender’s receipt of notice from the Administrative Agent
pursuant to Section 2.05(c) (such amount, the “Swingline Unfunded Amount”) and
until such time as such Swingline Unfunded Amount is actually funded by such
Lender, (i) the Unfunded Commitment of each such Lender shall be deemed to be
reduced by such Swingline Unfunded Amount and (ii) the Unfunded Commitment of
the Swingline Lender shall be deemed to be increased by such Swingline Unfunded
Amount; and

(b) at any time following the termination or expiration of the Commitments,
Lenders having total Credit Exposures representing more than 50% of the sum of
the Total Credit Exposure at such time; provided that, for purposes of
calculating a Lender’s Revolving Credit Exposure in connection with this clause
(b), the Swingline Exposure of each Lender shall be its Applicable Percentage of
the aggregate outstanding principal amount of all Swingline Loans at such time;
provided further that the Swingline Exposure of any Lender who fails to fund its
participation in Swingline Loans within one Business Day of such Lender’s
receipt of notice from the Administrative Agent pursuant to Section 2.05 shall
be deemed to be held by the Swingline Lender in making such determination until
such Lender shall have funded its participation in such Swingline Loans.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any option, warrant or other right
to acquire any such Equity Interests in the Borrower.

“Revolving Borrowing” means a Borrowing comprised of Revolving Loans.

“Revolving Commitment” means, with respect to each Lender, the amount under the
column “Revolving Commitment” set forth on Schedule 2.01 opposite such Lender’s
name, or in the applicable documentation or record (as such term is defined in
Section 9-102(a)(70) of the UCC) as provided in Section 9.04(b)(ii)(C), pursuant
to which such Lender shall have assumed its Revolving Commitment pursuant to the
terms hereof, as applicable, and giving effect to (a) any reduction or increase
in such amount from time to time pursuant to Section 2.09 and (b) any reduction
or increase in such amount from time to time pursuant to assignments by or to
such Lender pursuant to Section 9.04. The initial aggregate amount of the
Revolving Lenders’ Revolving Commitments is $350,000,000.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the Dollar Equivalent of the outstanding principal amount of such
Lender’s Revolving Loans and its LC Exposure and Swingline Exposure at such
time.

“Revolving Lender” means, as of any date of determination, each Lender that has
a Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Credit Exposure.

“Revolving Loan” means a Loan made by a Revolving Lender pursuant to
Section 2.01(a).

 

25



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

“Sale and Leaseback Transaction” means any sale or other transfer of property by
any Person with the intent to lease such property as lessee.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Cuba, Iran, North Korea, Syria and Crimea).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union, any
European Union member state or Her Majesty’s Treasury of the United Kingdom,
(b) any Person operating, organized or resident in a Sanctioned Country, (c) any
Person owned or controlled by any such Person or Persons described in the
foregoing clauses (a) or (b), or (d) any Person otherwise the subject of any
Sanctions.

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the
U.S. Department of the Treasury or the U.S. Department of State, or (b) the
United Nations Security Council, the European Union, any European Union member
state or Her Majesty’s Treasury of the United Kingdom.

“Screen Rate” means each of the Benchmark Screen Rate and each Local Screen
Rate.

“Secured Creditors” has the meaning assigned that term in the respective
Security Documents.

“Secured Obligations” means all Obligations, together with all Banking Services
Obligations and Swap Obligations owing to one or more Lenders or their
respective Affiliates; provided that the definition of “Secured Obligations”
shall not create or include any guarantee by any Credit Party of (or grant of
security interest by any Credit Party to support, as applicable) any Excluded
Swap Obligations of such Credit Party for purposes of determining any
obligations of any Credit Party.

“Security Agreement” means the Amended and Restated Security Agreement dated as
of the Effective Date made by certain of the Credit Parties in favor of the
Collateral Agent for the benefit of the Secured Creditors, as the same may be
amended, restated, modified or supplemented from time to time.

“Security Documents” means and includes the Pledge Agreements, the Security
Agreement, the Reaffirmation and each other document or instrument pursuant to
which security is granted to the Collateral Agent for the benefit of the Secured
Creditors pursuant hereto.

“Solvent” means, when used with respect to a Person, that (a) the fair saleable
value of the assets of such Person is in excess of the total amount of the
present value of its liabilities (including for purposes of this definition all
liabilities (including loss reserves as determined by such Person), whether or
not reflected on a balance sheet prepared in accordance with GAAP and whether
direct or indirect, fixed or contingent, secured or unsecured, disputed or
undisputed), (b) such Person is able to pay its debts or obligations in the
ordinary course as they mature and (c) such Person does not have unreasonably
small capital to carry out its business as conducted and as proposed to be
conducted. “Solvency” shall have a correlative meaning.

 

26



--------------------------------------------------------------------------------

“SPC” means a special purpose, bankruptcy-remote Person formed for the sole and
exclusive purpose of engaging in activities in connection with the purchase,
sale and financing of accounts receivable, payment intangibles, accounts or
notes receivable and related rights in connection with and pursuant to a
Permitted Securitization.

“Specified Customer Financing Program” means any sale of receivables in the
ordinary course of business pursuant to supply chain financing or
reverse-factoring programs, in each case, subject to customary terms and
established by customers of the Borrower or a Subsidiary.

“Specified Party” means the Administrative Agent, the Issuing Bank, each
Swingline Lender and each other Lender.

“Specified Swap Obligation” means, with respect to any Credit Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Federal Reserve Board, the Financial Conduct Authority, the
Prudential Regulation Authority, the European Central Bank or other Governmental
Authority for any category of deposits or liabilities customarily used to fund
loans in the applicable currency, expressed in the case of each such requirement
as a decimal. Such reserve, liquid asset, fees or similar requirements shall
include those imposed pursuant to Regulation D. Eurocurrency Loans shall be
deemed to be subject to such reserve, liquid asset, fee or similar requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under any applicable law, rule or
regulation, including Regulation D. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve,
liquid asset or similar requirement.

“Sterling” or “£” means the lawful currency of the United Kingdom of Great
Britain and Northern Ireland.

“STIBOR Rate” means, with respect to any Eurocurrency Borrowing in Swedish Krona
and for any applicable Interest Period, the rate per annum equal to the
Stockholm interbank offered rate administered by the Swedish Bankers’
Association (or any other person that takes over the administration of that
rate) for deposits in Swedish Kroner with a term equivalent to such Interest
Period as displayed on the Reuters screen page that displays such rate (or, in
the event such rate does not appear on such Reuters page, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate as shall be
selected by the Administrative Agent from time to time in its reasonable
discretion) as of 11:00 a.m., London time, on the Quotation Date for such
Interest Period.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent.

 

27



--------------------------------------------------------------------------------

“Subsidiary” means any subsidiary of the Borrower.

“Subsidiary Borrower” means, as of the Effective Date, each of (a) ScanSource
Latin America, Inc. (f/k/a Netpoint International, Inc.), (b) ScanSource Europe
SPRL, (c) ScanSource UK Limited and (d) any Wholly-Owned Subsidiary designated
as such by the Borrower pursuant to Section 2.20.

“Subsidiary Guarantor” means each Subsidiary of the Borrower which is a party to
the Subsidiary Guaranty.

“Subsidiary Guaranty” means the Amended and Restated Subsidiary Guaranty dated
as of the Effective Date made by the Subsidiaries party thereto in favor of the
Secured Creditors, as the same may be amended, restated, modified or
supplemented from time to time.

“Substantial Portion” means, with respect to the property of the Borrower and
its Subsidiaries, property which (a) represents more than 12.5% of the
consolidated assets of the Borrower and its Subsidiaries as would be shown in
the consolidated financial statements of the Borrower and its Subsidiaries most
recently delivered to the Administrative Agent pursuant to Section 5.01(a) or
(b) (or, if prior to the date of the delivery of the first financial statements
to be delivered pursuant to Section 5.01(a) or (b), the most recent financial
statements referred to in Section 3.04(a)) as at the beginning of the four
fiscal quarter period ending with the last day of the fiscal quarter preceding
the fiscal quarter in which such determination is made and on a pro forma basis
for any Acquired Entity or Business acquired after such date and for any
Disposed Company sold after such date, or (b) is responsible for more than 12.5%
of the consolidated net sales or of the consolidated net income of the Borrower
and its Subsidiaries as reflected in the financial statements referred to in
clause (a) above (so calculated) for such four fiscal quarter period.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

“Swap Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all Swap Agreements, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any Swap Agreement transaction. The Swap Obligations under a Swap Agreement
shall be equal at any time to the termination value of such Swap Agreements
(giving effect to any netting agreements) that would be payable by the Borrower
or any Subsidiary if such Swap Agreement were terminated at such time.

“Swedish Krona” means the lawful currency of Sweden.

“Swingline Dollar Loan” means a Swingline Loan denominated in Dollars.

 

28



--------------------------------------------------------------------------------

“Swingline Exposure” means, at any time, the Dollar Equivalent of the aggregate
principal amount of all Swingline Loans outstanding at such time. The Swingline
Exposure of any Lender at any time shall be the sum of (a) its Applicable
Percentage of the total Swingline Exposure at such time other than with respect
to any Swingline Loans made by such Lender in its capacity as a Swingline Lender
and (b) the aggregate principal amount of all Swingline Loans made by such
Lender as a Swingline Lender outstanding at such time (less the amount of
participations funded by the other Lenders in such Swingline Loans).

“Swingline Foreign Currency Loan” means a Swingline Loan denominated in a
Foreign Currency.

“Swingline Lender” means JPMorgan and any other Lender that agrees in writing
with the Borrower to act in such capacity (provided that notice of such
agreement is given to the Administrative Agent), in each case, in its capacity
as a lender of Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.05.

“Swiss Francs” means the lawful currency of Switzerland.

“Tangible Net Worth” means, as of any date of determination, an amount equal to
(a) the Borrower’s total shareholders equity (including capital stock,
additional paid in capital and retained earnings after deducting treasury stock)
determined in accordance with GAAP, minus (b) the aggregate book value of the
intangible assets, including goodwill, of the Borrower and its consolidated
Subsidiaries, determined in accordance with GAAP.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in Euro.

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Lender” means, as of any date of determination, each Lender having a Term
Loan Commitment or that holds Term Loans.

“Term Loan Commitment” means (a) as to any Term Lender, the amount under the
column “Term Loan Commitment” set forth on Schedule 2.01 opposite such Lender’s
name, or in the most recent Assignment Agreement or other documentation or
record (as such term is defined in Section 9-102(a)(70) of the UCC) as provided
in Section 9.04, executed by such Term Lender, and giving effect to any
reduction or increase in such amount from time to time pursuant to assignments
by or to such Lender pursuant to Section 9.04, and (b) as to all Term Lenders,
the aggregate commitment of all Term Lenders to make Term Loans, which aggregate
commitment shall be $150,000,000 on the date of this Agreement. After advancing
the Term Loan, each reference to a Term Lender’s Term Loan Commitment shall
refer to that Term Lender’s Applicable Percentage of the Term Loans.

“Term Loans” means the term loans made by the Term Lenders to the Borrower
pursuant to Section 2.01(b).

 

29



--------------------------------------------------------------------------------

“Termination Letter” means a letter in substantially the form of Exhibit C
hereto.

“Total Assets” means, at any time, the total assets of the Borrower and its
consolidated Subsidiaries, determined on a consolidated basis.

“Total Credit Exposure” means the sum of the Total Revolving Credit Exposure and
the aggregate principal amount of all Term Loans outstanding at such time.

“Total Debt” means, at any time, all Indebtedness of the Borrower and its
Subsidiaries, on a consolidated basis, calculated in accordance with GAAP plus,
without duplication, (a) all Off-Balance Sheet Liabilities, (b) the face amount
of all outstanding letters of credit in respect of which the Borrower or any
Subsidiary has any actual or contingent reimbursement obligation and (c) the
principal amount of all Guarantees by the Borrower and its Subsidiaries of
Indebtedness.

“Total Interest Expense” means, for any period, total cash interest expense
deducted in the computation of Net Income for such period (including that
attributable to Capital Lease Obligations and interest paid under synthetic
leases) of the Borrower and its Subsidiaries for such period with respect to all
outstanding Indebtedness of the Borrower and its Subsidiaries (including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing and net costs of rate hedging in
respect of interest rates to the extent such net costs are allocable to such
period in accordance with GAAP).

“Total Revolving Credit Exposure” means the sum of the Dollar Equivalent of the
outstanding principal amount of all Lenders’ Revolving Loans, their LC Exposure
and their Swingline Exposure at such time; provided, that, clause (a) of the
definition of Swingline Exposure shall only be applicable to the extent Lenders
shall have funded their respective participations in the outstanding Swingline
Loans.

“Transactions” means the execution, delivery and performance by the Credit
Parties of this Agreement and any Designation Letters, the other Credit
Documents, the borrowing of Loans, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBOR Rate or the Alternate Base Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“UK Borrower” means each of (a) ScanSource UK Limited and each other UK
Subsidiary that becomes a Subsidiary Borrower after the Effective Date pursuant
to Section 2.20, in each case, unless such Subsidiary has ceased to constitute a
Subsidiary Borrower pursuant to Section 2.20, and (b) any Borrower payments from
which under this Agreement or any other Credit Document are subject to
withholding Taxes imposed by the laws of the United Kingdom.

“UK Insolvency Event” means:

(a) a UK Relevant Entity is unable or admits in writing its inability generally
to pay its debts as they become due, suspends making payments on any of its
debts or, by reason of actual or anticipated financial difficulties, commences
negotiations with one or more of its creditors with a view to rescheduling any
of its indebtedness;

 

30



--------------------------------------------------------------------------------

(b) a UK Relevant Entity is deemed to, or is declared to, be unable to pay its
debts under applicable law;

(c) the value of the assets of any UK Relevant Entity is less than its
liabilities (taking into account contingent and prospective liabilities);

(d) a moratorium is declared in respect of any indebtedness of any UK Relevant
Entity. If a moratorium occurs, the ending of the moratorium will not remedy any
Event of Default caused by that moratorium;

(e) any corporate action, legal proceedings or other procedure or step is taken
in relation to:

(i) the suspension of payments, a moratorium of any indebtedness, winding-up,
dissolution, administration or reorganisation (by way of voluntary arrangement,
scheme of arrangement or otherwise) of any UK Relevant Entity (other than a
solvent liquidation or reorganisation that is not a Borrower or Guarantor). If a
moratorium occurs, the ending of the moratorium will not remedy any Event of
Default caused by that moratorium;

(ii) a composition, compromise, assignment or arrangement with any creditor of
any UK Relevant Entity;

(iii) the appointment of a liquidator (other than a solvent liquidation or
reorganisation that is not a Borrower or Subsidiary Guarantor), receiver,
administrative receiver, administrator, compulsory manager or other similar
officer in respect of any UK Relevant Entity, or any of its assets; or

(iv) enforcement of any security over any assets of any UK Relevant Entity,

or any analogous procedure or step is taken in any jurisdiction; provided, that
this paragraph (e) shall not apply to any winding-up petition which is frivolous
or vexatious and is discharged, stayed or dismissed within 30 days of
commencement;

(f) any expropriation, attachment, sequestration, distress or execution or any
analogous process in any jurisdiction affects any asset or assets of a UK
Relevant Entity having an aggregate value of $20,000,000 and is not discharged
within 30 days;

(g) [reserved]; and

(h) a UK Relevant Entity takes any action indicating its consent to, approval
of, or acquiescence in, any of the foregoing acts;

provided, that paragraphs (a), (b), (c), (d), (e)(ii) and (e)(iv) of this
definition shall not apply to any UK Relevant Entity that is not a UK Borrower
or UK Subsidiary.

“UK Non-Bank Lender” means a Lender which becomes party to this Agreement after
the date of this Agreement and which gives a UK Tax Confirmation in the
documentation which it executed on becoming a party as a Lender.

 

31



--------------------------------------------------------------------------------

“UK Qualifying Lender” means:

(a) a Lender which is beneficially entitled to interest payable by a UK Borrower
to that Lender in respect of an advance under this Agreement and is:

 

  (i)

a Lender:

 

  (A)

which is a bank (as defined for the purpose of section 879 of the ITA) making an
advance under this Agreement and is within the charge to United Kingdom
corporation tax as respects any payments of interest made in respect of that
advance or would be within such charge as respects such payments apart from
section 18A of the CTA; or

 

  (B)

in respect of an advance made under this Agreement by a person that was a bank
(as defined for the purpose of section 879 of the ITA) at the time that that
advance was made and within the charge to United Kingdom corporation tax as
respects any payments of interest made in respect of that advance; or

 

  (ii)

a Lender which is:

 

  (A)

a company resident in the United Kingdom for United Kingdom tax purposes; or

 

  (B)

a partnership each member of which is:

 

  a.

a company so resident in the United Kingdom; or

 

  b.

a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of section 19 of the
CTA) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of the CTA; or

 

  (C)

a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of section 19 of the CTA) of that company; or

 

  (iii)

a UK Treaty Lender; or

(b) a Lender which is a building society (as defined for the purpose of section
880 of the ITA) making an advance under this Agreement.

“UK Relevant Entity” means any UK Borrower, any other UK Subsidiary that is a
Material Foreign Subsidiary, or any Borrower or Material Foreign Subsidiary
capable of becoming the subject of an order for winding-up or administration
under the Insolvency Act 1986 of the United Kingdom.

 

32



--------------------------------------------------------------------------------

“UK Subsidiary” means a Subsidiary of the Borrower organized or formed under the
laws of the United Kingdom.

“UK Tax Confirmation” means a confirmation by a Lender that the person
beneficially entitled to interest payable to that Lender by a UK Borrower in
respect of an advance under this Agreement is either:

(i) a company resident in the United Kingdom for United Kingdom tax purposes;

(ii) a partnership each member of which is:

(A) a company so resident in the United Kingdom; or

(B) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA; or

(iii) a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company.

“UK Treaty Lender” means, in respect of a payment by a UK Borrower under this
Agreement, a Lender which is beneficially entitled to interest payable by that
UK Borrower in respect of an advance under this Agreement and:

(i) is treated as a resident of a UK Treaty State for the purposes of the UK
Treaty;

(ii) does not carry on a business in the United Kingdom through a permanent
establishment with which that Lender’s participation in the Loan is effectively
connected; and

(iii) fulfils any other conditions which must be fulfilled by that Lender under
the UK Treaty in order to benefit from full exemption from Tax imposed by the
United Kingdom on interest payments such that any payment of interest may be
made by the UK Borrower to that Lender without incurring a Tax Deduction,
subject to the completion of any necessary procedural formalities.

“UK Treaty State” means a jurisdiction having a double taxation agreement (a “UK
Treaty”) with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.

“Unfunded Commitment” means, with respect to each Lender, the Revolving
Commitment of such Lender less its Revolving Credit Exposure; provided, that, as
to any Lender, clause (a) of the definition of “Swingline Exposure” shall only
be applicable in calculating a Lender’s Revolving Credit Exposure to the extent
such Lender shall have funded its respective participations in the outstanding
Swingline Loans.

“Unrestricted Cash” means, at any time, unrestricted cash maintained by the
Borrower or any of its Domestic Subsidiaries at such time in accounts located in
the United States that are not subject to any Liens at such time (other than
Liens arising under the Security Documents and Liens permitted under
Section 6.02(r)).

 

33



--------------------------------------------------------------------------------

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(D)(2).

“Wholly-Owned Subsidiary” of a Person means (a) any subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (b) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled (in each case other than in the case of Foreign Subsidiaries,
director’s qualifying shares and/or other nominal amounts of shares required to
be held by Persons other than the Borrower and its Subsidiaries under applicable
law). Solely for purposes of the definition of Permitted Acquisition, a
Subsidiary as to which the Borrower or a Wholly-Owned Subsidiary has the
contractual right to acquire 100% of the ownership interests therein shall be
deemed to be a Wholly-Owned Subsidiary.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part 1 of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to

 

34



--------------------------------------------------------------------------------

Articles and Sections of, and Exhibits and Schedules to, this Agreement, (e) any
reference to any law, rule or regulation herein shall, unless otherwise
specified, refer to such law, rule or regulation as amended, modified or
supplemented from time to time and (f) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted without giving effect to such change in GAAP until such
notice shall have been withdrawn or such provision amended in accordance
herewith. Notwithstanding the foregoing, obligations under any lease that were
(or would be) accounted for as an operating lease under GAAP as in effect and
implemented by the Borrower on the Effective Date shall not constitute Capital
Lease Obligations or Indebtedness, notwithstanding any change in GAAP (or the
required implementation of any previously promulgated changes in GAAP) relating
thereto since such date. Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the Borrowers and their
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effect of FASB ASC 825 on financial liabilities shall be
disregarded.

SECTION 1.05. Foreign Currency Calculations. (a) For purposes of determining the
Dollar Equivalent of any Credit Event denominated in a Foreign Currency or any
related amount, the Administrative Agent (or, for purposes of Section 2.06(e),
the applicable Issuing Bank) shall determine the Exchange Rate as of the
applicable Exchange Rate Date with respect to each Foreign Currency in which
such Credit Event is denominated and shall apply such Exchange Rates to
determine such amount (in each case after giving effect to any Credit Event to
be made or repaid on or prior to the applicable date for such calculation).

(b) For purposes of any determination hereunder (including determinations under
Section 6.01, 6.02, 6.04 or 6.09 or under Article VII), all amounts incurred,
outstanding or proposed to be incurred or outstanding in currencies other than
Dollars shall be translated into Dollars at the currency exchange rates in
effect on the date of such determination; provided that no Default shall arise
as a result of any limitation set forth in Dollars in Section 6.01 or 6.02 being
exceeded solely as a result of changes in currency exchange rates from those
rates applicable at the time or times Indebtedness or Liens were initially
consummated in reliance on the exceptions under such Sections. For purposes of
any determination under Section 6.04 or 6.09, the amount of each investment,
asset disposition or other applicable transaction denominated in a currency
other than Dollars shall be translated into Dollars at the currency exchange
rate in effect on the date such investment, disposition or other transaction is
consummated. Such currency exchange rates shall be determined in good faith by
the Borrowers.

SECTION 1.06. Redenomination of Certain Foreign Currencies. (a) Each obligation
of any party to this Agreement to make a payment denominated in the national
currency unit of any member state of the European Union that adopts the Euro as
its lawful currency after the Effective Date shall be redenominated into Euro at
the time of such adoption (in accordance with the EMU Legislation). If, in
relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London Interbank Market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be

 

35



--------------------------------------------------------------------------------

replaced by such convention or practice with effect from the date on which such
member state adopts the Euro as its lawful currency; provided that if any
Borrowing in the currency of such member state is outstanding immediately prior
to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.

(b) Without prejudice and in addition to any method of conversion or rounding
prescribed by any EMU Legislation and (i) without limiting the liability of any
Borrower for any amount due under this Agreement and (ii) without increasing any
Commitment of any Lender, all references in this Agreement to minimum amounts
(or integral multiples thereof) denominated in the national currency unit of any
member state of the European Union that adopts the Euro as its lawful currency
after the Effective Date shall, immediately upon such adoption, be replaced by
references to such minimum amounts (or integral multiples thereof) as shall be
specified herein with respect to Borrowings denominated in Euros.

(c) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro or any other Foreign Currency.

SECTION 1.07. Interest Rates; LIBOR Notification. The interest rate on
Eurocurrency Loans is determined by reference to the Benchmark Rate, which is
derived from the London interbank offered rate. The London interbank offered
rate is intended to represent the rate at which contributing banks may obtain
short-term borrowings from each other in the London interbank market. In July
2017, the U.K. Financial Conduct Authority announced that, after the end of
2021, it would no longer persuade or compel contributing banks to make rate
submissions to the ICE Benchmark Administration (together with any successor to
the ICE Benchmark Administrator, the “IBA”) for purposes of the IBA setting the
London interbank offered rate. As a result, it is possible that commencing in
2022, the London interbank offered rate may no longer be available or may no
longer be deemed an appropriate reference rate upon which to determine the
interest rate on Eurocurrency Loans. In light of this eventuality, public and
private sector industry initiatives are currently underway to identify new or
alternative reference rates to be used in place of the London interbank offered
rate. In the event that the London interbank offered rate is no longer available
or in certain other circumstances as set forth in Section 2.14(c) of this
Agreement, such Section 2.14(c) provides a mechanism for determining an
alternative rate of interest. The Administrative Agent will notify the Borrower,
pursuant to Section 2.14, in advance of any change to the reference rate upon
which the interest rate on Eurocurrency Loans is based. However, the
Administrative Agent does not warrant or accept any responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the London interbank offered rate or other rates in
the definition of “Benchmark Rate” or with respect to any alternative or
successor rate thereto, or replacement rate thereof, including without
limitation, whether the composition or characteristics of any such alternative,
successor or replacement reference rate, as it may or may not be adjusted
pursuant to Section 2.14(c), will be similar to, or produce the same value or
economic equivalence of, the Benchmark Rate or have the same volume or liquidity
as did the London interbank offered rate prior to its discontinuance or
unavailability.

SECTION 1.08. Divisions. For all purposes under the Credit Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person; (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized on the first date of its existence by the holders of its Equity
Interests at such time; and (c) in the event that any Credit Party is subject to
such division or plan of division, any Persons formed as a result of such
division or plan of division, as the case may be, shall be required to comply
(if applicable) with the obligations set forth in Sections 5.09 and 5.11 and the
other future assurances obligations set forth in in the Credit Documents and
become a Subsidiary Guarantor to the extent required thereby.

 

36



--------------------------------------------------------------------------------

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
(a) each Revolving Lender (severally and not jointly) agrees to make Revolving
Loans denominated in Dollars and Foreign Currencies to the Borrowers from time
to time during the Availability Period in an aggregate principal amount that
will not result in (i) such Lender’s Revolving Credit Exposure exceeding such
Lender’s Revolving Commitment (subject, in the case of each Swingline Lender, to
Section 2.05(a)) or (ii) the Total Revolving Credit Exposure exceeding the total
Revolving Commitments, and (b) each Term Lender with a Term Loan Commitment
(severally and not jointly) agrees to make a Term Loan to the Borrower in
Dollars on the Effective Date, in an amount equal to such Lender’s Term Loan
Commitment by making immediately available funds available to the Administrative
Agent’s designated account, not later than the time specified by the
Administrative Agent. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Revolving Loans. Amounts repaid or prepaid in respect of Term Loans may not be
reborrowed.

SECTION 2.02. Loans and Borrowings. (a) Each Loan (other than a Swingline Loan)
shall be made as part of a Borrowing consisting of Loans of the same Class and
Type made by the applicable Lenders ratably in accordance with their respective
Commitments of the applicable Class. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required. Any Swingline Loan shall be made in accordance with the procedures set
forth in Section 2.05. The Term Loans shall amortize as set forth in
Section 2.10.

(b) Subject to Section 2.14, each Revolving Borrowing and Term Loan Borrowing
denominated in Dollars shall be comprised entirely of ABR Loans or Eurocurrency
Loans as the Applicable Borrower may request in accordance herewith and each
Revolving Borrowing denominated in a Foreign Currency shall be comprised
entirely of Eurocurrency Loans. Each Swingline Dollar Loan shall be a
Eurocurrency Loan (except as the applicable Swingline Lender and the Borrower
may otherwise agree) and each Swingline Foreign Currency Loan shall be a
Eurocurrency Loan.

(c) At the commencement of each Interest Period for any Eurocurrency Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $1,000,000 in the case of such a
Borrowing denominated in Dollars and $5,000,000 (or the approximate equivalent)
in the case of such a Borrowing denominated in a Foreign Currency. At the time
that each ABR Revolving Borrowing is made, such Borrowing shall be in an
aggregate amount that is an integral multiple of $500,000 and not less than
$500,000; provided that an ABR Revolving Borrowing may be in an aggregate amount
that is equal to the entire unused balance of the total Revolving Commitments or
that is required to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.06(e). Each Swingline Dollar Loan shall be in an
amount that is an integral multiple of $50,000 and not less than $250,000 or
such other amounts as agreed by the Borrower and the applicable Swingline
Lender, and each Swingline Foreign Currency Loan shall be in an amount that is
an integral multiple of $100,000 (or the approximate equivalent) and not less
than $500,000 (or the approximate equivalent). Borrowings of more than one Type
and Class may be outstanding at the same time; provided that there shall not at
any time be outstanding more than a total of twelve Eurocurrency Borrowings
denominated in Dollars or eight Eurocurrency Revolving Borrowings denominated in
Foreign Currencies. Notwithstanding the foregoing, Loans which are not
denominated in Dollars may be made in amounts and increments in the applicable
Foreign Currency satisfactory to the Administrative Agent and, where applicable,
the applicable Swingline Lender.

 

37



--------------------------------------------------------------------------------

(d) Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.

(e) Notwithstanding any other provision of this Agreement, each Lender at its
option may make any ABR Loan or Eurocurrency Loan by causing any domestic or
foreign office, branch or Affiliate of such Lender (an “Applicable Lending
Installation”) to make such Loan that has been designated by such Lender to the
Administrative Agent. All terms of this Agreement shall apply to any such
Applicable Lending Installation of such Lender and the Loans and any Notes
issued hereunder shall be deemed held by each Lender for the benefit of any such
Applicable Lending Installation. Each Lender may, by written notice to the
Administrative Agent and the Borrower, designate replacement or additional
Applicable Lending Installations through which Loans will be made by it and for
whose account Loan payments are to be made. Any exercise of such option shall
not affect the obligation of the Applicable Borrower to repay such Loan in
accordance with the terms of this Agreement. For the avoidance of doubt, the
foregoing provisions shall apply to the Swingline Lenders in respect of their
making Swingline Foreign Currency Loans and shall similarly apply to the Issuing
Banks in connection with issuing any Letters of Credit in a foreign currency.

SECTION 2.03. Requests for Borrowings. To request a Borrowing, the Applicable
Borrower shall notify the Administrative Agent of such request by telephone
(a) in the case of a Eurocurrency Borrowing, not later than 11:00 a.m., Local
Time, (i) in the case of such Borrowings denominated in Dollars, Euros, Sterling
or Canadian dollars, three Business Days and (ii) in the case of such Borrowings
denominated in any other Foreign Currency, four Business Days or such shorter
period as the Administrative Agent may agree, in each case before the date of
the proposed Borrowing or (b) in the case of an ABR Borrowing, not later than
11:00 a.m., New York City time, on the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery, telecopy or electronic communication to the
Administrative Agent of a written Borrowing Request signed by the Borrower. Each
such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:

(i) the identity of the Applicable Borrower;

(ii) the aggregate amount of the requested Borrowing;

(iii) whether such Borrowing is a Revolving Borrowing or a Term Loan Borrowing;

(iv) the currency (which may be Dollars or a Foreign Currency) in which such
Borrowing is to be denominated;

(v) the date of such Borrowing, which shall be a Business Day;

(vi) in the case of a Borrowing denominated in Dollars, whether such Borrowing
is to be an ABR Borrowing or a Eurocurrency Borrowing;

(vii) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by clause (a) of the
definition of the term “Interest Period”; and

 

38



--------------------------------------------------------------------------------

(viii) the location and number of the Applicable Borrower’s account to which
funds are to be disbursed, which shall comply with the requirements of
Section 2.07.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing, unless such Borrowing is denominated in a
Foreign Currency, in which case such Borrowing shall be a Eurocurrency
Borrowing. If no Interest Period is specified with respect to any requested
Eurocurrency Borrowing, then the Applicable Borrower shall be deemed to have
selected an Interest Period of one month’s duration. Promptly following receipt
of a Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing. Notwithstanding the
foregoing, with respect to Revolving Borrowings in currencies which become
Foreign Currencies after the date hereof pursuant to the definition of “Foreign
Currency”, related request periods and borrowing increments shall be as agreed
to by the Borrower and the Administrative Agent.

SECTION 2.04. [Intentionally Omitted]

SECTION 2.05. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, each Swingline Lender may, in its sole discretion, make Swingline Loans
to the Borrowers denominated in Dollars and Foreign Currencies (provided that
Subsidiary Borrowers which are Foreign Subsidiaries may only borrow Swingline
Foreign Currency Loans) from time to time during the Availability Period, in an
aggregate principal amount at any time outstanding that will not result in
(i) the Swingline Exposure exceeding $75,000,000, (ii) the Total Revolving
Credit Exposure exceeding the total Revolving Commitments, or (iii) the Dollar
Equivalent of the aggregate amount of all Swingline Foreign Currency Loans
exceeding $25,000,000. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Swingline Loans; provided, that except as the Swingline Lenders may otherwise
agree, there shall not at any time be more than a total of four Swingline
Foreign Currency Loans outstanding.

(b) To request a Swingline Loan, except as the Administrative Agent and such
Swingline Lender may otherwise agreement, the Applicable Borrower shall notify
the Administrative Agent of such request by telephone (confirmed by telecopy or
electronic communication), (i) not later than 2:00 pm, New York City time, on
the day of a proposed Swingline Loan in the case of Swingline Dollar Loans,
(ii) not later than 10:00 a.m., Local Time, on the day of a proposed Swingline
Loan in the case of Swingline Loans denominated in Euros, Sterling or Canadian
Dollars and (iii) not later than 10:00 a.m., Local Time, two Business Days
before the date of the proposed Swingline Loan in the case of Swingline Loans
denominated in any other Foreign Currency permitted under this Section 2.05.
Each such notice shall be in a form approved by the Administrative Agent, shall
be irrevocable and shall specify (i) the requested date (which shall be a
Business Day), (ii) whether such Swingline Loan is to be denominated in Dollars
or a Foreign Currency, (iii) the amount of the requested Swingline Loan,
(iv) the identity of the Applicable Borrower, (v) the Swingline Lender from
which such Swingline Loan is requested and (vi) in the case of a Swingline
Borrowing denominated in a Foreign Currency, the Interest Period requested to be
applicable thereto, which shall be a period contemplated by clause (b) of the
definition of the term “Interest Period.” The Administrative Agent will promptly
advise the applicable Swingline Lender of any such notice received from the
Applicable Borrower. Each Swingline Lender, if it elects to make the requested
Swingline Loan, shall make each of its Swingline Loan available to the
Applicable Borrower by means of a credit to the general deposit account of the
Applicable Borrower with such Swingline Lender (or, in the case of a Swingline
Loan made to finance the reimbursement of an LC Disbursement as provided in
Section 2.06(e), by remittance to the Issuing Bank) by 5:00 p.m., Local Time, on
the requested date of such Swingline Loan. Notwithstanding the foregoing, with
respect to Swingline Loans in currencies which become Foreign Currencies after
the date hereof pursuant to the definition of “Foreign Currency”, related
request periods and borrowing increments shall be as agreed to by the Borrower,
the Administrative Agent and the Swingline Lenders.

 

 

39



--------------------------------------------------------------------------------

(c) Each Swingline Lender may by written notice given to the Administrative
Agent not later than 10:00 a.m., New York City time, on any Business Day require
the Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Revolving Lenders will participate,
and such amount of Swingline Loans, if denominated in Foreign Currency, shall be
converted to Dollars and shall bear interest at the Alternate Base Rate.
Promptly upon receipt of such notice, the Administrative Agent will give notice
thereof to each Revolving Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Revolving Lender
hereby absolutely and unconditionally agrees, promptly upon receipt of notice as
provided above, to pay to the Administrative Agent, for the account of the
applicable Swingline Lender, such Lender’s Applicable Percentage of such
Swingline Loan or Loans. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Revolving Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.07 with respect to Loans made by such Lender (and Section 2.07 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the applicable Swingline Lender the
amounts so received by it from the Revolving Lenders. The Administrative Agent
shall notify the Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the applicable
Swingline Lender. Any amounts received by any Swingline Lender from the
Applicable Borrower (or other party on behalf of the Borrower) in respect of a
Swingline Loan after receipt by applicable Swingline Lender of the proceeds of a
sale of participations therein shall be promptly remitted to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the Revolving Lenders that shall have
made their payments pursuant to this paragraph and to the applicable Swingline
Lender, as their interests may appear; provided that any such payment so
remitted shall be repaid to the applicable Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Applicable Borrower for any reason. The purchase
of participations in a Swingline Loan pursuant to this paragraph shall not
relieve the Borrower of any default in the payment thereof.

(d) Any Swingline Lender may be replaced at any time by written agreement among
the Borrower, the Administrative Agent, the replaced Swingline Lender and the
successor Swingline Lender. The Administrative Agent shall notify the Lenders of
any such replacement of a Swingline Lender. At the time any such replacement
shall become effective, the Borrower shall pay all unpaid interest accrued for
the account of the replaced Swingline Lender pursuant to Section 2.13(c) or (d),
as applicable. From and after the effective date of any such replacement,
(x) the successor Swingline Lender shall have all the rights and obligations of
the replaced Swingline Lender under this Agreement with respect to Swingline
Loans made thereafter and (y) references herein to the term “Swingline Lender”
shall be deemed to refer to such successor or to any previous Swingline Lender,
or to such successor and all previous Swingline Lenders, as the context shall
require. After the replacement of a Swingline Lender hereunder, the replaced
Swingline Lender shall remain a party hereto and shall continue to have all the
rights and obligations of a Swingline Lender under this Agreement with respect
to Swingline Loans made by it prior to its replacement, but shall not be
required to make additional Swingline Loans.

(e) Subject to the appointment and acceptance of a successor Swingline Lender,
any Swingline Lender may resign as a Swingline Lender at any time upon thirty
days’ prior written notice to the Administrative Agent, the Borrower and the
Lenders, in which case, such Swingline Lender shall be replaced in accordance
with Section 2.05(d) above.

 

40



--------------------------------------------------------------------------------

SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, each of the Borrowers may request the issuance of
Letters of Credit denominated in Dollars or Foreign Currencies for its own
account (provided that Subsidiary Borrowers which are Foreign Subsidiaries may
only request Letters of Credit denominated in Foreign Currencies), in a form
reasonably acceptable to the Administrative Agent and the Issuing Bank, at any
time and from time to time during the Availability Period. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any Letter of Credit Agreement, the terms and conditions of
this Agreement shall control. Notwithstanding anything herein to the contrary,
the Issuing Bank shall have no obligation hereunder to issue, and shall not
issue, any Letter of Credit the proceeds of which would be made available to any
Person (i) to fund any activity or business of or with any Sanctioned Person, or
in any country or territory that, at the time of such funding, is the subject of
any Sanctions, (ii) in any manner that would result in a violation of any
Sanctions by any party to this Agreement or (iii) in any manner that would
result in a violation of one or more policies of the applicable Issuing Bank
applicable to letters of credit generally.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Applicable Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the name and address of the beneficiary
thereof, the currency in which such Borrower proposes such Letter of Credit be
denominated and such other information as shall be necessary to prepare, amend,
renew or extend such Letter of Credit. If requested by the Issuing Bank, such
Borrower also shall have entered into a continuing agreement (or other letter of
credit agreement) for the issuance of letters of credit and/or shall submit a
letter of credit application on the Issuing Bank’s standard form (each, a
“Letter of Credit Agreement”) in connection with any request for a Letter of
Credit. A Letter of Credit shall be issued, amended, renewed or extended only if
(and upon issuance, amendment, renewal or extension of each Letter of Credit
such Borrower shall be deemed to represent and warrant that), after giving
effect to such issuance, amendment, renewal or extension (i) the LC Exposure
shall not exceed $50,000,000, (ii) the aggregate LC Exposure for Letters of
Credit denominated in Foreign Currencies shall not exceed $25,000,000, (iii) the
Total Revolving Credit Exposure shall not exceed the total Revolving
Commitments, (iv) with respect to each Issuing Bank, the sum of (x) the
aggregate undrawn Dollar Equivalent amount of all outstanding Letters of Credit
issued by such Issuing Bank at such time plus (y) the aggregate Dollar
Equivalent amount of all LC Disbursements made by such Issuing Bank that have
not yet been reimbursed by or on behalf of the Borrower shall not exceed its
Letter of Credit Commitment, and (v) the aggregate LC Exposure of all Issuing
Banks that do not have a Letter of Credit Commitment shall not exceed
$5,000,000; provided that, notwithstanding the foregoing clause (iv) (but
subject to the foregoing clauses (i) through (iii) and (v)), an Issuing Bank
that has a Letter of Credit Commitment may, but shall be not obligated to,
issue, amend, renew, increase or extend any Letter of Credit if, after giving
effect to such issuance, amendment, renewal or extension, (x) the aggregate
undrawn Dollar Equivalent amount of all outstanding Letters of Credit issued by
such Issuing Bank at such time plus (y) the aggregate Dollar Equivalent amount
of all LC Disbursements made by such Issuing Bank that have not yet been
reimbursed by or on behalf of the Borrower at such time exceeds its Letter of
Credit Commitment. The Borrower may, at any time and from time to time, reduce
the Letter of Credit Commitment of any Issuing Bank with the consent of such
Issuing Bank; provided that the Borrower shall not reduce the Letter of Credit
Commitment of any Issuing Bank if, after giving effect of such reduction, the
conditions set forth in clauses (i) through (vi) above shall not be satisfied.
Each Issuing Bank shall give prompt notice to the Administrative Agent of its
issuance, amendment, renewal or extension of any Letter of Credit.

 

41



--------------------------------------------------------------------------------

(c) Expiration Date. Each Letter of Credit shall expire (or be subject to notice
of nonrenewal from the applicable Issuing Bank to the beneficiary thereof) at or
prior to the close of business on the date that is five Business Days prior to
the Maturity Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Revolving Lenders, the Issuing Bank
hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Revolving Lender’s Applicable Percentage of the aggregate amount
available to be drawn under such Letter of Credit. In consideration and in
furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Bank, such Revolving Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Applicable
Borrower on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Applicable Borrower for any
reason. Each Revolving Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Applicable Borrower shall reimburse such LC
Disbursement in the currency thereof (or, in the case of disbursements
denominated in a Foreign Currency and with the consent of the Issuing Bank, in
the Dollar Equivalent thereof as determined by the Issuing Bank) by paying to
the Administrative Agent an amount equal to such LC Disbursement not later than
12:00 noon, Local Time, on the date that such LC Disbursement is made, if the
Applicable Borrower shall have received notice of such LC Disbursement prior to
10:00 a.m., Local Time, on such date, or, if such notice has not been received
by the Applicable Borrower prior to such time on such date, then not later than
12:00 noon, Local Time, on (i) the Business Day that the Applicable Borrower
receives such notice, if such notice is received prior to 10:00 a.m., Local
Time, on the day of receipt, or (ii) the Business Day immediately following the
day that the Applicable Borrower receives such notice, if such notice is not
received prior to such time on the day of receipt; provided that the Applicable
Borrower may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.03 or 2.05 that such payment be financed with an
ABR Revolving Borrowing or Swingline Loan in an equivalent amount and, to the
extent so financed, such Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Revolving Borrowing or Swingline
Loan; provided that, to the extent that a failure to make a timely reimbursement
of an LC Disbursement due to the failure of a Lender or Lenders to fund a Loan
it is required to make pursuant to a request made as contemplated by the
preceding proviso, the Applicable Borrower shall be deemed to have timely repaid
such LC Reimbursement if it shall do so within one Business Day of being
notified by the Administrative Agent of such failure. If the Applicable Borrower
fails to make such payment when due, such amount, if denominated in Foreign
Currency, shall be converted to the Dollar Equivalent thereof (as determined by
the Issuing Bank) and shall bear interest at the Alternate Base Rate and the
Administrative Agent shall notify each Revolving Lender of the applicable LC
Disbursement, the payment then due from the Applicable Borrower in respect
thereof and such Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice, each Revolving Lender shall pay to the Administrative
Agent its Applicable Percentage of the payment then due from the Applicable
Borrower, in the same manner as provided in Section 2.07 with respect to Loans
made by such Lender (and Section 2.07

 

42



--------------------------------------------------------------------------------

shall apply, mutatis mutandis, to the payment obligations of the Revolving
Lenders), and the Administrative Agent shall promptly pay to the Issuing Bank
the amounts so received by it from the Revolving Lenders. Promptly following
receipt by the Administrative Agent of any payment from the Applicable Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the Issuing Bank or, to the extent that Revolving Lenders have made
payments pursuant to this paragraph to reimburse the Issuing Bank, then to such
Lenders and the Issuing Bank as their interests may appear. Any payment made by
a Revolving Lender pursuant to this paragraph to reimburse the Issuing Bank for
any LC Disbursement (other than the funding of ABR Revolving Loans or a
Swingline Loan as contemplated above) shall not constitute a Loan and shall not
relieve the Applicable Borrower of its obligation to reimburse such LC
Disbursement. If any Borrower’s reimbursement of, or obligation to reimburse,
any amounts in any Foreign Currency would subject the Administrative Agent, the
applicable Issuing Bank or any Revolving Lender to any stamp duty, ad valorem
charge or similar tax that would not be payable if such reimbursement were made
or required to be made in Dollars, the Applicable Borrower shall, at its option,
either (x) pay the amount of any such tax requested by the Administrative Agent,
the relevant Issuing Bank or the relevant Lender or (y) reimburse each LC
Disbursement made in such Foreign Currency in Dollars, in an amount equal to the
Dollar Equivalent thereof, calculated using the applicable Exchange Rates, on
the date such LC Disbursement is made, of such LC Disbursement.

(f) Obligations Absolute. The Applicable Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, any Letter of Credit Agreement or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Applicable Borrower’s obligations hereunder. Neither the Administrative Agent,
the Revolving Lenders nor the Issuing Bank, nor any of their respective Related
Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Applicable Borrower to the extent of any
direct damages (as opposed to special, indirect, consequential or punitive
damages, claims in respect of which are hereby waived by the Borrowers to the
extent permitted by applicable law) suffered by the Applicable Borrower that are
caused by the Issuing Bank’s failure to exercise care when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the Issuing Bank (as finally
determined by a court of competent jurisdiction), the Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

43



--------------------------------------------------------------------------------

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Applicable Borrower by telephone (confirmed by
telecopy or electronic mail) of such demand for payment and whether the Issuing
Bank has made or will make an LC Disbursement thereunder; provided that any
failure to give or delay in giving such notice shall not relieve the Applicable
Borrower of its obligation to reimburse the Issuing Bank and the Revolving
Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Applicable Borrower shall reimburse such LC Disbursement in full on
the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Applicable Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Revolving Loans and
such interest shall be due and payable on the date when such reimbursement is
paid; provided that, if the Applicable Borrower fails to reimburse such LC
Disbursement when due pursuant to paragraph (e) of this Section, then
Section 2.13(e) shall apply. Interest accrued pursuant to this paragraph shall
be for the account of the Issuing Bank, except that interest accrued on and
after the date of payment by any Revolving Lender pursuant to paragraph (e) of
this Section to reimburse the Issuing Bank shall be for the account of such
Lender to the extent of such payment.

(i) Replacement and Resignation of an Issuing Bank.

(i) An Issuing Bank may be replaced at any time by written agreement among the
Borrower, the Administrative Agent, the replaced Issuing Bank and the successor
Issuing Bank. The Administrative Agent shall notify the Revolving Lenders of any
such replacement of such Issuing Bank. At the time any such replacement shall
become effective, the Borrower shall pay all unpaid fees accrued for the account
of the replaced Issuing Bank pursuant to Section 2.12(b). From and after the
effective date of any such replacement, (x) the successor Issuing Bank shall
have all the rights and obligations of the replaced Issuing Bank under this
Agreement with respect to Letters of Credit to be issued thereafter and
(y) references herein to the term “Issuing Bank” shall be deemed to refer to
such successor or to any previous Issuing Bank, or to such successor and all
previous Issuing Banks, as the context shall require. After the replacement of
an Issuing Bank hereunder, the replaced Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement with respect to Letters of Credit then outstanding and
issued by it prior to such replacement, but shall not be required to issue
additional Letters of Credit.

(ii) Subject to the appointment and acceptance of a successor Issuing Bank, any
Issuing Bank may resign as an Issuing Bank at any time upon thirty days’ prior
written notice to the Administrative Agent, the Borrower and the Lenders, in
which case, such resigning Issuing Bank shall be replaced in accordance with the
foregoing clause (i).

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposure representing greater
than 50% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, the Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Issuing Bank and the Revolving Lenders, an amount in cash equal
to the LC Exposure as of such date plus any accrued and unpaid interest thereon;
provided that (i) the portions of such amount attributable to undrawn Foreign
Currency Letters of Credit or LC Disbursements in a Foreign Currency that the
Borrower is not late in reimbursing shall be deposited in the applicable

 

44



--------------------------------------------------------------------------------

Foreign Currencies in the actual amounts of such undrawn Letters of Credit and
LC Disbursements and (ii) the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to any Borrower described in Section 7.01(h), (i)
or (p). For the purposes of this paragraph, the LC Exposure denominated in
Foreign Currencies shall be calculated using the applicable Exchange Rate on the
date notice demanding cash collateralization is delivered to the Borrower. The
Borrowers also shall deposit cash collateral pursuant to this paragraph as and
to the extent required by Section 2.10(f). Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
Secured Obligations. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Borrower’s risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Administrative Agent to
reimburse the Issuing Bank for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrower for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated (but subject to the
consent of Revolving Lenders with LC Exposure representing greater than 50% of
the total LC Exposure), be applied to satisfy other Secured Obligations. If the
Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower within three Business
Days after all Events of Default have been cured or waived.

(k) Letters of Credit Issued for Account of Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder supports any obligations of, or
is for the account of, a Subsidiary, or states that a Subsidiary is the “account
party,” “applicant,” “customer,” “instructing party,” or the like of or for such
Letter of Credit, and without derogating from any rights of the applicable
Issuing Bank (whether arising by contract, at law, in equity or otherwise)
against such Subsidiary in respect of such Letter of Credit, the Borrowers
(i) shall reimburse, indemnify and compensate the applicable Issuing Bank
hereunder for such Letter of Credit (including to reimburse any and all drawings
thereunder) as if such Letter of Credit had been issued solely for the account
of the Borrower and (ii) irrevocably waives any and all defenses that might
otherwise be available to it as a guarantor or surety of any or all of the
obligations of such Subsidiary in respect of such Letter of Credit. Each
Borrower hereby acknowledges that the issuance of such Letters of Credit for its
Subsidiaries inures to the benefit of the Borrowers, and that the Borrowers’
business derives substantial benefits from the businesses of such Subsidiaries.

SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, Local Time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders; provided that (i) Term Loans shall be made as provided in
Section 2.01(b) and (ii) Swingline Loans shall be made as provided in
Section 2.05. Except in respect of the provisions of this Agreement covering the
reimbursement of Letters of Credit, the Administrative Agent will make such
Loans available to the Applicable Borrower by promptly crediting the amounts so
received, in like funds, to an account of the Applicable Borrower maintained
with the Administrative Agent in New York City (or, in the case of Subsidiary
Borrowers or Loans denominated in a Foreign Currency, in such other accounts as
may be designated by the Applicable Borrower and agreed by the Administrative
Agent) and designated by the Applicable Borrower in the applicable Borrowing
Request; provided that ABR Revolving Loans made to finance the reimbursement of
an LC Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the Issuing Bank.

 

45



--------------------------------------------------------------------------------

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Applicable Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, (x) the greater of the
NYFRB Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation (in the case of a Borrowing
denominated in Dollars) or (y) the rate reasonably determined by the
Administrative Agent to be the cost to it of funding such amount, including
without limitation the Overnight Foreign Currency Rate (in the case of a
Borrowing denominated in a Foreign Currency) or (ii) in the case of the
Applicable Borrower, the interest rate applicable to ABR Loans. If such Lender
pays such amount to the Administrative Agent, then such amount shall constitute
such Lender’s Loan included in such Borrowing.

SECTION 2.08. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the Applicable Borrower may elect to convert
such Borrowing to a different Type, in the case of Borrowings denominated in
Dollars, or to continue such Borrowing and, in the case of a Eurocurrency
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
The Applicable Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section shall not apply to Swingline Foreign Currency Borrowings
or Swingline Dollar Borrowings, which may not be converted or continued.

(b) To make an election pursuant to this Section, the Applicable Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if such Borrower were
requesting a Borrowing of the Type and denominated in the currency resulting
from such election to be made on the effective date of such election. Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery, telecopy or electronic communication to the
Administrative Agent of a written Interest Election Request signed by the
Applicable Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the name of the Applicable Borrower and the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

 

46



--------------------------------------------------------------------------------

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
and currency to be applicable thereto after giving effect to such election,
which Interest Period shall be a period contemplated by the definition of the
term “Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Applicable Borrower fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing (unless such Borrowing is denominated in a Foreign
Currency, in which case such Borrowing shall be continued as a Eurocurrency
Borrowing in the same Foreign Currency with an Interest Period of one month’s
duration commencing on the last day of such Interest Period). Notwithstanding
any contrary provision hereof, if an Event of Default has occurred and is
continuing and the Administrative Agent, at the request of the Required Lenders,
so notifies the Borrower, then, so long as an Event of Default is continuing
(i) no outstanding Borrowing may be converted to or continued as a Eurocurrency
Borrowing, (ii) unless repaid, each Eurocurrency Borrowing denominated in
Dollars shall be converted to an ABR Borrowing at the end of the Interest Period
applicable thereto, and (iii) unless repaid, each Eurocurrency Revolving
Borrowing denominated in a Foreign Currency shall be continued as a Eurocurrency
Revolving Borrowing with an Interest Period of one month’s duration.

SECTION 2.09. Termination, Reduction and Increase of Commitments. (a) Unless
previously terminated, (i) the Term Loan Commitments shall terminate upon the
funding of the Term Loans on the Effective Date and (ii) all other Commitments
shall terminate on the Maturity Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Revolving Commitments; provided that (i) each reduction of the Revolving
Commitments shall be in an amount that is an integral multiple of $5,000,000 and
not less than $10,000,000 and (ii) the Borrower shall not terminate or reduce
the Revolving Commitments if, after giving effect to any concurrent prepayment
of the Loans in accordance with Section 2.11, the Total Revolving Credit
Exposure would exceed the total Revolving Commitments.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments shall be permanent.
Each reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.

 

47



--------------------------------------------------------------------------------

(d) The Borrower at its option may, from time to time, seek to (i) request one
or more term loans (each an “Incremental Term Loan” and, collectively, the
“Incremental Term Loans”) and/or (ii) increase the aggregate Revolving
Commitments (each such increase, an “Incremental Revolving Commitment” and,
together with the Incremental Term Loans, the “Incremental Facilities”) by up to
an aggregate amount of $250,000,000 upon at least three (3) Business Days’ prior
written notice to the Administrative Agent, which notice shall specify the
amount of any such Incremental Facility (which shall not be less than
$25,000,000 or such lesser amount to which the Administrative Agent may agree)
and shall certify that no Default has occurred and is continuing. After delivery
of such notice, the Borrower, in consultation with the Administrative Agent, may
offer the Incremental Facility (which may be declined by any Lender in its sole
discretion) on either a ratable basis to the Lenders of any Class or on a non
pro-rata basis to one or more Lenders and/or to other lenders or entities (other
than any Ineligible Institution) reasonably acceptable to the Administrative
Agent, the Issuing Banks (in the case of an Incremental Revolving Commitment),
the Swingline Lenders (in the case of an Incremental Revolving Commitment) and
the Borrower. No Incremental Facility shall become effective until the existing
or new Lenders extending such Incremental Facility and the Borrower shall have
delivered to the Administrative Agent a document in form and substance
reasonably satisfactory to the Administrative Agent and the Borrower pursuant to
which (i) any such existing Lender providing or increasing a commitment in
respect of such Incremental Facility agrees to the amount of its portion of the
Incremental Facility, (ii) any such new lender providing a commitment in respect
of such Incremental Facility agrees to its portion of the Incremental Facility
and agrees to assume and accept the obligations and rights of a Lender of the
applicable Class hereunder, as applicable, (iii) the Borrower accepts such
Incremental Facility, (iv) the effective date of any Incremental Facility is
specified by the Borrower and the lenders providing or increasing their
respective commitments in respect of such Incremental Facility and (v) the
Borrower certifies that on such date the conditions for a new Loan set forth in
Section 4.02 are satisfied. The terms of any Incremental Term Loan shall, taken
as a whole, be substantially identical to, or less favorable to the lenders
making such Incremental Term Loan than, the terms applicable to Loans hereunder,
except that (A) the Borrower and the Administrative Agent may amend this
Agreement and the other Credit Documents to implement such mechanical and
conforming changes as the Borrower and the Administrative Agent deem
appropriate, (B) the maturity date of any Incremental Term Loan shall be no
earlier than the Maturity Date, (C) the interest rate margins and other economic
terms, amortization schedule, prepayment terms, borrower (which shall be the
Borrower or a Subsidiary Borrower) and currency applicable to any Incremental
Term Loan shall be determined by the Borrower and the lenders thereunder and
(D) the foregoing limitation upon the terms of any Incremental Term Loan shall
not apply to covenants or other provisions applicable only to periods after the
Maturity Date. Each Incremental Term Loan shall be made pursuant to an
amendment, restatement or amendment and restatement (an “Incremental Term Loan
Amendment”) of this Agreement and, as appropriate, the other Credit Documents,
executed by each Borrower, each lender under such Incremental Term Loan and the
Administrative Agent, in each case without the need to obtain the consent of any
other Person. Each Incremental Term Loan Amendment may effect such amendments to
this Agreement and the other Credit Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section. The Lenders hereby
irrevocably authorize the Administrative Agent to enter into such Incremental
Term Loan Amendments. Upon the effectiveness of any Incremental Revolving
Commitment pursuant hereto, (i) each Revolving Lender (new or existing) shall be
deemed to have accepted an assignment at par from the existing Revolving
Lenders, and the existing Revolving Lenders shall be deemed to have made an
assignment at par to each new or existing Revolving Lender accepting a new or
increased Revolving Commitment, of an interest in each then outstanding
Revolving Loan (in each case, on the terms and conditions set forth in the
Assignment and Assumption) and (ii) the Swingline Exposure and LC Exposure of
the existing and new Revolving Lenders shall be automatically adjusted such
that, after giving effect to such assignments and adjustments, all Revolving
Credit Exposure hereunder is held ratably by the Revolving Lenders in proportion
to their respective Revolving Commitments. Assignments pursuant to the preceding
sentence shall be made in exchange for, and substantially contemporaneously with
the payment to the assigning Revolving Lenders of, the principal amount assigned
plus accrued and unpaid interest and commitment and Letter of Credit fees
relating to such principal amount. Payments received by assigning Revolving
Lenders pursuant to this

 

48



--------------------------------------------------------------------------------

Section in respect of the principal amount of any Eurocurrency Loan shall, for
purposes of Section 2.16, be deemed prepayments of such Loan. Any Incremental
Facility pursuant to this Section shall be subject to receipt by the
Administrative Agent from the Borrower of such supplemental opinions,
resolutions, certificates and other documents as the Administrative Agent may
reasonably request. Notwithstanding anything in Section 9.02 or elsewhere herein
to the contrary, no consent of any Lender (other than the Lenders agreeing to
new or increased commitments) shall be required for any Incremental Facility or
Loan made pursuant to this Section 2.09(d). In connection with any increase of
the Revolving Commitments or Incremental Term Loans pursuant to this
Section 2.09, any Person becoming a new Lender party hereto shall (1) execute
such documents and agreements as the Administrative Agent may reasonably request
and (2) in the case of any such Person that is organized under the laws of a
jurisdiction outside of the United States of America, provide to the
Administrative Agent, its name, address, tax identification number and/or such
other information as shall be necessary for the Administrative Agent to comply
with “know your customer” and anti-money laundering rules and regulations,
including without limitation, the Patriot Act.

SECTION 2.10. Repayment and Amortization of Loans; Evidence of Debt. (a) Each
Applicable Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Revolving Lender the then unpaid
principal amount of each of its Revolving Loans on the Maturity Date in the
currency of such Loan and (ii) to the applicable Swingline Lender the then
unpaid principal amount of each Swingline Loan made by such Swingline Lenders on
the earlier of the Maturity Date and the first date after such Swingline Loan is
made that is the 15th or last day of a calendar month and is at least two
Business Days after such Swingline Loan is made; provided that on each date that
a Revolving Borrowing is made, the Borrower shall repay all Swingline Loans then
outstanding and the proceeds of any such Borrowing shall be applied by the
Administrative Agent to repay any Swingline Loans outstanding. The Borrower
shall repay Term Loans on each date set forth below in the aggregate principal
amount set forth opposite such date (as adjusted from time to time pursuant to
Section 2.11(a)):

 

Date

   Amount  

September 30, 2019

   $ 937,500  

December 31, 2019

   $ 937,500  

March 31, 2020

   $ 937,500  

June 30, 2020

   $ 937,500  

September 30, 2020

   $ 1,875,000  

December 31, 2020

   $ 1,875,000  

March 31, 2021

   $ 1,875,000  

June 30, 2021

   $ 1,875,000  

September 30, 2021

   $ 1,875,000  

December 31, 2021

   $ 1,875,000  

March 31, 2022

   $ 1,875,000  

June 30, 2022

   $ 1,875,000  

September 30, 2022

   $ 2,812,500  

December 31, 2022

   $ 2,812,500  

March 31, 2023

   $ 2,812,500  

June 30, 2023

   $ 2,812,500  

September 30, 2023

   $ 3,750,000  

December 31, 2023

   $ 3,750,000  

March 31, 2024

   $ 3,750,000  

To the extent not previously repaid, all unpaid Term Loans shall be paid in full
in Dollars by the Borrower on the Maturity Date.

 

49



--------------------------------------------------------------------------------

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class, currency and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrowers to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrowers to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Applicable Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to such Lender (or, if requested by
such Lender, to such Lender and its registered assigns) and in a form approved
by the Administrative Agent. Thereafter, the Loans evidenced by such promissory
note and interest thereon shall at all times (including after assignment
pursuant to Section 9.04) be represented by one or more promissory notes in such
form payable to the payee named therein (or, if such promissory note is a
registered note, to such payee and its registered assigns).

(f) If at any time for any reason (other than fluctuations in currency exchange
rates) the Total Revolving Credit Exposure exceeds the aggregate Revolving
Commitments of the Revolving Lenders, the Borrower shall (or shall cause one or
more Subsidiary Borrowers to) immediately prepay the Loans (other than Term
Loans) in the amount of such excess. To the extent that, after the prepayment of
all such Loans an excess of the Total Revolving Credit Exposure over the
aggregate Revolving Commitments still exists, the Borrower shall (or shall cause
one or more Subsidiary Borrowers to) promptly cash collateralize the Letters of
Credit in the manner described in Section 2.06(j) in an amount sufficient to
eliminate such excess.

(g) The Administrative Agent will determine the aggregate LC Exposure and the
Dollar Equivalent of each Loan on each Exchange Rate Date. If at any time the
sum of such amounts exceeds 105% of the aggregate Revolving Commitments of the
Revolving Lenders as a result of fluctuations in currency exchange rates, the
Borrower shall (or shall cause one or more Subsidiary Borrowers to) immediately
prepay the Loans (other than Term Loans) in the amount of such excess. To the
extent that, after the prepayment of all such Loans an excess of the sum of such
amounts over the aggregate Revolving Commitments still exists, the Borrower
shall (or shall cause one or more Subsidiary Borrowers to) promptly cash
collateralize the Letters of Credit in the manner described in Section 2.06(j)
in an amount sufficient to eliminate such excess.

SECTION 2.11. Prepayment of Loans. (a) The Borrowers shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (b) of this Section.

 

50



--------------------------------------------------------------------------------

(b) The Applicable Borrower shall notify the Administrative Agent (and, in the
case of prepayment of a Swingline Loan, the applicable Swingline Lender) by
telephone (confirmed by telecopy or electronic communication) of any prepayment
hereunder (i) in the case of prepayment of a Eurocurrency Borrowing, not later
than 11:00 a.m., Local Time, three Business Days before the date of prepayment,
(ii) in the case of prepayment of an ABR Borrowing, not later than 11:00 a.m.,
New York City time, one Business Day before the date of prepayment or (iii) in
the case of prepayment of a Swingline Dollar Loan, not later than 4:00 p.m., New
York City time, and in the case of prepayment of a Swingline Foreign Currency
Loan, not later than 2:00 p.m., London time, in each case on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of a Borrowing of any Class shall be applied ratably to the Loans of
such Class included in the prepaid Borrowing. Prepayments shall be accompanied
by (i) accrued interest to the extent required by Section 2.13 and (ii) break
funding payments pursuant to Section 2.16.

(c) Each voluntary prepayment of the Term Loan shall be applied to the remaining
principal payments due hereunder as directed by the Borrower (or, in the absence
of any such direction, on a pro rata basis to all remaining installments
thereof, including any amount payable on the Maturity Date).

SECTION 2.12. Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Revolving Lender a commitment fee, which shall accrue at
the Applicable Rate on the daily amount of the difference between the Revolving
Commitment of such Lender and the Revolving Credit Exposure (excluding Swingline
Exposure) of such Lender during the period from and including the date hereof to
but excluding the date on which such Revolving Commitment terminates. Accrued
commitment fees shall be payable in arrears on the fifth Business Day after the
last day of March, June, September and December of each year and on the date on
which the Revolving Commitments terminate, commencing on the first such date to
occur after the date hereof. All commitment fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Revolving Lender a participation fee with respect to its participations
in Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurocurrency Revolving Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Revolving Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, and (ii) to the Issuing Bank for its own account
a fronting fee, which shall accrue at the rate or rates per annum separately
agreed upon between the Borrower and the Issuing Bank on the average daily
amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) attributable to Letters of Credit issued by such
Issuing Bank during the period from and including the Effective Date to but
excluding the later of the date of termination of the Revolving Commitments and
the date on which there ceases to be any LC Exposure, as well as the Issuing
Bank’s standard fees and commissions with respect to the issuance, amendment,
cancellation, negotiation, transfer, presentment, renewal or extension of any
Letter of Credit or processing of drawings thereunder. Participation fees and
fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the third Business Day
following such last day, commencing on the first such date to occur after the
Effective Date; provided that all such fees shall be payable on the date on
which the Revolving Commitments terminate and any such fees accruing after the
date on which the Revolving Commitments terminate shall be payable on demand.
Any other fees payable to the Issuing Bank pursuant to this paragraph shall be
payable within 10 days after demand. All participation fees and fronting fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).

 

51



--------------------------------------------------------------------------------

(c) The Borrower agrees to pay to the Administrative Agent, for its own account
or for the account of the applicable Lenders, as applicable, fees payable in the
amounts and at the times separately agreed upon between the Borrower and the
Administrative Agent.

(d) All fees payable hereunder shall be paid in Dollars on the dates due, in
immediately available funds, to the Administrative Agent (or to the Issuing Bank
in the case of fees payable to it) for distribution, in the case of facility
fees and participation fees, to the applicable Lenders. Fees paid shall not be
refundable under any circumstances.

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing (excluding
Swingline Loans) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.

(b) The Loans comprising each Eurocurrency Borrowing (excluding Swingline Loans)
shall bear interest at the Adjusted LIBOR Rate for the Interest Period in effect
for such Borrowing plus the Applicable Rate.

(c) Each Swingline Dollar Loan made by a Swingline Lender shall bear interest at
the Adjusted LIBOR Rate for a one-month Interest Period, floating daily, plus
the Applicable Rate for Eurocurrency Loans or at such other rate as the Borrower
and such Swingline Lender may from time to time agree.

(d) Each Swingline Foreign Currency Loan shall bear interest at the Adjusted
LIBOR Rate plus the Applicable Rate.

(e) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by any of the Borrowers hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

(f) Accrued interest on each Loan shall be payable in arrears, in the same
currency as the applicable Loan, on each Interest Payment Date for such Loan
and, in the case of Revolving Loans, upon termination of the Revolving
Commitments; provided that (i) interest accrued pursuant to paragraph (e) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Revolving Loan prior
to the end of the Availability Period), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment,
and (iii) in the event of any conversion of any Eurocurrency Loan prior to the
end of the current Interest Period therefor, accrued interest on such Loan shall
be payable on the effective date of such conversion.

(g) All interest hereunder shall be computed on the basis of a year of 360 days,
except that (i) interest on Borrowings denominated in Sterling, Canadian
Dollars, Hong Kong Dollars or Australian Dollars shall be computed on the basis
of a year of 365 days, (ii) interest on Borrowings denominated in any other
Foreign Currency for which it is required by applicable law or customary to
compute interest on the basis of a year of 365 days or, if required by
applicable law or customary, 366 days in a leap year, shall be computed on such
basis, and (iii) interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of

 

52



--------------------------------------------------------------------------------

365 days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day). The applicable Alternate Base Rate or Adjusted LIBOR Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

SECTION 2.14. Alternate Rate of Interest.

(a) If at the time that the Administrative Agent shall seek to determine any
Screen Rate on the applicable Quotation Day for any Interest Period for a
Eurocurrency Borrowing, such Screen Rate shall not be available for such
Interest Period and/or for the applicable currency with respect to such
Eurocurrency Borrowing for any reason, and the Administrative Agent shall
reasonably determine that it is not possible to determine the Interpolated Rate
(including, without limitation, because the applicable Screen Rate is not
available or published on a current basis) (which conclusion shall be conclusive
and binding absent manifest error), then, (i) if such Borrowing shall be
requested in Dollars, then such Borrowing shall be made as an ABR Borrowing at
the Alternate Base Rate, (ii) if such Borrowing shall be requested in Canadian
Dollars, the Benchmark Rate shall be equal to the Canadian Prime Rate and
(iii) if such Borrowing shall be requested in any Foreign Currency other than
Canadian Dollars, the Benchmark Rate shall be equal to the rate determined by
the Administrative Agent in its reasonable discretion after consultation with
the Borrower and consented to in writing by the Required Lenders (the
“Alternative Rate”); provided, however, that until such time as the Alternative
Rate shall be determined and so consented to by the Required Lenders, Borrowings
shall not be available in such Foreign Currency.

(b) If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing denominated in any currency:

(i) the Administrative Agent determines (which determination shall be conclusive
and binding absent manifest error) that adequate and reasonable means
(including, without limitation by means of an Interpolated Rate) do not exist
for ascertaining the Adjusted LIBOR Rate or the Benchmark Rate, as applicable
(including, without limitation, because the applicable Screen Rate is not
available or published on a current basis), for such Interest Period or such
currency; or

(ii) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBOR Rate or the Benchmark Rate, as applicable, for such Interest
Period or currency will not adequately and fairly reflect the cost to such
Lenders (or Lender) of making or maintaining their Loans (or its Loan) included
in such Borrowing for such Interest Period or such currency;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, electronic mail or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist,
(i) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurocurrency Borrowing denominated in
such currency or for such Interest Period, as the case may be, shall be
ineffective, (ii) such Borrowing shall be repaid or converted to or continued as
on the last day of the Interest Period applicable thereto (A) if such Borrowing
is denominated in Dollars, an ABR Borrowing, (B) if such Borrowing is
denominated in Canadian Dollars, as a Borrowing bearing interest at the Canadian
Prime Rate or (C) if such Borrowing is denominated in a Foreign Currency other
than Canadian Dollars, as a Borrowing bearing interest at the Alternative Rate
and (iii) if any Borrowing Request requests a Eurocurrency Borrowing in such
currency, such Borrowing shall be made as an ABR Borrowing (if such Borrowing is
requested to be made in Dollars) or a Canadian Prime Rate Borrowing (if such
Borrowing is requested to be made in Canadian Dollars) or (if not made in
Dollars or Canadian Dollars) shall be made as a Borrowing bearing interest at
the Alternative Rate.

 

53



--------------------------------------------------------------------------------

(c) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (b)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (b)(i) have not arisen but either
(w) the supervisor for the administrator of the Benchmark Screen Rate has made a
public statement that the administrator of the Benchmark Screen Rate is
insolvent (and there is no successor administrator that will continue
publication of the Benchmark Screen Rate), (x) the administrator of the
Benchmark Screen Rate has made a public statement identifying a specific date
after which the Benchmark Screen Rate will permanently or indefinitely cease to
be published by it (and there is no successor administrator that will continue
publication of the Benchmark Screen Rate), (y) the supervisor for the
administrator of the Benchmark Screen Rate has made a public statement
identifying a specific date after which the Benchmark Screen Rate will
permanently or indefinitely cease to be published or (z) the supervisor for the
administrator of the Benchmark Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which an applicable Benchmark Screen Rate for
any LIBOR Quoted Currency may no longer be used for determining interest rates
for loans, then the Administrative Agent and the Borrower shall (A) endeavor to
establish an alternate rate of interest to the Benchmark Rate for Loans
denominated in Dollars, and (B) endeavor to establish an Alternative Rate as
described in clause (a) above for Loans denominated in Foreign Currencies, in
each case, that gives due consideration to the then prevailing market convention
for determining a rate of interest for syndicated loans in the United States in
Dollars or such Foreign Currency at such time, as applicable and shall enter
into an amendment to this Agreement to reflect such alternate rate or rates of
interest and such other related changes to this Agreement as may be applicable
(but for the avoidance of doubt, such related changes shall not include a
reduction of the Applicable Rate); provided that, if such alternate rate of
interest as so determined would be less than zero, such rate shall be deemed to
be zero for the purposes of this Agreement. Notwithstanding anything to the
contrary in Section 9.02, any such amendment establishing an alternate rate of
interest for Loans denominated in Dollars shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five Business Days of the
date notice of such alternate rate or rates of interest is provided to the
Lenders, a written notice from the Required Lenders stating that such Required
Lenders object to such amendment. Until an alternate rate of interest or
Alternate Rate, as applicable, shall be determined in accordance with this
clause (c) (but, in the case of the circumstances described in clause (ii)(w),
clause (ii)(x) or clause (ii)(y) of the first sentence of this Section 2.14(c),
only to the extent the Benchmark Screen Rate for the applicable currency and
such Interest Period is not available or published at such time on a current
basis), (x) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurocurrency Borrowing, and
any Borrowing Request for a Eurocurrency Borrowing in a Foreign Currency shall,
in each case, be ineffective and any such Eurocurrency Borrowing shall be repaid
or (solely if such Eurocurrency Borrowing is denominated in Dollars) converted
into an ABR Borrowing on the last day of the then current Interest Period
applicable thereto, and (y) if any Borrowing Request requests a Eurocurrency
Borrowing in Dollars, such Borrowing shall be made as an ABR Borrowing.

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBOR Rate) or the Issuing Bank;

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or

 

54



--------------------------------------------------------------------------------

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (h) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting or maintaining
any Loan (or of maintaining its obligation to make any such Loan) or to increase
the cost to such Lender, the Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender, the Issuing Bank or
such other Recipient hereunder (whether of principal, interest or otherwise),
then the Borrower will pay to such Lender, the Issuing Bank or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, the Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy and liquidity), then from time to time the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank
or such Lender’s or the Issuing Bank’s holding company for any such reduction
suffered.

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 20 days
after receipt thereof.

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.10 or 2.11), (b) the conversion
of any Eurocurrency Loan other than on the last day of the Interest Period
applicable thereto, (c) the failure to borrow, convert, continue or prepay any
Eurocurrency Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.11(b) and is
revoked in accordance therewith) or (d) the assignment of any Eurocurrency Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 2.19, then, in any such event,
the Borrower shall compensate each Lender for the loss,

 

55



--------------------------------------------------------------------------------

cost and expense attributable to such event. Such loss, cost or expense to any
Lender shall be deemed to be equal to an amount determined by such Lender to be
the excess, if any, of (i) the amount of interest which would have accrued on
the principal amount of such Loan had such event not occurred, at the Adjusted
LIBOR Rate that would have been applicable to such Loan (i.e., excluding the
Applicable Rate), for the period from the date of such event to the last day of
the then current Interest Period therefor (or, in the case of a failure to
borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for deposits in
the applicable currency of a comparable amount and period from other banks in
the eurocurrency market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

SECTION 2.17. Taxes. (a) Withholding of Taxes; Gross-Up. Each payment by or on
account of any Credit Party under any Credit Document shall be made without
withholding for any Taxes, unless such withholding is required by any law. If
any withholding agent determines, in its sole discretion exercised in good
faith, that it is so required to withhold Taxes, then such withholding agent may
so withhold and shall timely pay the full amount of withheld Taxes to the
relevant Governmental Authority in accordance with applicable law and, if such
Taxes are Indemnified Taxes, then the amount payable by such Credit Party shall
be increased as necessary so that, net of such withholding (including such
withholding applicable to additional amounts payable under this Section), the
applicable Recipient receives the amount it would have received had no such
withholding been made.

(b) Payment of Other Taxes by the Borrower. The Borrower shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.

(c) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Credit Party to a Governmental Authority pursuant to this Section 2.17, such
Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(d) Indemnification by the Borrower. Without duplication of amounts paid or
payable pursuant to Section 2.17(a), the Credit Parties shall jointly and
severally indemnify each Recipient for any Indemnified Taxes that are paid by,
payable by, or required to be withheld or deducted on payments to, such
Recipient in connection with any Credit Document (including amounts paid or
payable under this Section 2.17(d)) and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
The indemnity under this Section 2.17(d) shall be paid within 20 days after the
receipt by any Credit Party of a certificate from a Recipient stating the amount
of any Indemnified Taxes so paid or payable by such Recipient and describing the
basis for the indemnification claim. Such certificate shall be conclusive of the
amount so paid or payable absent manifest error. Such Recipient shall deliver a
copy of such certificate to the Administrative Agent.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Credit Parties have not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Credit Parties to
do so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each

 

56



--------------------------------------------------------------------------------

case, that are payable or paid by the Administrative Agent in connection with
any Credit Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from, or
reduction of, any applicable withholding Tax, under the laws of the jurisdiction
imposing such withholding tax or under any treaty to which such jurisdiction is
a party, with respect to any payments under any Credit Document shall deliver to
the Borrower and the Administrative Agent, at the time or times reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation (including any tax confirmations) reasonably
requested by the Borrower or the Administrative Agent as will permit such
payments to be made without, or at a reduced rate of, withholding. In addition,
any Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by law or reasonably requested
by the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to any
withholding (including backup withholding) or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.17(f)(ii)(A) through (E) and
Section 2.17(f)(iii) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender. Upon the reasonable request of such
Borrower or the Administrative Agent, any Lender shall update any form or
certification previously delivered pursuant to this Section 2.17(f). If any form
or certification previously delivered pursuant to this Section expires or
becomes obsolete or inaccurate in any respect with respect to a Lender, such
Lender shall promptly (and in any event within 10 days after such expiration,
obsolescence or inaccuracy) notify such Borrower and the Administrative Agent in
writing of such expiration, obsolescence or inaccuracy and update the form or
certification if it is legally eligible to do so.

(ii) Without limiting the generality of the foregoing, if the Borrower is a
U.S. Person, any Lender with respect to such Borrower shall, if it is legally
eligible to do so, deliver to such Borrower and the Administrative Agent (in
such number of copies reasonably requested by such Borrower and the
Administrative Agent) on or prior to the date on which such Lender becomes a
party hereto, duly completed and executed copies of whichever of the following
is applicable:

(A) in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding tax;

(B) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Credit Document, IRS Form W-8BEN or W-8BEN-E, as applicable,
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (2) with respect to
any other applicable payments under this Agreement, IRS Form W-8BEN or W-8BEN-E,
as applicable, establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

57



--------------------------------------------------------------------------------

(C) in the case of a Non-U.S. Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;

(D) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN or
W-8BEN-E, as applicable, and (2) a certificate substantially in the form of
Exhibit E (a “U.S. Tax Certificate”) to the effect that such Lender is not (a) a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code (c) a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code and (d) conducting a trade or business in the United States with which
the relevant interest payments are effectively connected;

(E) in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii) that
would be required of each such beneficial owner or partner of such partnership
if such beneficial owner or partner were a Lender; provided, however, that if
the Lender is a partnership and one or more of its partners are claiming the
exemption for portfolio interest under Section 881(c) of the Code, such Lender
may provide a U.S. Tax Certificate on behalf of such partners; or

(F) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.

(iii) If a payment made to a Lender under any Credit Document would be subject
to U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
and the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower and the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA, to determine that such
Lender has or has not complied with such Lender’s obligations under FATCA and,
as necessary, to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 2.17(f)(iii), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including
additional amounts paid pursuant to this Section 2.17), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made or additional amounts paid under this Section with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including any Taxes) of such indemnified party and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid to such
indemnified party pursuant to the previous sentence (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event such indemnified party is required to repay such refund to such
Governmental Authority. This Section 2.17(g) shall not be construed to require
any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.

 

58



--------------------------------------------------------------------------------

(h) Survival. Each party’s obligations under this Section 2.17 shall survive any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
obligations under any Credit Document.

(i) Issuing Bank. For purposes of this Section 2.17, the term “Lender” includes
any Issuing Bank.

(j) Additional United Kingdom Withholding Tax Matters.

(i) Subject to clause (ii) below and without limiting the generality of
Section 2.17(f), each Lender and each UK Borrower which makes a payment to such
Lender shall cooperate in promptly completing any procedural formalities
necessary for such UK Borrower to obtain authorization to make such payment
without withholding or deduction for Taxes imposed under the laws of the United
Kingdom.

(ii) (A) A Lender on the Effective Date that (x) holds a passport under the HMRC
DT Treaty Passport Scheme and (y) wishes such scheme to apply to this Agreement,
shall provide its valid and unexpired scheme reference number and its
jurisdiction of tax residence to each UK Borrower and the Administrative Agent;

(B) a Lender which becomes a Lender hereunder after the day on which this
Agreement closes that (x) holds a passport under the HMRC DT Treaty Passport
Scheme and (y) wishes such scheme to apply to this Agreement, shall provide its
valid and unexpired scheme reference number and its jurisdiction of tax
residence to each UK Borrower and the Administrative Agent in the documentation
which it executes on becoming a Lender hereunder, and

(C) upon satisfying either clause (A) or (B) above, such Lender shall have
satisfied its obligations under paragraph (j)(i) above in respect of United
Kingdom withholding Taxes.

(iii) If a Lender has confirmed its scheme reference number and its jurisdiction
of tax residence in accordance with paragraph (j)(ii) above, the UK Borrower(s)
shall make a Borrower DTTP Filing with respect to such Lender within: (x) 30
days of the date of this Agreement (for any Lender that is a Lender on the
Effective Date) or (y) 30 days of the date on which such Lender becomes a Lender
hereunder (for any Lender that is not a Lender on the Effective Date); provided
that, if each UK Borrower making a payment to such Lender has made a Borrower
DTTP Filing in respect of such Lender but:

(A) such Borrower DTTP Filing has been rejected by HM Revenue & Customs; or

(B) HM Revenue & Customs has given authority for the Borrower to make payment to
that Lender without a Tax Deduction and that authority expires or is withdrawn
by HM Revenue & Customs;

 

59



--------------------------------------------------------------------------------

and, in each case, such UK Borrower has notified that Lender in writing, then
such Lender and such UK Borrower shall co-operate in promptly completing any
additional procedural formalities necessary for such UK Borrower to obtain
authorization to make that payment without withholding or deduction for Taxes
imposed under the laws of the United Kingdom.

(iv) If a Lender has not confirmed its scheme reference number and jurisdiction
of tax residence in accordance with paragraph (j)(ii) above, no UK Borrower
shall make a Borrower DTTP Filing or file any other form relating to the HMRC DT
Treaty Passport Scheme in respect of that Lender’s Commitment(s) or its
participation in any Loan unless the Lender otherwise agrees.

(v) Each UK Borrower shall, promptly on making a Borrower DTTP Filing, deliver a
copy of such Borrower DTTP Filing to the Administrative Agent for the delivery
to the relevant Lender.

(vi) Each Lender which becomes a party to this Agreement after the date of this
Agreement and which is a UK Non-Bank Lender in respect of a UK Borrower, shall
provide a UK Tax Confirmation to each UK Borrower and the Administrative Agent
in the Assignment and Assumption or other document which it executes upon
becoming a Lender.

(vii) A UK Non-Bank Lender shall promptly notify the Borrower and the
Administrative Agent if there is any change in the position from that set out in
the UK Tax Confirmation.

(viii) Each Lender which becomes a party to this Agreement by transfer or
assignment under Section 9.04 after the day on which this Agreement is entered
into shall indicate, in the Assignment and Assumption or other document which it
executes on becoming a party, and for the benefit of the Administrative Agent
and without liability to any Credit Party, which of the following categories it
falls in:

(A) a UK Qualifying Lender;

(B) a UK Qualifying Lender (other than a UK Treaty Lender); or

(C) a UK Treaty Lender.

(ix) If a Lender which becomes a party to this Agreement after the Effective
Date fails to indicate its status in accordance with this Section 2.17(g)(viii)
then such Lender shall be treated for the purposes of this Agreement as if it is
not a UK Qualifying Lender until such time as it notifies the Administrative
Agent which category applies (and the Administrative Agent, upon receipt of such
notification, shall inform the Borrower for the benefit of each UK Borrower).
For the avoidance of doubt, an Assignment and Assumption shall not be
invalidated by any failure of a Lender to comply with Section 2.17(g)(viii).

(x) A copy of the Assignment and Assumption or other document executed by a
relevant Lender and containing the confirmations or indications (as applicable)
relating to UK Tax set out in this Section 2.17(j) shall be delivered to the
Administrative Agent by each relevant Lender and the Administrative Agent shall
promptly provide a copy of such document to each UK Borrower.

(xi) Each Lender shall notify the Borrower and the Administrative Agent if it
determines in its sole discretion (acting reasonably and in good faith) that it
ceases to be (a) a UK Treaty Lender or (b) a Qualifying Lender (other than a UK
Treaty Lender) in respect of a UK Borrower.

 

60



--------------------------------------------------------------------------------

(xii) If a Lender assigns or transfers (other than pursuant to an assignment
request by the Borrower under Section 2.19(b)) any of its rights or obligations
under the Credit Documents or changes its lending office, and as a result of
circumstances existing at the date the assignment, transfer or change occurs, a
UK Borrower would be obligated to make a payment to the new Lender or Lender
acting through its new lending office under Section 2.17, then a new Lender or
Lender acting through its new lending office is only entitled to receive payment
under this Section 2.17 to the same extent as the assigning Lender or Lender
acting through its previous lending office would have been if the assignment,
transfer or change had not occurred.

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs. (a)
Each of the Borrowers shall make each payment or prepayment required to be made
by it hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to 12:00 noon, Local Time (4:00 p.m., New York City time, in
the case of Swingline Dollar Loans and 2:00 p.m. London time, in the case of
Swingline Foreign Currency Loans), on the date when due or the date fixed for
any prepayment hereunder, in immediately available funds, without set off,
recoupment or counterclaim. Any amounts received after such time on any date
may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be (i) in the same currency in which
the applicable Credit Event was made (or where such currency has been converted
to another currency, such currency) and (ii) made to the Administrative Agent at
its applicable offices set forth in Section 9.01, except payments to be made
directly to the Issuing Bank or any Swingline Lender as expressly provided
herein and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03
shall be made directly to the Persons entitled thereto. The Administrative Agent
shall distribute any such payments denominated in the same currency received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder of (i) principal or interest in respect of any Loan shall be made in
the currency in which such Loan is denominated, (ii) reimbursement obligations
shall be made in the currency in which the Letter of Credit in respect of which
such reimbursement obligation exists is denominated (or as otherwise provided in
Section 2.06(e)) or (iii) any other amount due hereunder or under another Credit
Document shall be made in Dollars. Any payment required to be made by the
Administrative Agent hereunder shall be deemed to have been made by the time
required if the Administrative Agent shall at or before such time, have taken
the necessary steps to make such payment in accordance with the regulations or
operating procedures of the clearing or settlement system used by the
Administrative Agent to make such payment. Notwithstanding the foregoing
provisions of this Section, if, after the making of any Credit Event in any
Foreign Currency, currency control or exchange regulations are imposed in the
country which issues such currency with the result that the type of currency in
which the Credit Event was made (the “Original Currency”) no longer exists or
any Borrower is not able to make payment to the Administrative Agent for the
account of the Lenders in such Original Currency, then all payments to be made
by such Borrower hereunder in such currency shall instead be made when due in
Dollars in the Dollar Equivalent amount thereof (as of the date of repayment) of
such payment due, it being the intention of the parties hereto that the
Borrowers take all risks of the imposition of any such currency control or
exchange regulations.

(b) At any time that payments are not required to be applied in the manner
required by Section 7.03, any proceeds of Collateral received by the
Administrative Agent not constituting (i) a specific payment of principal,
interest, fees or other sum payable under the Credit Documents (which shall be
applied as specified by the Borrower) or (ii) a mandatory prepayment (which
shall be applied in accordance with Section 2.10), shall be applied ratably
first, to pay any fees, indemnities, or expense reimbursements including amounts
then due to the Administrative Agent and the Issuing Banks from any Borrower,
second, to pay any fees or expense reimbursements then due to the Lenders from
any Borrower, third, to pay interest

 

61



--------------------------------------------------------------------------------

then due and payable on the Loans ratably, fourth, to prepay principal on the
Loans and unreimbursed LC Disbursements, fifth, to pay an amount to the
Administrative Agent equal to the Dollar Equivalent of the aggregate undrawn
face amount of all outstanding Letters of Credit and the aggregate Dollar
Equivalent amount of any unpaid LC Disbursements, to be held as cash collateral
for such Obligations and sixth, to the payment of any other outstanding Secured
Obligation. Notwithstanding the foregoing, amounts received from any Credit
Party shall not be applied to any Excluded Swap Obligation of such Credit Party.
Notwithstanding anything to the contrary contained in this Agreement, unless so
directed by the Borrower, or unless an Event of Default is in existence, none of
the Administrative Agent or any Lender shall apply any payment which it receives
to any Eurocurrency Loan of a Class, except (a) on the expiration date of the
Interest Period applicable to any such Eurocurrency Loan or (b) in the event,
and only to the extent, that there are no outstanding ABR Loans of the same
Class and, in any event, the Borrowers shall pay the break funding payment
required in accordance with Section 2.16. The Administrative Agent and the
Lenders shall have the continuing and exclusive right to apply and reverse and
reapply any and all such proceeds and payments to any portion of the Secured
Obligations.

(c) If any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements or Swingline Loans resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and Swingline Loans and accrued
interest thereon than the proportion received by any other similarly situated
Lender, then the Lender receiving such greater proportion shall purchase (for
cash at face value) participations in the Loans and participations in LC
Disbursements and Swingline Loans of other Lenders without recourse or warranty
from the other Lenders except as contemplated by Section 9.04 in respect of
assignments to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by any of the Borrowers pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements and Swingline Loans to any assignee
or participant, other than to the Borrower or any Subsidiary or Affiliate
thereof (as to which the provisions of this paragraph shall apply). Each of the
Borrowers consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against such Applicable Borrower
rights of set-off and counterclaim with respect to such participation as fully
as if such Lender were a direct creditor of the Applicable Borrower in the
amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the
Applicable Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that the Applicable Borrower will not make such payment or prepayment,
the Administrative Agent may assume that the Applicable Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Bank, as the case may be,
the amount due. In such event, if the Applicable Borrower has not in fact made
such payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of
(i) the NYFRB Rate and (ii) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation (including
without limitation the Overnight Foreign Currency Rate in the case of Loans
denominated in a Foreign Currency).

 

62



--------------------------------------------------------------------------------

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent or the Issuing Bank to satisfy such Lender’s obligations
under such Sections (if any) until all such unsatisfied obligations are fully
paid, and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender under such Sections; in the case of each of (i) and (ii) above, in any
order as determined by the Administrative Agent in its discretion.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if any of the Borrowers is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or Affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or 2.17, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

(b) If any Lender requests compensation under Section 2.15, if any of the
Borrowers is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
if any Lender becomes a Defaulting Lenders or if any Lender refuses to consent
to the designation of a Subsidiary Borrower pursuant to Section 2.20 when
Lenders holding greater than 66-2/3% of the aggregate Commitments have consented
to such designation or if any Lender refuses to consent to a proposed change,
waiver, discharge or termination with respect to this Agreement which requires
the consent of all Lenders or such Lender and has been approved by the Required
Lenders, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all its interests, rights (other than its existing
rights to payments pursuant to Sections 2.15 or 2.17) and obligations under this
Agreement and the other Credit Documents to an assignee (other than any
Ineligible Institution) that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent (and if a Revolving Commitment is being assigned, the Issuing Banks and
the Swingline Lenders), which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply. Each party hereto agrees that (i) an
assignment required pursuant to this paragraph may be effected pursuant to an
Assignment and Assumption executed by the Borrower, the Administrative Agent and
the assignee (or, to the extent applicable, an agreement incorporating an
Assignment and Assumption by reference pursuant to an Approved Electronic
Platform as to which the Administrative Agent and such parties are
participants), and (ii) the Lender required to make such assignment need not be
a party thereto in order for such assignment to be effective and shall be deemed
to have consented to an be bound by the terms thereof; provided that, following
the effectiveness of any such assignment, the other parties to such assignment
agree to execute and deliver such documents necessary to evidence such
assignment as reasonably requested by the applicable Lender, provided that any
such documents shall be without recourse to or warranty by the parties thereto.

 

63



--------------------------------------------------------------------------------

SECTION 2.20. Subsidiary Borrowers.

(a) Designation. The Borrower may, at any time or from time to time, designate
one or more Wholly-Owned Subsidiaries of the Borrower as a “Subsidiary Borrower”
hereunder by furnishing to the Administrative Agent a Designation Letter in
duplicate, duly completed and executed by the Borrower and such Wholly-Owned
Subsidiary, together with the items described in paragraphs (b) and (c) of
Section 4.01 relating to such Subsidiary Borrower in substantially the same form
and scope as those delivered with respect to any Subsidiary Borrower designated
on the date of this Agreement (or, as the Administrative Agent may reasonably
require if there were no such deliveries) and such other documents as the
Administrative Agent shall reasonably request. Upon any such designation of a
Wholly-Owned Subsidiary and, in the case of a designated Subsidiary which is not
a Domestic Subsidiary, the approval of such designation by the Administrative
Agent and each Lender, such Subsidiary shall be a Subsidiary Borrower hereunder
(with all the related rights and obligations thereof) and shall be entitled to
Revolving Loans, Letters of Credit and Swingline Loans on and subject to the
terms and conditions of, and to the extent provided in, this Agreement.
Subsidiary Borrowers designated as of the date hereof are set forth on
Schedule 2.20.

(b) Termination of Subsidiary Borrower Status. So long as all Loans made to any
Subsidiary Borrower and any related obligations have been paid in full and all
of the Letters of Credit issued for the account of such Subsidiary Borrower have
been terminated or cancelled (or deemed issued for the account of another
Borrower pursuant to Section 2.06(k)), the Borrower may terminate the status of
such Subsidiary Borrower as a Subsidiary Borrower hereunder by furnishing to the
Administrative Agent a Termination Letter in duplicate, duly completed and
executed by the Borrower and such Subsidiary. Any Termination Letter furnished
hereunder shall be effective upon receipt by the Administrative Agent, which
shall promptly notify the Lenders. Notwithstanding the foregoing, the delivery
of a Termination Letter with respect to any Subsidiary Borrower shall not
terminate (i) any obligation of such Subsidiary Borrower that remains unpaid at
the time of such delivery or (ii) the obligations of the Borrower under the
Parent Guaranty and Article X with respect to any such unpaid obligations.

SECTION 2.21. [Intentionally Omitted]

SECTION 2.22. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.12(a);

(b) any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 7.03 or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 9.08 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any Issuing Bank or Swingline Lender hereunder; third, to cash collateralize
each Issuing Bank’s LC Exposure with respect to such Defaulting Lender in
accordance with this Section; fourth, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by

 

64



--------------------------------------------------------------------------------

this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrower, to be held in a deposit
account and released pro rata in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and (y) cash collateralize the Issuing Banks’ future LC Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with this Section; sixth, to the payment of any
amounts owing to the Lenders, the Issuing Banks or Swingline Lenders as a result
of any judgment of a court of competent jurisdiction obtained by any Lender,
Issuing Bank or Swingline Lender against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement or under
any other Credit Document; seventh, so long as no Default or Event of Default
exists, to the payment of any amounts owing to any Borrower as a result of any
judgment of a court of competent jurisdiction obtained by such Borrower against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement or under any other Credit Document; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or LC Disbursements in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
or the related Letters of Credit were issued at a time when the conditions set
forth in Section 4.02 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and LC Disbursements owed to, all non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or LC Disbursements owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in the Borrowers’ obligations
corresponding to such Defaulting Lender’s LC Exposure and Swingline Loans are
held by the Lenders pro rata in accordance with the Commitments of the
applicable Class without giving effect to clause (d) below. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post cash
collateral pursuant to this Section shall be deemed paid to and redirected by
such Defaulting Lender, and each Lender irrevocably consents hereto;

(c) the Commitments, LC Exposure and Revolving Credit Exposure of such
Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 9.02), provided
that this clause (b) shall not apply to the vote of a Defaulting Lender in the
case of an amendment, waiver or other modification requiring the consent of such
Lender or each Lender affected thereby (except (i) such Defaulting Lender’s
Commitment may not be increased or extended without its consent and (ii) the
principal amount of, or interest or fees payable on, Loans or LC Disbursements
may not be reduced or excused or the scheduled date of payment may not be
postponed as to such Defaulting Lender without such Defaulting Lender’s
consent);

(d) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i) all or any part of such Swingline Exposure and LC Exposure shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent (x) the sum of all non-Defaulting
Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s Swingline
Exposure and LC Exposure does not exceed the total of all non-Defaulting
Lenders’ Revolving Commitments and (y) such reallocation does not, as to any
non-Defaulting Lender, cause such non-Defaulting Lender’s Revolving Credit
Exposure to exceed its Revolving Commitment;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the Issuing Bank only the
Borrower’s obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.06(j) for so long as
such LC Exposure is outstanding;

 

65



--------------------------------------------------------------------------------

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; or

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
cash collateralized nor reallocated pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all facility fees that otherwise would have been payable to
such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment that was utilized by such LC Exposure) and letter of credit
fees payable under Section 2.12(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the Issuing Bank until such LC Exposure is cash
collateralized and/or reallocated; and

(e) so long as such Lender is a Defaulting Lender, no Swingline Lender shall be
required to fund any Swingline Loan and the Issuing Bank shall not be required
to issue, amend or increase any Letter of Credit, unless it is satisfied that
the related exposure and the Defaulting Lender’s then outstanding LC Exposure
will be 100% covered by the Revolving Commitments of the non-Defaulting Lenders
and/or cash collateral will be provided by the Borrower in accordance with
Section 2.22(c), and participating interests in any such newly issued or
increased Letter of Credit or newly made Swingline Loan shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.22(c)(i) (and such
Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event or a Bail-In Action with respect to Lender Parent
shall occur following the date hereof and for so long as such event shall
continue or (ii) any Swingline Lender or the Issuing Bank has a good faith
belief that any Lender has defaulted in fulfilling its obligations under one or
more other agreements in which such Lender commits to extend credit, no
Swingline Lender shall be required to fund any Swingline Loan and the Issuing
Bank shall not be required to issue, amend or increase any Letter of Credit,
unless such Swingline Lender or the Issuing Bank, as the case may be, shall have
entered into arrangements with the Borrower or such Lender, satisfactory to such
Swingline Lender or the Issuing Bank, as the case may be, to defease any risk to
it in respect of such Lender hereunder.

In the event that the Administrative Agent, the Borrower, the applicable
Swingline Lender and the Issuing Bank each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swingline Exposure and LC Exposure of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Commitment and on such date
such Lender shall purchase at par such of the Loans of the other Lenders (other
than Swingline Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Applicable Percentage.

 

66



--------------------------------------------------------------------------------

ARTICLE III

Representations and Warranties

Each Borrower represents and warrants to the Administrative Agent and the
Lenders that:

SECTION 3.01. Organization; Powers. Each of the Borrower and its Subsidiaries is
duly organized or formed, validly existing and in good standing (to the extent
such concept is applicable in the relevant jurisdiction) under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing (to the extent such concept is applicable in the relevant jurisdiction)
in, every jurisdiction where such qualification is required.

SECTION 3.02. Authorization; Enforceability. The Transactions are within each
Credit Party’s corporate or other organizational powers and have been duly
authorized by all necessary corporate or other organizational and, if required,
stockholder or shareholder action. Each Credit Document to which each Credit
Party is a party has been duly executed and delivered by such Credit Party and
constitutes a legal, valid and binding obligation of such Credit Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority as a condition to the effectiveness,
enforceability or performance thereof, except such as have been obtained or made
and are in full force and effect and except for filings necessary to perfect
Liens created pursuant to the Credit Documents, (b) will not violate (i) in any
material respect any applicable law or regulation or any order of any
Governmental Authority or (ii) the charter, by-laws, memorandum and articles of
association or other organizational documents of the Borrower or any of its
Subsidiaries, (c) will not violate in any material respect or result in a
default under any material indenture, agreement or other instrument binding upon
the Borrower or any of its Subsidiaries or its assets, or give rise to a right
thereunder to require any payment to be made by the Borrower or any of its
Subsidiaries, and (d) will not result in the creation or imposition of any Lien
on any asset of the Borrower or any of its Subsidiaries except Liens created
under the Credit Documents.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, shareholders equity and cash flows (i) as of and for the
fiscal years ended June 30, 2017 and June 30, 2018, reported on by Grant
Thornton, LLP, independent public accountants and (ii) as of and for the fiscal
quarter and portions of the fiscal year ended December 31, 2018, certified by
its chief financial officer. Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Borrower and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP, subject to year-end audit adjustments and
the absence of footnotes in the case of the statements referred to in
clause (ii) above.

(b) Since June 30, 2018, there has been no material adverse change in the
business, assets, operations or financial condition, of the Borrower and its
Subsidiaries, taken as a whole.

SECTION 3.05. Properties. (a) Each of the Borrower and its Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.

 

67



--------------------------------------------------------------------------------

(b) Each of the Borrower and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any failure to so own or license or any such infringements that, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

SECTION 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower, threatened against or
affecting the Borrower or any of its Subsidiaries (i) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (ii) that involve this Agreement or the
Transactions.

(b) Neither the Borrower nor any of its Subsidiaries (i) has failed to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, (ii) has become
subject to any Environmental Liability, (iii) has received notice of any claim
with respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability, except where such failure, liability or claims could
not reasonably be expected to result in a Material Adverse Effect.

SECTION 3.07. Compliance with Laws and Agreements. Each of the Borrower and its
Subsidiaries is in compliance with: (i) all laws, regulations and orders of any
Governmental Authority applicable to it or its property and (ii) all indentures,
agreements and other instruments binding upon it or its property, except in each
case where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. No Default has
occurred and is continuing.

SECTION 3.08. Investment Company Status. Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.09. Taxes. Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except in each case (a) Taxes that are being contested in good faith by
appropriate proceedings and for which the Borrower or such Subsidiary, as
applicable, has set aside on its books adequate reserves or (b) to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $20,000,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $20,000,000 the fair
market value of the assets of all such underfunded Plans. With respect to each
Foreign Pension Plan, none of the Borrower, its ERISA Affiliates (including any
UK Relevant Entity) or any of its directors, officers, employees or agents has
engaged in a transaction, or other act or omission (including entering into this
Agreement and any act done or to be done in connection with this Agreement),
that has subjected, or could reasonably be expected to subject, the Borrower or
any of the Subsidiaries, directly or indirectly, to

 

68



--------------------------------------------------------------------------------

any penalty (including any tax or civil penalty), fine, claim or other liability
(including any liability under a Contribution Notice or Financial Support
Direction, or any liability or amount payable under section 75 or 75A of the
United Kingdom Pensions Act 1995), that could reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect and there
are no facts or circumstances which may give rise to any such penalty, fine,
claim, or other liability.

SECTION 3.11. Disclosure.

(a) The Borrower has disclosed to the Lenders all agreements, instruments and
corporate or other restrictions to which it or any of its Subsidiaries is
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
Neither the Information Memorandum nor any of the other reports, financial
statements, certificates or other information furnished by or on behalf of the
Borrower to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished but excluding information of a
general economic or industry nature), taken as a whole, contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

(b) As of the Effective Date, to the best knowledge of the Borrower, the
information included in the Beneficial Ownership Certification provided on or
prior to the Effective Date to any Lender in connection with this Agreement is
true and correct in all respects.

SECTION 3.12. Security Documents. The security interests created in favor of the
Collateral Agent, as pledgee, for the benefit of the Secured Creditors, under
each Security Document constitute perfected security interests in the Collateral
described in such Security Document under the governing law of such Security
Document, to the extent perfection thereof is required under such Security
Documents, subject to no security interests of any other Person, except as
permitted by such Security Document. No filings or recordings are required in
order to perfect (or maintain the perfection or priority of) the security
interests created in the Collateral under any Security Document, to the extent
perfection thereof is required under such Security Documents, other than filings
or recordings that have been made, except where the Administrative Agent has
determined that the time or expense of such perfection is not justified by the
value of such Collateral.

SECTION 3.13. Subsidiaries. As of the Effective Date, the Borrower has no
Subsidiaries other than those Subsidiaries listed on Schedule 3.13.
Schedule 3.13 correctly sets forth, as of the Effective Date, (i) the percentage
ownership (direct or indirect) of the Borrower in each class of capital stock or
other equity of its Subsidiaries and also identifies the direct owner thereof,
and (ii) the jurisdiction of organization of each such Subsidiary. Schedule 3.13
correctly identifies those Subsidiaries which constitute Material Subsidiaries
and which constitute Material Foreign Subsidiaries as of the Effective Date.

SECTION 3.14. Regulation U. Margin stock (as defined in Regulation U of the
Board of Governors of the Federal Reserve System) constitutes less than 25% of
the value of those assets of the Borrower and its Subsidiaries which are subject
to any limitation on sale, pledge, or other restriction hereunder. Neither the
making of any Loan or issuance of any Letters of Credit hereunder nor the use of
the proceeds thereof will violate the provisions of Regulation T, Regulation U
or Regulation X of the Board of Governors of the Federal Reserve System.

SECTION 3.15. Solvency. On the Effective Date and on the date of each Credit
Event, after giving effect to the consummation of the transactions contemplated
hereby and by the Credit Documents and the payment of all fees, costs and
expenses payable by the Borrower with respect to the transactions contemplated
hereby and by the Credit Documents and such Credit Event, the Borrower and its
Subsidiaries, on a consolidated basis, are Solvent.

 

69



--------------------------------------------------------------------------------

SECTION 3.16. Material Agreements. Neither the Borrower nor any Subsidiary is a
party to any agreement or instrument or subject to any charter or other
corporate restriction which could reasonably be expected to have a Material
Adverse Effect. Neither the Borrower nor any Subsidiary is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in (a) any agreement to which it is a party, which default
could reasonably be expected to have a Material Adverse Effect or (b) any
agreement governing Material Indebtedness.

SECTION 3.17. Foreign Pension Plan. Each Foreign Pension Plan has been
maintained in substantial compliance with its terms and in compliance with the
requirements of any and all applicable laws, statutes, rules, regulations and
orders and has been maintained, where required, in good standing with applicable
regulatory authorities except where any such failure could not reasonably be
expected to result in payment obligations of the Borrower and its Subsidiaries
(or the acceleration of such payment obligations) aggregating more than
$20,000,000. All contributions required to be made with respect to a Foreign
Pension Plan have been timely made. Neither the Borrower nor any of its
Subsidiaries has incurred any material obligation in connection with the
termination of or withdrawal from any Foreign Pension Plan. The present value of
the accrued benefit liabilities (whether or not vested) under each Foreign
Pension Plan, determined as of the end of the Borrower’s most recently ended
fiscal year on the basis of actuarial assumptions, each of which is reasonable,
did not exceed the current value of the assets of such Foreign Pension Plan
allocable to such benefit liabilities.

SECTION 3.18. Labor Relations. Neither the Borrower nor any of its Subsidiaries
is engaged in any unfair labor practice that could reasonably be expected to
have a Material Adverse Effect. There is (a) no significant unfair labor
practice complaint pending against the Borrower or any of its Subsidiaries or,
to the best knowledge of the Borrower, threatened against any of them before the
National Labor Relations Board or any similar Governmental Authority in any
jurisdiction, and no significant grievance or significant arbitration proceeding
arising out of or under any collective bargaining agreement is so pending
against the Borrower or any of its Subsidiaries or, to the best knowledge of the
Borrower, threatened against any of them, (b) no significant strike, labor
dispute, slowdown or stoppage is pending against the Borrower or any of its
Subsidiaries or, to the best knowledge of the Borrower, threatened against the
Borrower or any of its Subsidiaries and (c) to the best knowledge of the
Borrower, no question concerning union representation exists with respect to the
employees of the Borrower or any of its subsidiaries, except (with respect to
any matter specified in clause (a), (b) or (c) above, either individually or in
the aggregate) such as could not reasonably be expected to have a Material
Adverse Effect.

SECTION 3.19. Anti-Corruption Laws and Sanctions. The Borrowers have implemented
and maintains in effect policies and procedures designed to require compliance
by the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Borrower, its Subsidiaries and their respective officers and employees and, to
the knowledge of the Borrowers, their directors and agents, are in compliance
with (x) Anti-Corruption Laws (other than Anti-Corruption Laws non-compliance
with which would have an immaterial effect on the Borrower and its Subsidiaries)
and (y) applicable Sanctions, in each case in all material respects and no
Subsidiary Borrower is knowingly engaged in any activity that would reasonably
be expected to result in such Subsidiary Borrower being designated as a
Sanctioned Person. None of (a) the Borrower, any Subsidiary or to the knowledge
of the Borrower or such Subsidiary, any of their respective directors, officers,
or employees, or (b) to the knowledge of the Borrower, any agent of the Borrower
or any Subsidiary that will act in any capacity in connection with or benefit
from the credit facility established hereby, is a Sanctioned Person. No
Borrowing or Letter of Credit, use of proceeds or other transaction contemplated
by this Agreement will violate any Anti-Corruption Law or applicable Sanctions.

 

70



--------------------------------------------------------------------------------

SECTION 3.20. EEA Financial Institution. No Credit Party is an EEA Financial
Institution.

SECTION 3.21. Plan Assets; Prohibited Transactions. None of the Borrower or any
of its Subsidiaries is an entity deemed to hold “plan assets” (within the
meaning of the Plan Asset Regulations), and, based upon reliance of the accuracy
of the representations set forth in Section 8.09, neither the execution,
delivery nor performance of the Transactions, including the making of any Loan
and the issuance of any Letter of Credit hereunder, will give rise to a
non-exempt prohibited transaction under Section 406 of ERISA or Section 4975 of
the Code.

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party to a Credit Document either (i) a counterpart of such Credit Document
signed on behalf of such party or (ii) written evidence satisfactory to the
Administrative Agent (which may include electronic transmission of a signed
signature page) that such party has signed a counterpart of such Credit
Document.

(b) The Administrative Agent shall have received favorable written opinion(s)
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of U.S., Dutch, England and Wales, and Belgian counsel for the Credit
Parties covering such matters relating to the Borrowers, this Agreement, the
other Credit Documents or the Transactions as the Lenders shall reasonably
request. The Borrower hereby requests such counsel to deliver such opinions.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the initial Credit Parties, the
authorization of the Transactions, and, solely in the case of any Credit Parties
incorporated in England and Wales, a certificate of an authorized signatory
certifying that (x) each copy document relating to it specified in this Article
IV is correct, complete and in full force and effect and has not been amended or
superseded as at the date no earlier than the date of this Agreement and (y) the
borrowing or guaranteeing or securing, as appropriate, the Total Credit Exposure
would not cause any limitation on borrowing, guaranteeing, securing or similar
limit binding on that Credit Party to be exceeded and any other legal matters
(including incumbency and specimen signatures) relating to the Credit Parties,
this Agreement, the other Credit Documents or the Transactions, all in form and
substance satisfactory to the Administrative Agent and its counsel.

(d) The Administrative Agent shall have received in respect to any UK Borrower
or UK Subsidiary, a copy of its “PSC register” (within the meaning of section
790C(10) of the United Kingdom Companies Act 2006), certified by an authorized
signatory of the UK Borrower or UK Subsidiary (as applicable) to be correct,
complete and not amended or superseded as at a date no earlier than the date of
this Agreement.

 

71



--------------------------------------------------------------------------------

(e) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.

(f) The Administrative Agent shall have received all fees and other amounts due
and payable to it or for the account of the Lenders on or prior to the Effective
Date, including, to the extent invoiced, reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder.

(g) The Administrative Agent shall have received (i) satisfactory audited
consolidated financial statements of the Borrower for the two most recent fiscal
years ended prior to the Effective Date as to which such financial statements
are available, and (ii) five-year projections of the Borrower and its
consolidated Subsidiaries for fiscal years 2019 to 2023 in form and substance
satisfactory to the Administrative Agent.

(h) Except as otherwise provided under Section 9.19, all obligations under the
Original Credit Agreement shall have been (or shall substantially
contemporaneously be) repaid in full (it being understood that such obligations
may be repaid out of the initial borrowings hereunder).

(i) Except as otherwise provided under Section 5.13, the Administrative Agent
shall have received insurance certificates and related endorsements naming the
Collateral Agent, on behalf of the Secured Creditors, as lender’s loss payee for
any casualty policies and additional insured for any general liability policies,
in form and substance acceptable to the Administrative Agent.

(j) The Administrative Agent shall have received such duly completed UCC
financing statements as the Administrative Agent shall have requested to perfect
its security interest in the Collateral and such copies of searches of financing
statements filed under the UCC, together with tax lien and judgment searches
with respect to the assets of the Credit Parties, in both cases in such
jurisdictions as the Administrative Agent may request.

(k) To the extent not previously delivered, the Administrative Agent shall have
received (or confirmed prior receipt of) (or arrangements satisfactory to the
Administrative Agent shall have been made with respect to the delivery of) all
stock (or unit) certificates evidencing all certificated Equity Interests to be
pledged pursuant to the Pledge Agreements, accompanied by stock (or unit) powers
executed in blank, and all notes to be pledged pursuant to the Pledge Agreements
(including notes evidencing indebtedness required to be so evidenced pursuant to
Section 6.04), accompanied by note powers executed in blank.

(l) The Administrative Agent shall have received copies of all Governmental
Authority and third party approvals necessary or, in the discretion of the
Administrative Agent, advisable in connection with the Transactions and all
other documents reasonably requested by the Administrative Agent.

(m) (i) The Administrative Agent shall have received, at least five days prior
to the Effective Date, all documentation and other information regarding the
Borrowers requested in connection with applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act, to the
extent requested in writing of the Borrower at least eight days prior to the
Effective Date and (ii) to the extent any Borrower qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, at least five days prior to
the Effective Date, any Lender that has requested, in a written notice to the
Borrower at least 10 days prior to the Effective Date, a Beneficial Ownership
Certification in relation to such Borrower shall have received such Beneficial
Ownership Certification (provided that, upon the execution and delivery by such
Lender of its signature page to this Agreement, the condition set forth in this
clause (ii) shall be deemed to be satisfied).

 

72



--------------------------------------------------------------------------------

(n) The Administrative Agent shall have received evidence reasonably
satisfactory to it that all existing Indebtedness of the Credit Parties under
any prior receivables financing between ScanSource UK Limited and Lloyds Bank
Commercial Finance Ltd has been irrevocably and unconditionally repaid in full,
together with delivery of duly executed copies of MR04 statements of
satisfaction relating to the collateral therefor, such MR04 statements of
satisfaction to be submitted to Companies House on or prior to the date of this
Agreement.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 9.02) at
or prior to 5:00 p.m., New York City time, on May 15, 2019 (and, in the event
such conditions are not so satisfied or waived, the Commitments shall terminate
at such time).

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Credit Parties set forth in the
Credit Documents shall be true and correct in all material respects (or in all
respects in the case of any representation or warranty qualified by materiality
or Material Adverse Effect) on and as of the date of such Borrowing or the date
of issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects (or in all
respects in the case of any representation or warranty qualified by materiality
or Material Adverse Effect) on and as of such earlier date.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated, in each case,
without any pending draw, and all LC Disbursements shall have been reimbursed,
the Borrower covenants and agrees with the Lenders that:

SECTION 5.01. Financial Statements; Ratings Change and Other Information. The
Borrower will furnish to the Administrative Agent and each Lender:

 

73



--------------------------------------------------------------------------------

(a) within 90 days after the end of each fiscal year of the Borrower (or
105 days if an extension has been obtained for the filing of an equivalent
periodic report under Rule 12b-25 of the General Rules and Regulations under the
Securities Exchange Act of 1934), its audited consolidated balance sheet and
related statements of operations, shareholders’ equity and cash flows as of the
end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower (or 60 days if an extension has been obtained
for the filing of an equivalent periodic report under Rule 12b-25 of the General
Rules and Regulations under the Securities Exchange Act of 1934), its
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified by
one of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

(c) [reserved];

(d) concurrently with any delivery of financial statements under clause (a) or
(b) above, (i) a certificate in the form of Exhibit D hereto of a Financial
Officer of the Borrower (A) certifying as to whether a Default has occurred and,
if a Default has occurred, specifying the details thereof and any action taken
or proposed to be taken with respect thereto, (B) setting forth reasonably
detailed calculations demonstrating compliance with Sections 6.12 and 6.13, and
(C) notifying the Administrative Agent of any Commercial Tort Claims under U.S.
state or federal law (to the extent held by the Borrower or a Credit Party that
is a Domestic Subsidiary), U.S. federally registered Copyrights, Patents or
Trademarks (each term as defined in the Security Agreement) of a Credit Party
not previously disclosed to the Administrative Agent and which, in the case of
such U.S. federally registered Copyrights, Patents or Trademarks, have been
registered with any Governmental Authority, and (ii) if there has occurred any
change in GAAP since the date of the previous financial statements delivered
under clause (a) or (b) above which would affect the calculations under
Section 6.12 or 6.13 or any other limitation contained in this agreement, a
reconciliation between calculations of such covenant or limitation made before
and after giving effect to such change in GAAP; provided, however, that if the
Borrower in good faith regards the extent to which any such change in GAAP would
affect such calculations as immaterial, it may, in lieu of providing such
reconciliation, deliver at the same time as it delivers such certificate a
written description of the applicable change in GAAP and shall be obligated to
provide such reconciliation only if it is requested to do so by the
Administrative Agent within ten (10) Business Days after delivery of such
certificate (and if so requested, shall do so within ten (10) Business Days
after such request (or such greater number of days to which the Administrative
Agent may agree));

(e) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, as the case may be; and

 

74



--------------------------------------------------------------------------------

(f) promptly following any request therefor, (x) such other information
regarding the operations, business affairs and financial condition of the
Borrower or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender may reasonably request and
(y) information and documentation reasonably requested by the Administrative
Agent or any Lender for purposes of compliance with applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act and the Beneficial Ownership Regulation.

Documents required to be delivered pursuant to Sections 5.01(a), (b) or (e) (to
the extent any such documents are included in materials otherwise filed with the
Securities Exchange Commission) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet or such documents become available on EDGAR; provided
that the Borrower shall deliver paper or electronic copies of such documents to
the Administrative Agent or any Lender that requests the Borrower to deliver
copies of such documents until a written request to cease delivering such copies
is given by the Administrative Agent or such Lender. The Administrative Agent
shall have no obligation to request the delivery or to maintain copies of the
documents referred to above, and shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for timely accessing posted documents or requesting
delivery to it and maintaining its copies of such documents.

SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Affiliate thereof that could reasonably be expected to result in a Material
Adverse Effect;

(c) the occurrence of any ERISA Event (or comparable event with respect to a
Foreign Pension Plan) that, alone or together with any other ERISA Events (or
comparable events with respect to a Foreign Pension Plan) that have occurred,
could reasonably be expected to result in liability of the Borrower and its
Subsidiaries in an aggregate amount exceeding $20,000,000;

(d) any change in the information provided in the Beneficial Ownership
Certification delivered to such Lender that would result in a change to the list
of beneficial owners identified in such certification;

(e) (i) the occurrence of any investigation or proposed investigation by the
Pensions Regulator which may lead to the issue of a Financial Support Direction
or a Contribution Notice to the Borrower, its ERISA Affiliates or any of their
Subsidiaries and (ii) if it receives a Financial Support Direction or a
Contribution Notice from the Pensions Regulator, in each case that could
reasonably be expected to have a Material Adverse Effect; and

(f) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

75



--------------------------------------------------------------------------------

SECTION 5.03. Existence; Conduct of Business. The Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises required to carry on its
business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03.

SECTION 5.04. Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.05. Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property necessary
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, and (b) maintain, with financially sound and reputable
insurance companies, (i) insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations and (ii) all insurance required
pursuant to the Security Documents.

SECTION 5.06. Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities sufficient to permit the preparation
of the consolidated financial statements of the Borrower and its Subsidiaries in
accordance with GAAP. The Borrower will, and will cause each of its Subsidiaries
to, permit any representatives designated by the Administrative Agent, the
Collateral Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested (and, in the case of any Lender, at such Lender’s expense). The
Borrower acknowledges that the Administrative Agent, after exercising its rights
of inspection, may prepare and distribute to the Lenders certain reports
pertaining to the Borrower and its Subsidiaries’ assets for internal use by the
Administrative Agent and the Lenders.

SECTION 5.07. Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. The Borrowers will maintain in
effect and enforce policies and procedures designed to require compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.

SECTION 5.08. Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used only for general corporate purposes, including, but not limited to,
acquisitions permitted hereby, refinancing of indebtedness and working capital.
No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X. The Borrowers will not request
any Borrowing or Letter of Credit, and the Borrowers shall not use, and shall
procure that its Subsidiaries and its or their respective directors, officers,
employees and agents shall not use, the proceeds of any Borrowing or Letter of
Credit (A) in furtherance of an offer, payment, promise to pay, or authorization
of the payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country in violation of any Sanctions,
or (C) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.

 

76



--------------------------------------------------------------------------------

SECTION 5.09. Further Assurances; etc. (a) The Borrower will, and will cause
each of its Subsidiaries to, at the expense of the Borrower, make, execute,
endorse, acknowledge, file and/or deliver to the Collateral Agent from time to
time such schedules, confirmatory assignments, conveyances, financing
statements, transfer endorsements, powers of attorney, certificates, reports,
and other assurances or instruments and take such further steps relating to the
Collateral covered by any of the Security Documents as the Collateral Agent may
reasonably require to assure the creation and continuation of perfected security
interests in the Collateral and as are generally consistent with the terms of
this Agreement and the Security Documents. Furthermore, the Borrower will, and
will cause its Subsidiaries to, deliver to the Collateral Agent such opinions of
counsel and other related documents as may be reasonably requested by the
Administrative Agent to assure compliance with this Section 5.09.

(b) The Borrower agrees that each action required by clause (a) of this
Section 5.09 shall be completed as soon as reasonably practical, but in no event
later than 30 days (or such greater number of days as the Administrative Agent
may agree) after such action is requested to be taken by the Collateral Agent,
the Administrative Agent or the Required Lenders.

SECTION 5.10. Ownership of Subsidiaries; etc. The Borrower will directly or
indirectly own (a) in the case of any Person which becomes a Subsidiary after
the date hereof, not less than the percentage of the Equity Interests of such
Person directly or indirectly owned by the Borrower at the time such Person
becomes a Subsidiary and (b) in each other case, 100% of the Equity Interests of
each of its Subsidiaries except, in the case of Foreign Subsidiaries, director’s
qualifying shares and/or other nominal amounts of shares required to be held by
Persons other than the Borrower and its Subsidiaries under applicable law;
provided that the foregoing shall not prohibit any sale or other disposition of
all of the Equity Interests in any Subsidiary held by the Borrower and its
Subsidiaries made in accordance with Section 6.03.

SECTION 5.11. Additional Guarantors and Collateral.

(a) Effective upon any Domestic Subsidiary (which is not, as of the date hereof,
a Material Subsidiary) becoming a Material Subsidiary (other than any SPC) or a
Subsidiary Borrower, the Borrower shall cause such Domestic Subsidiary to,
within thirty (30) days, or such longer period as the Administrative Agent may
agree, after the delivery of the financial statements pursuant to
Section 5.01(a) or (b) for the fiscal period at the end of which such Subsidiary
becomes a Material Subsidiary (or, in the case of a Material Subsidiary acquired
in a Permitted Acquisition, within thirty (30) days, or such longer period as
the Administrative Agent may agree, after the closing of such Permitted
Acquisition), (i) execute and deliver to the Administrative Agent for the
benefit of the Secured Creditors a joinder to this Agreement (in the case of any
Subsidiary Borrower) or the Subsidiary Guaranty (in the case of any Subsidiary
Guarantor) and (ii) pledge to the Collateral Agent for the benefit of the
Secured Creditors a first priority security interest in substantially all
personal property owned by such Person pursuant to, and to the extent required
by, security documents substantially similar to the Security Documents.
Notwithstanding the foregoing, (i) a Domestic Subsidiary which is not a
Wholly-Owned Subsidiary and which would otherwise be required by the foregoing
to become a guarantor and pledgor shall not be obligated to do so for so long as
it is prohibited from doing so by its charter, bylaws or other constituent
documents or by the contractual terms of its joint venture or other agreement
with the minority shareholders of such Domestic Subsidiary, (ii) a Domestic
Subsidiary which is a Subsidiary of a Foreign Subsidiary shall not be obligated
to become a guarantor or a pledgor, and (iii) an SPC shall not be obligated to
become a guarantor or pledgor. The Borrower shall promptly notify the
Administrative Agent of (i) the time at which any such Domestic Subsidiary
(other than any SPC) becomes a Material Subsidiary, (ii) where appropriate, of
the applicability of the preceding sentence to a Domestic Subsidiary which is a
Material Subsidiary and (iii) where applicable, of the preceding sentence
ceasing to be a basis for such Domestic Subsidiary not becoming a guarantor and
pledgor as provided above.

 

77



--------------------------------------------------------------------------------

(b) Effective upon any Foreign Subsidiary of the Borrower or any Subsidiary
Guarantor (which is not, as of the date hereof, a Material Foreign Subsidiary)
becoming a Material Foreign Subsidiary or a Subsidiary Borrower, the Borrower
shall, or shall cause the applicable Subsidiary Guarantor to, within thirty
(30) days after the delivery of the financial statements pursuant to
Section 5.01(a) or (b) for the fiscal period at the end of which such Subsidiary
becomes a Material Foreign Subsidiary, pledge to the Collateral Agent for the
benefit of the Secured Creditors a first priority security interest in the
Equity Interests of such Material Foreign Subsidiary directly owned by such
Person (up to 65% of the total voting Equity Interests (and 100% of the
non-voting Equity Interests) of such Foreign Subsidiary in the aggregate)
pursuant to a pledge agreement in form satisfactory to the Administrative Agent
and provide such other documentation with respect thereto, including legal
opinions, as the Administrative Agent may reasonably request. The Borrower shall
promptly notify the Administrative Agent at any time any such Foreign Subsidiary
becomes a Material Foreign Subsidiary.

SECTION 5.12. People with Significant Control Regime.

(a) Each UK Borrower agrees that: (i) it shall not issue a PSC Notice to any
Person unless required to do so by law; and (ii) it shall send a copy of any PSC
Notice issued to any Person to the Administrative Agent within three Business
Days of sending it to that Person.

(b) Each Borrower will, and will ensure each other Subsidiary will (a) within
the relevant timeframe, comply with any notice it receives pursuant to Part 21A
of the United Kingdom Companies Act 2006 from any Person incorporated in the
United Kingdom whose Equity Interests are the subject to a Lien in favor of the
Secured Creditors and (b) within three Business Days provide the Administrative
Agent with a copy of such notice.

SECTION 5.13. Post-Closing Requirements. Not later than the dates set forth in
Schedule 5.13 (or such later dates as the Administrative Agent shall agree in
its sole discretion) or as otherwise required thereunder, the Borrowers shall
take the actions set forth on Schedule 5.13.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated, in each case, without any
pending draw, and all LC Disbursements shall have been reimbursed, the Borrower
covenants and agrees with the Lenders that:

SECTION 6.01. Indebtedness. The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

(a) the Secured Obligations and any other Indebtedness created hereunder and the
other Credit Documents;

(b) Indebtedness existing on the Effective Date and set forth in Schedule 6.01,
and any extensions, renewals or replacements of any such Indebtedness and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof;

 

78



--------------------------------------------------------------------------------

(c) Indebtedness between and among the Borrower and the Subsidiary Guarantors
and Indebtedness arising out of Guarantees by any such Person of the
Indebtedness of any other such Person;

(d) Indebtedness between and among Subsidiaries which are not Subsidiary
Guarantors and Indebtedness arising out of Guarantees by any such Person of the
Indebtedness of any other such Person;

(e) (i) Indebtedness between and among the Borrower and its Subsidiaries and
(ii) Indebtedness arising out of Guarantees by the Borrower or any Subsidiary of
Indebtedness of the Borrower or any Subsidiary; provided, that no additional
Indebtedness may be incurred pursuant to the foregoing clause (i) or (ii) if,
after giving effect thereto, (A) the Leverage Ratio would be in excess of 3.25
to 1.00 and (B) the aggregate outstanding principal amount of Indebtedness
incurred pursuant to this clause (e) would exceed an amount equal to
$50,000,000;

(f) Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof; provided that, except in the case of Capital Lease Obligations incurred
pursuant to Section 6.10(b), (i) such Indebtedness is incurred prior to or
within 180 days after such acquisition or the completion of such construction or
improvement and (ii) the aggregate principal amount of Indebtedness permitted by
this clause (f) shall not exceed $50,000,000 at any time outstanding;

(g) Indebtedness of the Borrower or any Subsidiary; provided that the aggregate
principal amount of Indebtedness permitted by this clause (g) shall not exceed
$50,000,000 at any time outstanding;

(h) all reimbursement obligations of the Borrower or any Subsidiary arising
under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments in respect of
the obligations of such Person arising in the ordinary course of business;

(i) Indebtedness, including that of SPCs, incurred in connection with Permitted
Securitizations in an aggregate outstanding amount not to exceed the greater of
$217,500,000 and €200,000,000 at any time; provided that the aggregate
outstanding amount of all Indebtedness incurred under this Section 6.01(i) by
the Borrower, any Domestic Subsidiary and any SPC domiciled in the United
States, any state thereof or the District of Columbia, shall not exceed
$125,000,000 at any time;

(j) Indebtedness arising under the Bond Financing Agreement not exceeding
$20,000,000 in the aggregate at any time outstanding;

(k) Indebtedness incurred and owing to Avaya, Inc., IBM Credit Corporation or
their respective Affiliates for the purpose of financing all or any part of the
cost of acquiring inventory from such Person;

(l) Indebtedness of Foreign Subsidiaries in an aggregate principal amount not to
exceed $50,000,000 at any time outstanding;

 

79



--------------------------------------------------------------------------------

(m) Indebtedness incurred to pay premiums for insurance policies maintained by
the Borrower or any of its Subsidiaries in the ordinary course of business not
exceeding in aggregate the amount of such unpaid premiums;

(n) other unsecured Indebtedness or Guaranties of the Borrower and/or the
Subsidiary Guarantors, in each case, as long as the Leverage Ratio, calculated
giving effect thereto as of the time of incurrence, shall be less than or equal
to 3.25 to 1.00; and

(o) other secured Indebtedness of the Borrower and/or the Subsidiary Guarantors;
provided that the aggregate principal amount of Indebtedness outstanding at any
time permitted by this clause (o) shall not exceed the greater of
(i) $50,000,000 and (ii) an amount equal to 10% of Tangible Net Worth as of the
most recent fiscal quarter end for which financial statements have been
delivered to the Administrative Agent pursuant to Section 5.01(a) or (b) (or, if
prior to the date of the delivery of the first financial statements to be
delivered pursuant to Section 5.01(a) or (b), the most recent financial
statements referred to in Section 3.04(a)), calculated on a pro forma basis for
any Acquired Entity or Business acquired after such date and for any Disposed
Company sold after such date.

For purposes of determining compliance with this Section 6.01, (x) in the event
that an item of Indebtedness meets the criteria of more than one of the
categories of Indebtedness described in clauses (a) through (o) above, the
Borrower may, in its sole discretion, classify and reclassify or later divide,
classify or reclassify such item of Indebtedness (or any portion thereof) and
will only be required to include the amount and type of such Indebtedness in one
or more of the above clauses; provided that all Indebtedness outstanding under
the Credit Documents will be deemed to have been incurred in reliance only on
the exception in clause (a); (y) the principal amount of Indebtedness
denominated in a foreign currency shall be calculated based on the relevant
currency exchange rate in effect on the date such Indebtedness was incurred;
provided that if such Indebtedness is incurred to extend, replace, refund,
refinance, renew or defease other Indebtedness denominated in a foreign
currency, and such extension, replacement, refunding, refinancing, renewal or
defeasance would cause the applicable restriction to be exceeded if calculated
at the relevant currency exchange rate in effect on the date of such extension,
replacement, refunding, refinancing, renewal or defeasance, such restriction
shall be deemed not to have been exceeded so long as the principal amount of
such refinancing Indebtedness does not exceed the principal amount of such
Indebtedness being extended, replaced, refunded, refinanced, renewed or
defeased; and (z) in the case of Sections 6.01(e), 6.01(n) and 6.01(o), any
Indebtedness incurred shall be deemed to comply with such Section if either
(1) such Indebtedness complies with such Section on the date incurred or (2) in
cases where such Indebtedness (to the extent in the nature of a Guarantee) is of
a nature that it may fluctuate over time, if the maximum amount of such
Indebtedness complies with such Section on the date such Indebtedness is made
available, whether or not all of such Indebtedness is incurred on such date and
regardless of fluctuations in the amount of such Indebtedness up to but not
exceeding such maximum amount.

SECTION 6.02. Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(a) Permitted Encumbrances;

(b) any Lien on any property or asset of the Borrower or any Subsidiary existing
on the Effective Date and set forth in Schedule 6.02; provided that (i) such
Lien shall not apply to any other property or asset of the Borrower or any
Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the date hereof and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;

 

80



--------------------------------------------------------------------------------

(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Borrower or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be, and
extensions, renewals and replacements (including any replacement incurred in
respect thereof at the time of assumption thereof) thereof that do not increase
the outstanding principal amount thereof;

(d) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by clause (f) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
180 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed 100% of the
cost of acquiring, constructing or improving such fixed or capital assets and
(iv) such security interests shall not apply to any other property or assets of
the Borrower or any Subsidiary;

(e) Liens created pursuant to the Security Documents;

(f) Liens upon assets of an SPC granted in connection with a Permitted
Securitization and customary backup Liens granted by originators of Receivables
and related assets transferred to an SPC in accordance with a Permitted
Securitization;

(g) Liens on Receivables securing Indebtedness permitted by Section 6.01(i);

(h) Liens on inventory acquired from Avaya, Inc., IBM Credit Corporation or
their respective Affiliates securing Indebtedness permitted by Section 6.01(k);

(i) Liens of suppliers on the assets of Persons or businesses acquired after the
date hereof; provided, however, that (i) such Liens shall secure only the
purchase price of inventory purchased from such suppliers on customary
commercial terms consistent with past practice, (ii) the Borrower shall use
commercially reasonable efforts to avoid granting or permitting to exist such
supplier Liens and (iii) in no event shall the aggregate amount secured by such
Liens at any time exceed an amount equal to 10% of the book value of the total
inventory of the Borrower and its Subsidiaries as of the most recent fiscal
quarter end for which financial statements have been delivered pursuant to
Section 5.01(a) or (b) prior to such time (or, if prior to the date of the
delivery of the first financial statements to be delivered pursuant to
Section 5.01(a) or (b), the most recent financial statements referred to in
Section 3.04(a)), calculated on a pro forma basis for any Acquired Entity or
Business acquired after such date and for any Disposed Company sold after such
date;

(j) the leases or subleases granted to others not interfering in any material
respect with the business of the Borrower or any Subsidiary of the Borrower and
any interest or title of a lessor under any lease (whether a Capital Lease or an
operating lease) permitted by this Agreement;

(k) Liens arising from the granting of a lease or license to enter into or use
any asset of the Borrower or any Subsidiary of the Borrower to any Person in the
ordinary course of business of the Borrower or such Subsidiary that does not
interfere in any material respect with the use or application by the Borrower or
such Subsidiary of the asset subject to such license in the business of the
Borrower or such Subsidiary;

 

81



--------------------------------------------------------------------------------

(l) Liens attaching solely to cash earnest money deposits made by the Borrower
or any Subsidiary Guarantor of the Borrower in connection with any letter of
intent or purchase agreement entered into in connection with a Permitted
Acquisition permitted hereunder;

(m) Liens on assets of Subsidiaries which are not Borrowers or Guarantors
securing Debt otherwise permitted by Section 6.01;

(n) Liens arising from precautionary UCC financing statements (or analogous
personal property security filings or registrations in other jurisdictions)
regarding operating leases;

(o) Liens on insurance policies and proceeds thereof to secure premiums
thereunder;

(p) Liens relating solely to employee contributions withheld from pay imposed by
applicable pension law;

(q) Liens on assets of Subsidiaries which are not Borrowers or Subsidiary
Guarantors securing obligations not incurred in violation of this Agreement;

(r) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and cash equivalents on deposit in one or more accounts
maintained by the Borrower or any Subsidiary of the Borrower, in each case
granted in the ordinary course of business in favor of the bank or banks with
which such accounts are maintained, securing amounts owing to such bank with
respect to cash management and operating account arrangements, including those
involving pooled accounts and netting arrangements;

(s) Liens resulting from progress payments or partial payments under United
States government contracts or subcontracts in the ordinary course of business;

(t) Liens on Equity Interests issued by a joint venture of the Borrower or any
of its Subsidiaries (but that is not a Subsidiary of the Borrower) securing
Indebtedness of such joint venture permitted hereunder so long as such
Indebtedness is recourse to the Borrower and/or its Subsidiaries solely to the
extent of such Equity Interest and substantially similar Liens have been pledged
by each other Person owning Equity Interests in such joint venture to secure
such Indebtedness; and

(u) other Liens securing Indebtedness permitted by Section 6.01(o).

For purposes of determining compliance with Sections 6.02(o), any Lien incurred
shall be deemed to comply with such Section if either (a) the Indebtedness
secured by such Lien complies with such Section on the date incurred or (b) in
cases where such Indebtedness (to the extent in the nature of a Guarantee) is of
a nature that it may fluctuate over time, if the maximum amount of such
Indebtedness complies with such Section on the date such Indebtedness is made
available, whether or not all of such Indebtedness is incurred on such date and
regardless of fluctuations in the amount of such Indebtedness up to but not
exceeding such maximum amount. For all purposes hereunder, and without limiting
any other provisions of this Section 6.02, (x) a Lien need not be incurred
solely by reference to one category of Liens permitted by this Section 6.02 but
may be incurred under any combination of such permitted categories (including in
part under one such category and in part under any other such category), and
(y) in the event that a Lien (or any portion thereof) meets the criteria of one
or more of such categories of Liens permitted by this Section 6.02, the Borrower
or applicable Subsidiary may, in its sole discretion, classify or reclassify
such Lien (or any portion thereof) in any manner that complies with this
Section 6.02.

 

82



--------------------------------------------------------------------------------

SECTION 6.03. Fundamental Changes; Asset Dispositions.

(a) The Borrower will not, and will not permit any Subsidiary to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing (i) any Subsidiary may merge into the Borrower in a
transaction in which the Borrower is the surviving corporation, (ii) any
Subsidiary may merge or amalgamate into any Borrower in a transaction in which
the Person surviving such merger or amalgamation is a Borrower, (iii) any Person
(other than a Borrower) may merge into any Subsidiary in a transaction in which
the surviving entity is a Subsidiary (and, if either such Subsidiary is a
Subsidiary Guarantor, then the surviving entity shall also be a Subsidiary
Guarantor) and (iv) any Subsidiary (other than a Credit Party) may liquidate or
dissolve if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders; provided that any such merger, or consolidation
involving a Person that is not a Wholly-Owned Subsidiary immediately prior to
such merger, or consolidation shall not be permitted unless also permitted by
Section 6.04 or Section 6.03(b). Notwithstanding the foregoing, except as
permitted by Section 6.03(b) hereof, no merger or consolidation involving a
Subsidiary which is a Subsidiary Guarantor or which has pledged its assets as
Collateral shall be permitted unless the surviving entity is also a Subsidiary
Guarantor and/or pledges its assets as Collateral, as applicable.

(b) The Borrower will not, nor will it permit any Subsidiary to, make any Asset
Disposition except for (i) Asset Dispositions among the Borrowers and one or
more Domestic Subsidiaries or Subsidiary Guarantors or among any Domestic
Subsidiaries or Subsidiary Guarantors, (ii) Asset Dispositions by Foreign
Subsidiaries that are not Subsidiary Borrowers or Subsidiary Guarantors to the
Borrower or any Subsidiary, (iii) Asset Dispositions permitted by Sections 6.04,
6.06 or 6.07, (iv) transfers of Receivables pursuant to, and in accordance with
the terms of, a Permitted Securitization; provided that, the related Receivables
Transaction Attributed Indebtedness shall be permitted by Section 6.01, (v) the
sale and leaseback of property permitted under Section 6.10, (vi) other Asset
Dispositions of property that, together with all other property of the Borrower
and its Subsidiaries previously leased, sold or disposed of in Asset
Dispositions made pursuant to this Section 6.03(b)(vi) during the four fiscal
quarter period ending with the month in which any such lease, sale or other
disposition occurs, do not constitute a Substantial Portion of the property of
the Borrower and its Subsidiaries and (vii) transfers of Receivables pursuant
to, and in accordance with the terms of, a Specified Customer Financing Program.

(c) The Borrower will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than the business of the
distribution and sale and/or lease of technology products and services and any
business or other activities that are reasonably similar, ancillary,
complementary or related to, or a reasonable extension, development or expansion
of, such business.

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, and will not permit any of its Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger or consolidation with, any
Person that was not a Wholly-Owned Subsidiary prior to such merger, or
consolidation) any capital stock, evidences of indebtedness or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person, or purchase or otherwise acquire (in one transaction or a series
of transactions) substantially all of the assets of any other Person or any
business unit of any other Person, except:

 

83



--------------------------------------------------------------------------------

(a) Permitted Investments;

(b) investments (including investments in Subsidiaries) existing on the
Effective Date and set forth on Schedule 6.04;

(c) loans or advances giving rise to Indebtedness permitted to be incurred under
Sections 6.01(c), (d) or (e) and other investments which, if made in the form of
a loan or advance, would give rise to Indebtedness permitted to be incurred
under Sections 6.01(c), (d) or (e);

(d) (i) Guarantees constituting Indebtedness permitted by Section 6.01 and
(ii) Guarantees by Borrower of trade and other obligations of Subsidiaries not
constituting Indebtedness and incurred in the ordinary course of business;

(e) subject to the provisions of this Section 6.04(e) and the requirements
contained in the definition of Permitted Acquisition, the Borrower and its
Wholly-Owned Subsidiaries may from time to time effect Permitted Acquisitions,
so long as: (i) no Default shall have occurred and be continuing at the time of
the consummation of the proposed Permitted Acquisition or immediately after
giving effect thereto; (ii) if the proposed Permitted Acquisition is for
aggregate consideration of $50,000,000 or more (inclusive of reasonably
anticipated (by the Borrower in good faith) earn-out payments associated with
such Permitted Acquisition), the Borrower shall have given to the Administrative
Agent written notice of such proposed Permitted Acquisition on the earlier of
(x) the date on which the Permitted Acquisition is publicly announced and
(y) ten (10) Business Days prior to consummation of such Permitted Acquisition
(or such shorter period of time as may be reasonably acceptable to the
Administrative Agent), which notice shall be executed by its chief financial
officer or treasurer and shall describe in reasonable detail the principal terms
and conditions of such Permitted Acquisition and shall certify that the
Borrower, immediately before and immediately after giving effect to such
Permitted Acquisition, will be in pro forma compliance with Sections 6.12 and
6.13; and (iii) the Leverage Ratio, calculated on a pro forma basis as if such
Permitted Acquisition(s) had been made (and any related Indebtedness incurred)
on the first day of the applicable computation period, shall be less than or
equal to 3.00 to 1.00;

(f) routine advances to officers, directors and employees for travel,
entertainment, relocation or other reimbursable expenses incurred in the
ordinary course of business and to the extent permitted by applicable law;

(g) investments received in connection with the bankruptcy or reorganization of
any Person and in settlement of obligations of, or disputes with, any Person
arising in the ordinary course of business and upon foreclosure with respect to
any secured investment or other transfer of title with respect to any secured
investment;

(h) promissory notes and other non-cash consideration received in connection
with Asset Dispositions permitted by Section 6.03 (including any such investment
in an SPC in connection with a Permitted Securitization);

(i) investments in the ordinary course of business consisting of
(i) endorsements for collection or deposit, (ii) customary trade arrangements
with customers or (iii) deposit accounts or securities accounts opened in the
ordinary course of business;

(j) [reserved];

(k) investments under Swap Agreements permitted by Section 6.05;

 

84



--------------------------------------------------------------------------------

(l) advances of commissions to sales agents and partners in the ordinary course
of business;

(m) other Investments made so long as (i) no Default shall have occurred and be
continuing at the time of the consummation thereof or immediately after giving
effect thereto and (ii) the Leverage Ratio, calculated on a pro forma basis as
if such Investment had been made (and any related Indebtedness incurred) on the
first day of the applicable computation period, shall be less than or equal to
3.25 to 1.00; and

(n) other investments in the aggregate at any time not exceeding $50,000,000.

For purposes of determining compliance with Sections 6.04(e), 6.04(m) and
6.04(n), any investment made shall be deemed to comply with such Section if
either (a) such investment complies with such Section on the date made or (b) in
cases where such investment is of a nature that it may fluctuate over time, if
the maximum amount of such investment complies with such Section on the date the
obligations to make such investment is entered into, whether or not all of such
investment is made on such date and regardless of fluctuations in the amount of
such investments up to but not exceeding such maximum amount. For purposes of
determining compliance with this Section 6.04, and without limiting any other
provision of this Section 6.04, in the event that any Investment (or any portion
thereof) meets the criteria of more than one of the categories of Investments
permitted by this Section 6.04, the Borrower or the applicable Subsidiary, may
in its sole discretion, at the time of making such Investment, divide, classify
or reclassify, or at any later time divide, classify or reclassify, such
Investment (or any portion thereof) in any manner that complies with this
Section 6.04.

SECTION 6.05. Swap Agreements. The Borrower will not, and will not permit any of
its Subsidiaries to, enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which the Borrower or any Subsidiary
has actual exposure (other than those in respect of Equity Interests of the
Borrower or any of its Subsidiaries), and (b) Swap Agreements entered into in
order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Borrower or
any Subsidiary.

SECTION 6.06. Restricted Payments. The Borrower will not, and will not permit
any of its Subsidiaries to, declare, pay or make, or agree to declare, pay or
make, directly or indirectly, any Restricted Payment, except (a) the Borrower
may declare and pay dividends with respect to its Equity Interests payable
solely in additional shares of its common stock, (b) Subsidiaries may declare
and pay dividends ratably with respect to their Equity Interests, (c) the
Borrower may make Restricted Payments pursuant to and in accordance with stock
option plans or other benefit plans for management or employees of the Borrower
and its Subsidiaries and (d) so long as no Default shall have occurred and be
continuing either immediately prior to or immediately after giving effect
thereto, the Borrower may make additional Restricted Payments in an aggregate
amount in any fiscal year not in excess of an amount equal to 20% of the
Borrower’s Tangible Net Worth as of the end of the most recent fiscal year for
which financial statements have been delivered to the Administrative Agent
pursuant to Section 5.01(a) (or, if prior to the date of the delivery of the
first financial statements to be delivered pursuant to Section 5.01(a), the most
recent annual financial statements referred to in Section 3.04(a)), calculated
on a pro forma basis for any Acquired Entity or Business acquired after such
date and for any Disposed Company sold after such date. For purposes of
determining compliance with this Section 6.06, and without limiting any other
provision of this Section 6.06, in the event that a Restricted Payment (or any
portion thereof) meets the criteria of more than one of the categories of
Restricted Payments permitted by this Section 6.06, the Borrower or the
applicable Subsidiary, may in its sole discretion, at the time of declaring or
making such Restricted Payment, or at any later time divide, classify or
reclassify, such Restricted Payment (or any portion thereof) in any manner that
complies with this Section 6.06.

 

 

85



--------------------------------------------------------------------------------

SECTION 6.07. Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) at prices and on terms and conditions not less favorable
to the Borrower or such Subsidiary than could be obtained on an arm’s-length
basis from unrelated third parties and pursuant to the reasonable requirements
of the Borrower’s or its Subsidiaries’ business, (b) transactions between or
among the Borrower, its Wholly-Owned Subsidiaries and the Subsidiary Guarantors
(or, with respect to (i) transactions in an amount or fair market value of
$20,000,000 or less for any single transaction or series of related
transactions, (ii) transfer pricing arrangements in the ordinary course of
business, (iii) allocation of selling, general and administrative expenses in
the ordinary course of business, (iv) any transaction with an SPC in connection
with a Permitted Securitization, or (v) ordinary-course administrative and other
services, including, without limitation, any accounting, legal, treasury, credit
and cash management, management, marketing, sales, labor, customer relations,
indemnification, logistics, human resources, tax, insurance and procurement
services, in each case in respect of clauses (i) through (v), transactions
between or among the Borrower and its Subsidiaries) not involving any other
Affiliate, (c) any Restricted Payment permitted by Section 6.06, (d) any
incurrence of Indebtedness permitted by Section 6.01 or investment permitted by
Section 6.04, (e) transactions with any Person that is an Affiliate solely by
reason of the ownership by the Borrower or its Subsidiaries in the Equity
Interest of such Person so long as such Person does not own, directly or
indirectly, any Equity Interests of the Borrower, and (f) employment agreements
and severance arrangements and health, disability and similar insurance or
benefit plans between the Borrower and the Subsidiaries and their respective
officers and employees (including management and employee benefit or incentive
plans or agreements, phantom equity plans, subscription agreements or similar
agreements pertaining to the repurchase of Equity Interests pursuant to put/call
rights or similar rights with present or former employees, officers or directors
and stock option or incentive plans and other compensation arrangements) in the
ordinary course of business (including loans and advances pursuant to
Section 6.04(f)) and any payments in respect thereof.

SECTION 6.08. Restrictive Agreements. The Borrower will not, and will not permit
any of its Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of any Borrower, any Domestic Subsidiary to
create, incur or permit to exist any Lien upon any of its property or assets as
security for the Obligations, or (b) the ability of any Subsidiary to pay
dividends or other distributions with respect to any shares of its capital stock
or to make or repay loans or advances to the Borrower or any other Subsidiary or
to Guarantee Indebtedness of the Borrower or any other Subsidiary; provided that
(i) the foregoing shall not apply to restrictions and conditions imposed by law
or by this Agreement, (ii) the foregoing shall not apply to restrictions and
conditions existing on the date hereof identified on Schedule 6.08 and any
extensions, renewals, amendments, modifications and replacements thereof (but
shall apply to any extension, renewal, amendment, modification or replacement
expanding the scope of (or increasing the amount of other Indebtedness having
the benefit of) any such restriction or condition), (iii) the foregoing shall
not apply to customary restrictions and conditions contained in agreements
relating to the sale of a Subsidiary pending such sale, provided that such
restrictions and conditions apply only to the Subsidiary (and the Equity
Interest of such Subsidiary) that is to be sold and such sale is permitted
hereunder, (iv) the foregoing shall not apply to customary restrictions on
Receivables or on any SPC created in connection with any Permitted
Securitization, (v) the foregoing shall not apply to restrictions with respect
to the disposition or distribution of assets in joint venture agreements or
other agreements with respect to Asset Dispositions permitted by Section 6.03,
(vi) the foregoing shall not apply to the subordination of subrogation,
contribution and similar claims contained in guaranties permitted hereunder,
(vii) the foregoing shall not apply to restrictions or conditions imposed by any
agreement relating to secured

 

86



--------------------------------------------------------------------------------

Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness, (viii) the
foregoing shall not apply to the subordination of loans or advances owing by a
Subsidiary to a subsidiary of such Subsidiary, (ix) clause (a) of the foregoing
shall not apply to customary restrictions or conditions imposed by any agreement
relating to Indebtedness permitted by Section 6.01(g), (n) or (o),
(x) clause (b) of the foregoing shall not apply to restrictions contained in
agreements governing intercompany Indebtedness permitted by Section 6.01
(provided that this clause (x) shall not be deemed to permit any restrictions on
the ability of any Subsidiary to provide guarantees as and to the extent
otherwise required by this Agreement or the other Credit Documents),
(xi) clause (a) of the foregoing shall not apply to customary provisions in
leases and other contracts restricting the assignment thereof, (xii) the
foregoing shall not apply to customary restrictions on cash deposits or other
deposits imposed by customers under contracts entered into in the ordinary
course of business and relating exclusively to such deposits, and (xiii) the
foregoing shall not apply to encumbrances or restrictions in documents governing
Indebtedness assumed or incurred under Section 6.01(l) or existing with respect
to any Person or the property or assets of such Person acquired by the Borrower
or any Subsidiary of the Borrower in an acquisition permitted hereunder;
provided, further, that such encumbrances and restrictions permitted by this
clause (xiii) are not applicable to any Person or the property or assets of any
Person other than such acquired Person or the property or assets of such
acquired Person, such restriction was not entered into in contemplation of such
acquisition and the Borrower has determined in good faith that such restrictions
could not reasonably be expected to impair the ability of the Credit Parties and
their subsidiaries to meet their obligations.

SECTION 6.09. Subordinated Indebtedness; Certain Prepayments. The Borrower will
not, and will not permit any Subsidiary to, make any amendment or modification
to any indenture, note or other agreement evidencing or governing any
Indebtedness which has been subordinated in right of payment to the Obligations
or directly or indirectly voluntarily prepay, defease or in substance defease,
purchase, redeem, retire or otherwise acquire, any such subordinated
Indebtedness (except to the extent such subordinated Indebtedness is owing to
the Borrower or any Subsidiary Guarantor). Without limiting the preceding
sentence, so long as an Event of Default has occurred and is continuing, the
Borrower will not, and will not permit any Subsidiary to, directly or indirectly
voluntarily prepay, defease or in substance defease, purchase, redeem, retire or
otherwise acquire, any single Indebtedness that constitutes a Material
Indebtedness or collective Indebtedness that constitutes Material Indebtedness
prior to the date when due (other than its obligations hereunder).

SECTION 6.10. Sale and Leaseback Transactions. The Borrower will not, nor will
it permit any Subsidiary to, enter into any Sale and Leaseback Transaction other
than (a) the sale and leaseback of real property so long as, giving effect
thereto, the Borrower is in pro forma compliance with Sections 6.12 and 6.13 as
of the time of incurrence and no Default exists or would result therefrom or
(b) the sale and leaseback in the ordinary course of business of inventory held
by the Borrower or its Subsidiaries for lease (or subscription or other similar
arrangement) to their customers so long as the Leverage Ratio, calculated after
giving effect thereto as of the time of incurrence, shall be less than or equal
to 3.25 to 1.00.

SECTION 6.11. Fiscal Year. The Borrower shall not, nor shall it permit any
Subsidiary to, change its fiscal year to end on any date other than June 30 of
each year; provided, however, that the Borrower may change its fiscal year end
to December 31.

SECTION 6.12. Maximum Leverage Ratio. The Borrower will cause the Leverage Ratio
to be less than or equal to 3.50 to 1.00 at all times.

SECTION 6.13. Minimum Interest Coverage Ratio. The Borrower will cause the
Interest Coverage Ratio as of the end of each fiscal quarter of the Borrower to
be no less than 3.00:1.00.

 

87



--------------------------------------------------------------------------------

ARTICLE VII

Events of Default

SECTION 7.01. Events of Default. The following events shall each constitute an
“Events of Default” hereunder:

(a) any of the Borrowers shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement or any cash
collateral amount due pursuant to Section 2.06(j) when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;

(b) any of the Borrowers shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or any other Credit Document, when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of five days;

(c) any representation or warranty made or deemed made by or on behalf of any
Borrower or any Subsidiary in or in connection with this Agreement or any other
Credit Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Credit Document or any amendment or modification hereof or thereof or
waiver hereunder or thereunder, shall prove to have been incorrect in any
material respect when made or deemed made;

(d) any Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to any Borrower’s
existence), 5.08 or 5.13 or in Article VI or X;

(e) any Credit Party shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article) or any other Credit Document, and such failure shall
continue unremedied for a period of 30 days after the earlier of (i) the first
day on which any executive officer of a Credit Party has knowledge of such
failure or (ii) the date written notice thereof has been given to the Borrower
by the Administrative Agent (which notice will be given at the request of any
Lender);

(f) the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable, and such
failure continues beyond any applicable grace or cure period;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that (any applicable grace or
cure period having expired) enables or permits the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, winding-up, administration,
reorganization, voluntary arrangement, scheme of arrangement or other relief in
respect of the Borrower, any Credit Party, any Material Subsidiary or any
Material Foreign Subsidiary or its debts, or of a substantial part of its
assets, under any Federal, state or

 

88



--------------------------------------------------------------------------------

foreign bankruptcy, insolvency, administration, receivership or similar law now
or hereafter in effect or (ii) the appointment of a liquidator, receiver,
trustee, custodian, sequestrator, conservator, administrator, administrative
receiver, administrator, compulsory manager or similar official for the
Borrower, any Credit Party, any Material Subsidiary or any Material Foreign
Subsidiary or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

(i) the Borrower, any Credit Party, any Material Subsidiary or any Material
Foreign Subsidiary shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, winding-up, administration, reorganization,
voluntary arrangement, scheme of arrangement or other relief under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in
clause (h) of this Section 7.01, (iii) apply for or consent to the appointment
of a liquidator, receiver, trustee, custodian, sequestrator, conservator,
administrator, administrative receiver, administrator, compulsory manager or
similar official for the Borrower, any Credit Party, any Material Subsidiary or
any Material Foreign Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment, composition,
compromise or arrangement for the benefit of creditors or (vi) take any action
for the purpose of effecting any of the foregoing;

(j) the Borrower, any Credit Party, any Material Subsidiary or any Material
Foreign Subsidiary shall become unable, admit in writing its inability or fail
generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $20,000,000 shall be rendered against the Borrower, any Material
Subsidiary, any Material Foreign Subsidiary, any Subsidiary Guarantor or any
combination thereof and the same shall remain undischarged for a period of 30
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to attach or levy upon any
assets of the Borrower, any Material Subsidiary, any Material Foreign
Subsidiary, any Subsidiary Guarantor to enforce any such judgment;

(l) (i) an ERISA Event (or comparable event with respect to a Foreign Pension
Plan) shall have occurred that, in the opinion of the Required Lenders, when
taken together with all other ERISA Events (or comparable events with respect to
a Foreign Pension Plan) that have occurred, could reasonably be expected to
result in liability of the Borrower and its Subsidiaries in an aggregate amount
exceeding $20,000,000 or (ii) the Borrower or any of its Subsidiaries shall have
been notified that any of them has, in relation to a Foreign Pension Plan,
incurred a debt or other liability under section 75 or 75A of the United Kingdom
Pensions Act 1995, or has been issued with a Contribution Notice or Financial
Support Direction, or otherwise is liable to pay an amount, when aggregated with
all other amounts required to be paid to Foreign Pension Plans by the Borrower
or any other ERISA Affiliate, exceeding the Dollar Equivalent of $20,000,000;

(m) a Change in Control shall occur;

(n) except as otherwise provided in this Agreement, the Parent Guaranty, the
Subsidiary Guaranty or any provisions thereof shall cease to be in full force or
effect as to the Borrower or any Subsidiary Guarantor, or the Borrower, any
Subsidiary Guarantor or any Person acting for or on behalf of the Borrower or
any Subsidiary Guarantor shall deny or disaffirm the Borrower’s or such
Subsidiary Guarantor’s obligations under the Parent Guaranty or the Subsidiary
Guaranty, as applicable;

 

89



--------------------------------------------------------------------------------

(o) any Security Document shall cease to be in full force and effect, or shall
cease to give the Collateral Agent for the benefit of the Secured Creditors the
Liens, rights, powers and privileges purported to be created thereby, or any
Credit Party shall default in the due performance or observance of any term,
covenant or agreement on its part to be performed or observed pursuant to any
such Security Document and such default shall continue beyond the period of
grace, if any, specifically applicable thereto pursuant to the terms of such
Security Document;

(p) a UK Insolvency Event shall occur in respect of any UK Borrower or any UK
Subsidiary, or any other UK Relevant Entity; or

(q) any material provision of any Credit Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all Obligations, ceases to be
in full force and effect; or any Credit Party contests in writing the validity
or enforceability of any provision of any Credit Document; or any Credit Party
denies in writing that it has any or further liability or obligation under any
Credit Document, or purports in writing to revoke, terminate or rescind any
Credit Document.

SECTION 7.02. Remedies Upon an Event of Default. If an Event of Default occurs
(other than an event with respect to any of the Borrowers described in
Section 7.01(h), (i) or (p)), and at any time thereafter during the continuance
of such Event of Default, the Administrative Agent may with the consent of the
Required Lenders, and at the request of the Required Lenders shall, by notice to
the Borrower, take any or all of the following actions, at the same or different
times:

(a) terminate the Commitments, and thereupon the Commitments shall terminate
immediately;

(b) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other Secured Obligations of the Borrowers accrued
hereunder and under the other Credit Documents, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrowers;

(c) require cash collateral for the LC Exposure as required in Section 2.06(j)
hereof; and

(d) exercise on behalf of itself, the Lenders and the Issuing Banks all rights
and remedies available to it, the Lenders and the Issuing Banks under the Credit
Documents and applicable law.

If an Event of Default described in Sections 7.01(h), (i) or (p) occurs with
respect to any Borrower, the Commitments shall automatically terminate and the
principal of the Loans then outstanding and cash collateral for the LC Exposure,
together with accrued interest thereon and all fees and other Secured
Obligations accrued hereunder and under the other Credit Documents, including
any break funding payment, shall automatically become due and payable, and the
obligations of the Borrowers to cash collateralize the LC Exposure as provided
in clause (c) above shall automatically become effective, in each case, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers.

In addition to any other rights and remedies granted to the Agents and the
Lenders in the Credit Documents, the Agents on behalf of the Secured Creditors
may exercise all rights and remedies of a secured party under the UCC or any
other applicable law. Without limiting the generality of the foregoing, each
Agent, without

 

90



--------------------------------------------------------------------------------

demand of performance or other demand, presentment, protest, advertisement or
notice of any kind (except any notice required by law referred to below) to or
upon any Credit Party or any other Person (all and each of which demands,
defenses, advertisements and notices are hereby waived by each Borrower on
behalf of itself and its Subsidiaries), may in such circumstances forthwith
collect, receive, appropriate and realize upon the Collateral, or any part
thereof, or consent to the use by any Credit Party of any cash collateral
arising in respect of the Collateral on such terms as the applicable Agent deems
reasonable, and/or may forthwith sell, lease, assign give an option or options
to purchase or otherwise dispose of and deliver, or acquire by credit bid on
behalf of the Lenders, the Collateral or any part thereof (or contract to do any
of the foregoing), in one or more parcels at public or private sale or sales, at
any exchange, broker’s board or office of the any Agent or any Lender or
elsewhere, upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery, all
without assumption of any credit risk. Any Agent or any Lender shall have the
right upon any such public sale or sales, and, to the extent permitted by law,
upon any such private sale or sales, to purchase the whole or any part of the
Collateral so sold, free of any right or equity of redemption in any Credit
Party, which right or equity is hereby waived and released by each Borrower on
behalf of itself and its Subsidiaries. Each Borrower further agrees on behalf of
itself and its Subsidiaries, at the applicable Agent’s request, to assemble the
Collateral and make it available to the Agents at places which the Agents shall
reasonably select, whether at the premises of a Borrower, another Credit Party
or elsewhere. The Agents shall apply the net proceeds of any action taken by it
pursuant to this Article VII, after deducting all reasonable costs and expenses
of every kind incurred in connection therewith or incidental to the care or
safekeeping of any of the Collateral or in any other way relating to the
Collateral or the rights of the Agents and the Lenders hereunder, including
reasonable attorneys’ fees and disbursements, to the payment in whole or in part
of the obligations of the Credit Parties under the Credit Documents, in such
order as the Administrative Agent may elect, and only after such application and
after the payment by the Agents of any other amount required by any provision of
law, including Section 9-615(a)(3) of the UCC, need the Administrative Agent
account for the surplus, if any, to any Credit Party. To the extent permitted by
applicable law, each Borrower on behalf of itself and its Subsidiaries waives
all claims, damages and demands it may acquire against any Agent or any Lender
arising out of the exercise by them of any rights hereunder. If any notice of a
proposed sale or other disposition of Collateral shall be required by law, such
notice shall be deemed reasonable and proper if given at least 10 days before
such sale or other disposition.

SECTION 7.03. Application of Payments. Notwithstanding anything herein to the
contrary, following the occurrence and during the continuance of an Event of
Default, and notice thereof to the Administrative Agent by the Borrower or the
Required Lenders:

(a) all payments received on account of the Secured Obligations shall be applied
by the Administrative Agent as follows:

(i) first, to payment of that portion of the Secured Obligations constituting
fees, indemnities, expenses and other amounts payable to the Administrative
Agent (including fees and disbursements and other charges of counsel to the
Administrative Agent payable under Section 9.03 and amounts pursuant to
Section 2.12 payable to the Administrative Agent in its capacity as such);

(ii) second, to payment of that portion of the Secured Obligations constituting
fees, expenses, indemnities and other amounts (other than principal,
reimbursement obligations in respect of LC Disbursements, interest and Letter of
Credit fees) payable to the Lenders and the Issuing Banks (including fees and
disbursements and other charges of counsel to the Lenders and the Issuing Banks
payable under Section 9.03) arising under the Credit Documents, ratably among
them in proportion to the respective amounts described in this clause (ii)
payable to them;

 

91



--------------------------------------------------------------------------------

(iii) third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid Letter of Credit fees and charges and interest on the Loans
and unreimbursed LC Disbursements, ratably among the Lenders and the Issuing
Banks in proportion to the respective amounts described in this clause (iii)
payable to them;

(iv) fourth, (A) to payment of that portion of the Secured Obligations
constituting unpaid principal of the Loans, unreimbursed LC Disbursements and
(B) to cash collateralize that portion of LC Exposure comprising the undrawn
amount of Letters of Credit to the extent not otherwise cash collateralized by
the applicable Borrower pursuant to Section 2.06, ratably among the Lenders and
the Issuing Banks in proportion to the respective amounts described in this
clause (iv) payable to them; provided that (x) any such amounts applied pursuant
to subclause (B) above shall be paid to the Administrative Agent for the ratable
account of the applicable Issuing Bank to cash collateralize Secured Obligations
in respect of Letters of Credit, (y) subject to Section 2.06, amounts used to
cash collateralize the aggregate amount of Letters of Credit pursuant to this
clause (iv) shall be used to satisfy drawings under such Letters of Credit as
they occur and (z) upon the expiration of any Letter of Credit (without any
pending drawings), the pro rata share of cash collateral shall be distributed to
the other Secured Obligations, if any, in the order set forth in this
Section 7.03;

(v) fifth, to the payment in full of all other Secured Obligations, in each case
ratably among the Administrative Agent, the Lenders and the Issuing Banks based
upon the respective aggregate amounts of all such Secured Obligations owing to
them in accordance with the respective amounts thereof then due and payable; and

(vi) finally, the balance, if any, after all Secured Obligations have been
indefeasibly paid in full, to the Borrowers or as otherwise required by law; and

(b) if any amount remains on deposit as cash collateral after all Letters of
Credit have either been fully drawn or expired (without any pending drawings),
such remaining amount shall be applied to the other Secured Obligations, if any,
in the order set forth above.

ARTICLE VIII

The Administrative Agent

SECTION 8.01. Authorization and Action. (a) Each Lender and Issuing Bank hereby
irrevocably (i) appoints the entity named as Administrative Agent in the heading
of this Agreement and its successors and assigns to serve as the administrative
agent under the Credit Documents, (ii) appoints the entity named as Collateral
Agent in this Agreement and its successors and assigns to serve as the
collateral agent under the Credit Documents and (iii) each Lender and Issuing
Bank authorizes each such Agent to take such actions as agent on its behalf and
to exercise such powers under this Agreement and the other Credit Documents as
are delegated to such Agent under such agreements and to exercise such powers as
are reasonably incidental thereto. Without limiting the foregoing, each Lender
and Issuing Bank hereby authorizes each Agent to execute and deliver, and to
perform its obligations under, each of the Credit Documents to which such Agent
is a party, and to exercise all rights, powers and remedies that such Agent may
have under such Credit Documents.

(b) As to any matters not expressly provided for herein and in the other Credit
Documents (including enforcement or collection), no Agent shall be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting

 

92



--------------------------------------------------------------------------------

or refraining from acting) upon the written instructions of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary,
pursuant to the terms in the Credit Documents), and, unless and until revoked in
writing, such instructions shall be binding upon each Lender and the Issuing
Bank; provided, however, that no Agent shall be required to take any action that
(i) such Agent in good faith believes exposes it to liability unless such Agent
receives an indemnification and is exculpated in a manner satisfactory to it
from the Lenders and the Issuing Banks with respect to such action or (ii) is
contrary to this Agreement or any other Credit Document or applicable law,
including any action that may be in violation of the automatic stay under any
requirement of law relating to bankruptcy, insolvency or reorganization or
relief of debtors or that may effect a forfeiture, modification or termination
of property of a Defaulting Lender in violation of any requirement of law
relating to bankruptcy, insolvency or reorganization or relief of debtors;
provided, further, that any Agent may seek clarification or direction from the
Required Lenders prior to the exercise of any such instructed action and may
refrain from acting until such clarification or direction has been provided.
Except as expressly set forth in the Credit Documents, no Agent shall have any
duty to disclose, and shall not be liable for the failure to disclose, any
information relating to any Borrower, any Subsidiary or any Affiliate of any of
the foregoing that is communicated to or obtained by the Person serving as such
Agent or any of its Affiliates in any capacity. Nothing in this Agreement shall
require any Agent to expend or risk its own funds or otherwise incur any
financial liability in the performance of any of its duties hereunder or in the
exercise of any of its rights or powers if it shall have reasonable grounds for
believing that repayment of such funds or adequate indemnity against such risk
or liability is not reasonably assured to it.

(c) In performing its functions and duties hereunder and under the other Credit
Documents, each Agent is acting solely on behalf of the Lenders and the Issuing
Banks (except in limited circumstances expressly provided for herein relating to
the maintenance of the Register), and its duties are entirely mechanical and
administrative in nature. Without limiting the generality of the foregoing:

(i) each of the Agents does not assume and shall not be deemed to have assumed
any obligation or duty or any other relationship as the agent, fiduciary or
trustee of or for any Lender, Issuing Bank or holder of any other obligation
other than as expressly set forth herein and in the other Credit Documents,
regardless of whether a Default or an Event of Default has occurred and is
continuing (and it is understood and agreed that the use of the term “agent” (or
any similar term) herein or in any other Credit Document with reference to any
Agent is not intended to connote any fiduciary duty or other implied (or
express) obligations arising under agency doctrine of any applicable law, and
that such term is used as a matter of market custom and is intended to create or
reflect only an administrative relationship between contracting parties);
additionally, each Lender agrees that it will not assert any claim against any
Agent based on an alleged breach of fiduciary duty by such Agent in connection
with this Agreement and the transactions contemplated hereby;

(ii) where any Agent is required or deemed to act as a trustee in respect of any
pledged Equity Interests over which a security interest has been created
pursuant to a Credit Document expressed to be governed by the laws of England
and Wales or The Netherlands, or is required or deemed to hold any Collateral
“on trust” pursuant to the foregoing, the obligations and liabilities of such
Agent to the holders of the Obligations in its capacity as trustee shall be
excluded to the fullest extent permitted by applicable law;

(iii) to the extent that English law is applicable to the duties of any Agent
under any of the Credit Documents, Section 1 of the Trustee Act 2000 of the
United Kingdom shall not apply to the duties of such Agent in relation to the
trusts constituted by that Credit Document; where there are inconsistencies
between the Trustee Act 1925 or the Trustee Act 2000 of the United Kingdom and
the provisions of this Agreement or such Credit Document, the provisions of this
Agreement shall, to the extent permitted by applicable law, prevail and, in the
case of any inconsistency with the Trustee Act 2000 of the United Kingdom, the
provisions of this Agreement shall constitute a restriction or exclusion for the
purposes of that Act; and

 

93



--------------------------------------------------------------------------------

(iv) nothing in this Agreement or any Credit Document shall require any Agent to
account to any Lender for any sum or the profit element of any sum received by
such Agent for its own account;

(d) Each Agent may perform any of its duties and exercise its rights and powers
hereunder or under any other Credit Document by or through any one or more
sub-agents appointed by such Agent. Each Agent and any such sub-agent may
perform any of their respective duties and exercise their respective rights and
powers through their respective Related Parties. The exculpatory provisions of
this Article shall apply to any such sub-agent and to the Related Parties of
each Agent and any such sub-agent, and shall apply to their respective
activities pursuant to this Agreement. No Agent shall be responsible for the
negligence or misconduct of any sub-agent except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that
such Agent acted with gross negligence or willful misconduct in the selection of
such sub-agent.

(e) None of any Co-Syndication Agent, the Documentation Agent or any Arranger
shall have obligations or duties whatsoever in such capacity under this
Agreement or any other Credit Document and shall incur no liability hereunder or
thereunder in such capacity, but all such persons shall have the benefit of the
indemnities provided for hereunder.

(f) In case of the pendency of any proceeding with respect to any Credit Party
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, each Agent (irrespective of whether the
principal of any Loan or any other obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether such
Agent shall have made any demand on the Borrowers) shall be entitled and
empowered (but not obligated) by intervention in such proceeding or otherwise:

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Disbursements and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Banks and the Agents (including any claim under Sections 2.12, 2.13, 2.15, 2.17
and 9.03) allowed in such judicial proceeding; and

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender and each Issuing Bank and each other Secured Creditor to make such
payments to the Agents and, in the event that the applicable Agent shall consent
to the making of such payments directly to the Lenders and the Issuing Bank or
the other Secured Creditors, to pay to such Agent any amount due to it, in its
capacity as an Agent, under the Credit Documents (including under Section 9.03).
Nothing contained herein shall be deemed to authorize any Agent to authorize or
consent to or accept or adopt on behalf of any Lender or Issuing Bank any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or Issuing Bank or to authorize any
Agent to vote in respect of the claim of any Lender or Issuing Bank in any such
proceeding.

 

94



--------------------------------------------------------------------------------

(g) The provisions of this Article are solely for the benefit of the Agents, the
Lenders and the Issuing Banks, and, except solely to the extent of the
Borrower’s rights to consent pursuant to and subject to the conditions set forth
in this Article, none of any Borrower or any Subsidiary, or any of their
respective Affiliates, shall have any rights as a third party beneficiary under
any such provisions. Each Secured Creditor, whether or not a party hereto, will
be deemed, by its acceptance of the benefits of the Guarantees of the
Obligations provided under the Credit Documents, to have agreed to the
provisions of this Article.

SECTION 8.02. Agent Reliance, Indemnification, Etc. (a) No Agent nor any of its
Related Parties shall be (i) liable for any action taken or omitted to be taken
by such party, any Agent or any of its Related Parties under or in connection
with this Agreement or the other Credit Documents (x) with the consent of or at
the request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the applicable Agent shall believe in good
faith to be necessary, under the circumstances as provided in the Credit
Documents) or (y) in the absence of its own gross negligence or willful
misconduct (such absence to be presumed unless otherwise determined by a court
of competent jurisdiction by a final and non-appealable judgment) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Credit Party or any
officer thereof contained in this Agreement or any other Credit Document or in
any certificate, report, statement or other document referred to or provided for
in, or received by any Agent under or in connection with, this Agreement or any
other Credit Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Credit Document or
for any failure of any Credit Party to perform its obligations hereunder or
thereunder.

(b) No Agent shall be deemed to have knowledge of any Default unless and until
written notice thereof (stating that it is a “notice of default”) is given to
the applicable Agent by a Borrower, a Lender or the Issuing Bank, and no Agent
shall be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with any Credit
Document, (ii) the contents of any certificate, report or other document
delivered thereunder or in connection therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Credit Document or the occurrence of any Default, (iv) the
sufficiency, validity, enforceability, effectiveness or genuineness of any
Credit Document or any other agreement, instrument or document, (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Credit
Document, other than to confirm receipt of items (which on their face purport to
be such items) expressly required to be delivered to the applicable Agent or
satisfaction of any condition that expressly refers to the matters described
therein being acceptable or satisfactory to the applicable Agent , or (vi) the
creation, perfection or priority of Liens on the Collateral. Notwithstanding
anything herein to the contrary, no Agent shall be liable for, or be responsible
for any claim, liability, loss, cost or expense suffered by any Borrower, any
Subsidiary, any Lender or any Issuing Bank as a result of, any determination of
the Revolving Credit Exposure, any of the component amounts thereof or any
portion thereof attributable to each Lender or Issuing Bank, or any Exchange
Rate or Dollar Amount.

(c) Without limiting the foregoing, each Agent (i) may treat the payee of any
promissory note as its holder until such promissory note has been assigned in
accordance with Section 9.04, (ii) may rely on the Register to the extent set
forth in Section 9.04(b), (iii) may consult with legal
counsel (including counsel to the Borrowers), independent public accountants and
other experts selected by it, and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts, (iv) makes no warranty or representation to any
Lender or Issuing Bank and shall not be responsible to any Lender or Issuing
Bank for any statements, warranties or representations made by or on behalf of
any Credit Party in connection with this Agreement or any other Credit Document,
(v) in determining compliance with any condition hereunder to the making of a
Loan, or the issuance of a Letter of Credit, that by its terms

 

95



--------------------------------------------------------------------------------

must be fulfilled to the satisfaction of a Lender or the Issuing Bank, may
presume that such condition is satisfactory to such Lender or Issuing Bank
unless the applicable Agent shall have received notice to the contrary from such
Lender or Issuing Bank sufficiently in advance of the making of such Loan or the
issuance of such Letter of Credit and (vi) shall be entitled to rely on, and
shall incur no liability under or in respect of this Agreement or any other
Credit Document by acting upon, any notice, consent, certificate or other
instrument or writing (which writing may be a fax, any electronic message,
Internet or intranet website posting or other distribution) or any statement
made to it orally or by telephone and believed by it to be genuine and signed or
sent or otherwise authenticated by the proper party or parties (whether or not
such Person in fact meets the requirements set forth in the Credit Documents for
being the maker thereof).

SECTION 8.03. Posting of Communications. (a) Each Borrower agrees that each
Agent may, but shall not be obligated to, make any Communications available to
the Lenders and the Issuing Bank by posting the Communications on IntraLinks™,
DebtDomain, SyndTrak, ClearPar or any other electronic platform chosen by the
Administrative Agent to be its electronic transmission system (the “Approved
Electronic Platform”).

(b) Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Effective Date, a user ID/password authorization system) and the Approved
Electronic Platform is secured through a per-deal authorization method whereby
each user may access the Approved Electronic Platform only on a deal-by-deal
basis, each of the Lenders, the Issuing Bank and each Borrower acknowledges and
agrees that the distribution of material through an electronic medium is not
necessarily secure, that the Administrative Agent is not responsible for
approving or vetting the representatives or contacts of any Lender that are
added to the Approved Electronic Platform, and that there may be confidentiality
and other risks associated with such distribution. Each of the Lenders, the
Issuing Bank and each Borrower hereby approves distribution of the
Communications through the Approved Electronic Platform and understands and
assumes the risks of such distribution.

(c) THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS IS”
AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE APPROVED
ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN
THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. IN NO
EVENT SHALL ANY AGENT, ANY ARRANGER, THE DOCUMENTATION AGENT, ANY CO-SYNDICATION
AGENT OR ANY OF THEIR RESPECTIVE RELATED PARTIES (COLLECTIVELY, “APPLICABLE
PARTIES”) HAVE ANY LIABILITY TO ANY CREDIT PARTY, ANY LENDER, THE ISSUING BANK
OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING DIRECT OR
INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES
(WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY CREDIT PARTY’S OR
ANY AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET OR THE APPROVED
ELECTRONIC PLATFORM.

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Credit
Party pursuant to any Credit Document or the transactions contemplated therein
which is distributed by any Agent, any Lender or any Issuing Bank by means of
electronic communications pursuant to this Section, including through an
Approved Electronic Platform.

 

96



--------------------------------------------------------------------------------

(d) Each Lender and Issuing Bank agrees that notice to it (as provided in the
next sentence) specifying that Communications have been posted to the Approved
Electronic Platform shall constitute effective delivery of the Communications to
such Lender for purposes of the Credit Documents. Each Lender and Issuing Bank
agrees (i) to notify the Administrative Agent in writing (which could be in the
form of electronic communication) from time to time of such Lender’s or Issuing
Bank’s (as applicable) email address to which the foregoing notice may be sent
by electronic transmission and (ii) that the foregoing notice may be sent to
such email address.

(e) Each of the Lenders, the Issuing Bank and each Borrower agrees that the
Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Communications on the Approved Electronic
Platform in accordance with the Administrative Agent’s generally applicable
document retention procedures and policies.

(f) Nothing herein shall prejudice the right of any Agent, any Lender or any
Issuing Bank to give any notice or other communication pursuant to any Credit
Document in any other manner specified in such Credit Document.

SECTION 8.04. Agent Individually. With respect to its Commitment, Loans
(including Swingline Loans), Letter of Credit Commitments and Letters of Credit,
the Person serving as an Agent shall have and may exercise the same rights and
powers hereunder and is subject to the same obligations and liabilities as and
to the extent set forth herein for any other Lender or Issuing Bank, as the case
may be. The terms “Issuing Bank”, “Lenders”, “Required Lenders” and any similar
terms shall, unless the context clearly otherwise indicates, include each Agent
in its individual capacity as a Lender, Issuing Bank or as one of the Required
Lenders, as applicable. The Person serving as an Agent and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of banking, trust or other business with, any Borrower, any Subsidiary or any
Affiliate of any of the foregoing as if such Person was not acting as such Agent
and without any duty to account therefor to the Lenders or the Issuing Bank.

SECTION 8.05. Successor Administrative Agent. (a) The Administrative Agent may
resign at any time by giving 30 days’ prior written notice thereof to the
Lenders, the Issuing Bank and the Borrower, whether or not a successor
Administrative Agent has been appointed. Upon any such resignation, the Required
Lenders shall have the right to appoint, in consultation with the Borrower, a
successor Administrative Agent. If no successor Administrative Agent shall have
been so appointed by the Required Lenders, and shall have accepted such
appointment, within 30 days after the retiring Administrative Agent’s giving of
notice of resignation, then the retiring Administrative Agent may, on behalf of
the Lenders and the Issuing Bank, and in consultation with the Borrower, appoint
a successor Administrative Agent, which shall be a bank with an office in New
York, New York or an Affiliate of any such bank. In either case, such
appointment shall be subject to the prior written approval of the Borrower
(which approval may not be unreasonably withheld and shall not be required while
an Event of Default has occurred and is continuing). Upon the acceptance of any
appointment as Administrative Agent by a successor Administrative Agent, such
successor Administrative Agent shall succeed to, and become vested with, all the
rights, powers, privileges and duties of the retiring Administrative Agent. Upon
the acceptance of appointment as Administrative Agent by a successor
Administrative Agent, the retiring Administrative Agent shall be discharged from
its duties and obligations under this Agreement and the other Credit Documents.
Prior to any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the retiring Administrative Agent shall take such action
as may be reasonably necessary to assign to the successor Administrative Agent
its rights as Administrative Agent under the Credit Documents.

 

97



--------------------------------------------------------------------------------

(b) Notwithstanding paragraph (a) of this Section, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its intent to resign, the retiring Administrative Agent may give notice of
the effectiveness of its resignation to the Lenders, the Issuing Bank and the
Borrower, whereupon, on the date of effectiveness of such resignation stated in
such notice, (i) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Credit Documents; provided
that, solely for purposes of maintaining any security interest granted to the
Administrative Agent under any Collateral Document for the benefit of the
Secured Creditors, the retiring Administrative Agent shall continue to be vested
with such security interest as collateral agent for the benefit of the Secured
Creditors, and continue to be entitled to the rights set forth in such
Collateral Document and Credit Document, and, in the case of any Collateral in
the possession of the Administrative Agent, shall continue to hold such
Collateral, in each case until such time as a successor Administrative Agent is
appointed and accepts such appointment in accordance with this Section (it being
understood and agreed that the retiring Administrative Agent shall have no duty
or obligation to take any further action under any Collateral Document,
including any action required to maintain the perfection of any such security
interest); and (ii) the Required Lenders shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent; provided that (A) all payments required to be made hereunder or under any
other Credit Document to the Administrative Agent for the account of any Person
other than the Administrative Agent shall be made directly to such Person and
(B) all notices and other communications required or contemplated to be given or
made to the Administrative Agent shall directly be given or made to each Lender
and Issuing Bank. Following the effectiveness of the Administrative Agent’s
resignation from its capacity as such, the provisions of this Article and
Section 9.03, as well as any exculpatory, reimbursement and indemnification
provisions set forth in any other Credit Document, shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent and in respect of the matters referred to in the proviso
under clause (i) above.

(c) The terms and conditions of this Section 8.05 shall apply equally to the
Collateral Agent, mutatis mutandis.

SECTION 8.06. Acknowledgments of Lenders and Issuing Bank. (a) Each Lender
represents that it is engaged in making, acquiring or holding commercial loans
in the ordinary course of its business and that it has, independently and
without reliance upon any Agent, any Arranger, any Co-Syndication Agent, the
Documentation Agent or any other Lender, or any of the Related Parties of any of
the foregoing, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender
also acknowledges that it will, independently and without reliance upon any
Agent, any Arranger, any Co-Syndication Agent, the Documentation Agent or any
other Lender, or any of the Related Parties of any of the foregoing, and based
on such documents and information (which may contain material, non-public
information within the meaning of the United States securities laws concerning
the Borrowers and their Affiliates) as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Credit Document or any related
agreement or any document furnished hereunder or thereunder.

(i) Each Lender, by delivering its signature page to this Agreement on the
Effective Date, or delivering its signature page to an Assignment and Assumption
or any other Credit Document pursuant to which it shall become a Lender
hereunder, shall be deemed to have acknowledged receipt of, and consented to and
approved, each Credit Document and each other document required to be delivered
to, or be approved by or satisfactory to, the Agents or the Lenders on the
Effective Date.

 

98



--------------------------------------------------------------------------------

SECTION 8.07. Collateral Matters. (a) Except with respect to the exercise of
setoff rights in accordance with Section 9.08 or with respect to a Secured
Creditor’s right to file a proof of claim in an insolvency proceeding, no
Secured Creditor shall have any right individually to realize upon any of the
Collateral or to enforce any Guarantee of the Secured Obligations, it being
understood and agreed that all powers, rights and remedies under the Credit
Documents may be exercised solely by the applicable Agent on behalf of the
Secured Creditors in accordance with the terms thereof.

(b) In furtherance of the foregoing and not in limitation thereof, no
arrangements in respect of Banking Services the obligations under which
constitute Secured Obligations and no Swap Agreement the obligations under which
constitute Secured Obligations, will create (or be deemed to create) in favor of
any Secured Creditor that is a party thereto any rights in connection with the
management or release of any Collateral or of the obligations of any Credit
Party under any Credit Document. By accepting the benefits of the Collateral,
each Secured Creditor that is a party to any Banking Services Agreement or Swap
Agreement in respect of Swap Obligations, as applicable, shall be deemed to have
appointed the Administrative Agent to serve as administrative agent and the
Collateral Agent to serve as collateral agent under the Credit Documents and
agreed to be bound by the Credit Documents as a Secured Creditor thereunder,
subject to the limitations set forth in this paragraph.

(c) The Secured Creditors irrevocably authorize the Administrative Agent, at its
option and in its discretion, to subordinate any Lien on any property granted to
or held by the Administrative Agent under any Credit Document to the holder of
any Lien on such property that is permitted by Section 6.02(b). No Agent shall
not be responsible for or have a duty to ascertain or inquire into any
representation or warranty regarding the existence, value or collectability of
the Collateral, the existence, priority or perfection of the applicable Agent’s
Lien thereon or any certificate prepared by any Credit Party in connection
therewith, nor shall any Agent be responsible or liable to the Lenders or any
other Secured Creditor for any failure to monitor or maintain any portion of the
Collateral.

(d) Each Lender hereby appoints each other Lender as its agent for the purpose
of perfecting Liens, for the benefit of the Collateral Agent and the Secured
Creditors, in assets which, in accordance with Article 9 of the UCC or any other
applicable law can be perfected only by possession or control. Should any Lender
(other than the Collateral Agent) obtain possession or control of any such
Collateral, such Lender shall notify the Collateral Agent thereof, and, promptly
upon the Collateral Agent’s request therefor shall deliver such Collateral to
the Collateral Agent or otherwise deal with such Collateral in accordance with
the Collateral Agent’s instructions.

SECTION 8.08. Credit Bidding. The Secured Creditors hereby irrevocably authorize
the Administrative Agent, at the direction of the Required Lenders and on behalf
of the Secured Creditors and the Collateral Agent, to credit bid all or any
portion of the Obligations (including by accepting some or all of the Collateral
in satisfaction of some or all of the Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code,
including under Sections 363, 1123 or 1129 of the Bankruptcy Code, or any
similar laws in any other jurisdictions to which a Credit Party is subject, or
(b) at any other sale, foreclosure or acceptance of collateral in lieu of debt
conducted by (or with the consent or at the direction of) the Administrative
Agent (whether by judicial action or otherwise) in accordance with any
applicable law. In connection with any such credit bid and purchase, the
Obligations owed to the Secured Creditors shall be entitled to be, and shall be,
credit bid by the Administrative Agent at the direction of the Required Lenders
on a ratable basis (with Obligations with respect to contingent or unliquidated
claims receiving contingent interests in the acquired assets on a ratable basis
that shall vest upon the liquidation of such claims in an amount proportional to
the liquidated portion of the contingent claim amount used in allocating the
contingent interests) for the asset or assets so purchased (or for the equity
interests or debt instruments of the acquisition vehicle or vehicles

 

99



--------------------------------------------------------------------------------

that are issued in connection with such purchase). In connection with any such
bid, (i) the Administrative Agent shall be authorized to form one or more
acquisition vehicles and to assign any successful credit bid to such acquisition
vehicle or vehicles, (ii) each of the Secured Creditors’ ratable interests in
the Obligations which were credit bid shall be deemed without any further action
under this Agreement to be assigned to such vehicle or vehicles for the purpose
of closing such sale, (iii) the Administrative Agent shall be authorized to
adopt documents providing for the governance of the acquisition vehicle or
vehicles (provided that any actions by the Administrative Agent with respect to
such acquisition vehicle or vehicles, including any disposition of the assets or
equity interests thereof, shall be governed, directly or indirectly, by, and the
governing documents shall provide for, control by the vote of the Required
Lenders or their permitted assignees under the terms of this Agreement or the
governing documents of the applicable acquisition vehicle or vehicles, as the
case may be, irrespective of the termination of this Agreement and without
giving effect to the limitations on actions by the Required Lenders contained in
Section 9.02 of this Agreement), (iv) the Administrative Agent on behalf of such
acquisition vehicle or vehicles shall be authorized to issue to each of the
Secured Creditors, ratably on account of the relevant Obligations which were
credit bid, interests, whether as equity, partnership interests, limited
partnership interests or membership interests, in any such acquisition vehicle
and/or debt instruments issued by such acquisition vehicle, all without the need
for any Secured Creditor or acquisition vehicle to take any further action, and
(v) to the extent that Obligations that are assigned to an acquisition vehicle
are not used to acquire Collateral for any reason (as a result of another bid
being higher or better, because the amount of Obligations assigned to the
acquisition vehicle exceeds the amount of Obligations credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Secured Creditors pro rata with their original interest in
such Obligations and the equity interests and/or debt instruments issued by any
acquisition vehicle on account of such Obligations shall automatically be
cancelled, without the need for any Secured Creditor or any acquisition vehicle
to take any further action. Notwithstanding that the ratable portion of the
Obligations of each Secured Creditor are deemed assigned to the acquisition
vehicle or vehicles as set forth in clause (ii) above, each Secured Creditor
shall execute such documents and provide such information regarding the Secured
Creditor (and/or any designee of the Secured Creditor which will receive
interests in or debt instruments issued by such acquisition vehicle) as the
Administrative Agent may reasonably request in connection with the formation of
any acquisition vehicle, the formulation or submission of any credit bid or the
consummation of the transactions contemplated by such credit bid.

SECTION 8.09. Certain ERISA Matters. (a) Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, each
Agent, each Arranger and their respective Affiliates, and, solely for purposes
of Section 3.21 hereof, to and for the benefit of any Borrower, any Subsidiary
of Borrower or any other Credit Party, that at least one of the following is and
will be true:

(i) such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans, the
Letters of Credit or the Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 

100



--------------------------------------------------------------------------------

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, each
Agent, each Arranger and their respective Affiliates, and, solely for purposes
of Section 3.21 hereof, to and for the benefit of any Borrower, any Subsidiary
of Borrower or any other Credit Party, that none of the Agents, or any Arranger,
any Co-Syndication Agent, the Documentation Agent or any of their respective
Affiliates is a fiduciary with respect to the Collateral or the assets of such
Lender (including in connection with the reservation or exercise of any rights
by any Agent under this Agreement, any Credit Document or any documents related
hereto or thereto).

(c) Each Agent, each Arranger, each Co-Syndication Agent and the Documentation
Agent hereby informs the Lenders that each such Person is not undertaking to
provide investment advice or to give advice in a fiduciary capacity, in
connection with the transactions contemplated hereby, and that such Person has a
financial interest in the transactions contemplated hereby in that such Person
or an Affiliate thereof (i) may receive interest or other payments with respect
to the Loans, the Letters of Credit, the Commitments, this Agreement and any
other Credit Documents (ii) may recognize a gain if it extended the Loans, the
Letters of Credit or the Commitments for an amount less than the amount being
paid for an interest in the Loans, the Letters of Credit or the Commitments by
such Lender or (iii) may receive fees or other payments in connection with the
transactions contemplated hereby, the Credit Documents or otherwise, including
structuring fees, commitment fees, arrangement fees, facility fees, upfront
fees, underwriting fees, ticking fees, agency fees, administrative agent or
collateral agent fees, utilization fees, minimum usage fees, letter of credit
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by electronic transmission, as
follows:

 

101



--------------------------------------------------------------------------------

(i) if to the Borrower or any Subsidiary Borrower, to it at 6 Logue Court,
Greenville, South Carolina 29615, Attention of Mary Gentry, Treasurer (Telecopy
No. (864) 286-4938) (mary.gentry@scansource.com);

(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 10 S.
Dearborn Street, Floor L-2, Chicago, IL 60603-2003, Attention of Julius Williams
(Telecopy No. 1- (844) 490-5663) (Email: jpm.agency.cri@jpmchase.com); provided,
however, that all notices with respect to Eurocurrency Revolving Borrowings in
Foreign Currencies shall be sent to in the case of Borrowings denominated in
Foreign Currencies, to J.P. Morgan Europe Limited, 25 Bank Street, Canary Wharf,
London E14 5JP, Attention of The Manager, Loan & Agency Services (Telecopy
No. 44 207 777 2360) (loan_and_agency_london@jpmorgan.com), and in each case
with a copy to JPMorgan Chase Bank, N.A., 221 W. Sixth Street, Floor 2, Austin,
Texas 78701, Attention of Caitlin Stewart;

(iii) if to JPMorgan in its capacity as an Issuing Bank, to JPMorgan Chase Bank,
N.A., 10 S. Dearborn Street, Floor L-2, Chicago, IL 60603-2003, Attention of
LaDesiree Williams (Telecopy No. 1- (844) 490-5663) (Email:
Chicago.LC.Agency.Activity.Team@jpmchase.com);

(iv) if to JPMorgan in its capacity as a Swingline Lender, to JPMorgan Chase
Bank, N.A., 10 S. Dearborn Street, Floor L-2, Chicago, IL 60603-2003, Attention
of Julius Williams (Telecopy No. 1- (844) 490-5663) (Email:
jpm.agency.cri@jpmchase.com); provided, however, that all notices with respect
to Swingline Foreign Currency Loans shall be sent to in the case of Borrowings
denominated in Foreign Currencies, to J.P. Morgan Europe Limited, 25 Bank
Street, Canary Wharf, London E14 5JP, Attention of The Manager, Loan & Agency
Services (Telecopy No. 44 207 777 2360) (loan_and_agency_london@jpmorgan.com);
and

(v) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Approved Electronic Platforms, to the
extent provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by using Approved Electronic Platforms
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. References elsewhere in this
Agreement to delivery of notices or other communications to the Administrative
Agent by “electronic communication” shall mean electronic communications
approved as contemplated by the preceding sentence.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to

 

102



--------------------------------------------------------------------------------

an Internet or intranet website shall be deemed received upon the deemed receipt
by the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, the Issuing Bank or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Issuing Bank and the Lenders hereunder are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of this Agreement or consent to any departure by the
Borrowers therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.

(b) Except as provided in Sections 2.09 and 2.14, neither this Agreement, any
other Credit Document nor any provision hereof or thereof may be waived, amended
or modified except pursuant to an agreement or agreements in writing entered
into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders (and, in each
case, amendments or modifications entered into by the Borrower shall be
effective without the separate approval of any other Credit Party); provided
that a waiver by the Lenders only of their rights shall not require the consent
of the Borrower and further provided that no such agreement shall:

(i) increase the Commitment of any Lender without the written consent of such
Lender,

(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender affected thereby (except that any amendment or
modification of the financial covenants in this Agreement (or defined terms used
in the financial covenants in this Agreement) shall not constitute a reduction
in the rate of interest or fees for purposes of this clause (ii)),

(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby,

(iv) change Section 2.18(b) or (c), or any other provision of this Agreement
that provides for the pro rata treatment of the Lenders, in a manner that would
alter the pro rata sharing of payments required thereby, without the written
consent of each Lender,

 

103



--------------------------------------------------------------------------------

(v) change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, or the provisions of Section 9.17,
without the written consent of each Lender (it being understood that, solely
with the consent of the parties prescribed by Section 2.09 to be parties to an
Incremental Term Loan Amendment, Incremental Term Loans may be included in the
determination of Required Lenders on substantially the same basis as the
Commitments and the Revolving Loans are included on the Effective Date),

(vi) (A) release all or substantially all of the Collateral, (B) release the
Borrower from its obligations under the Parent Guaranty, (C) release any
Borrower from its obligations under Article X (except as otherwise permitted
under this Agreement), or (D) except in connection with a transaction permitted
by Section 6.03 or as contemplated by Section 9.22, release any Subsidiary
Guarantor (which at the time of such release is a Material Subsidiary) from its
obligations under the Subsidiary Guaranty, in each case, without the written
consent of each Lender; provided, however, that the release of a Subsidiary
Guarantor which is primarily engaged in the leasing business shall require only
the approval of the Required Lenders, whether or not such Subsidiary Guarantor
is a Material Subsidiary, or

(vii) change the payment waterfall provisions of Section 2.18(b), 2.22(b) or
7.03 without the written consent of each Lender,

provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, the Collateral Agent, the
Issuing Bank or the Swingline Lenders hereunder without the prior written
consent of the Administrative Agent, the Collateral Agent, the Issuing Bank or
the Swingline Lenders, as the case may be and, without limiting the foregoing,
Section 2.22 shall not be amended or modified without the consent of each of
such parties; provided further that no such agreement shall amend or modify the
provisions of Section 2.06 or any letter of credit application and any bilateral
agreement between the Applicable Borrower and the Issuing Bank regarding the
Issuing Bank’s Letter of Credit Commitment or the respective rights and
obligations between the Applicable Borrower and the Issuing Bank in connection
with the issuance of Letters of Credit without the prior written consent of the
Administrative Agent and the Issuing Bank, respectively. Notwithstanding the
foregoing, no consent with respect to any amendment, waiver or other
modification of this Agreement shall be required of any Defaulting Lender,
except with respect to any amendment, waiver or other modification referred to
in clause (i), (ii) or (iii) of the first proviso of this paragraph and then
only in the event such Defaulting Lender shall be directly affected by such
amendment, waiver or other modification.

Notwithstanding the foregoing, upon the execution and delivery of all
documentation required by Section 2.09(d) to be delivered in connection with an
increase to the aggregate Commitments, the Administrative Agent, the Borrower
and the new or existing Lenders whose Commitments have been affected may and
shall enter into an amendment hereof (which shall be binding on all parties
hereto and the new Lenders) solely for the purpose of reflecting in the
definition of Required Lenders and as otherwise deemed appropriate by the
Administrative Agent and the Borrower any new Lenders and their new Commitments
and any increase in the Commitment of any existing Lender. For the avoidance of
doubt, an amendment of the definition of “Revolving Credit Exposure” in
connection with a future amendment hereof incorporating the concept of alternate
currency tranches or an alternate currency fronting arrangement shall not be
deemed an amendment of the definition of “Required Lenders” subject to
clause (v) above.

Notwithstanding the foregoing, no amendment or amendment and restatement of this
Agreement which is in all other respects approved by the Lenders in accordance
with this Section 9.02 shall require the consent or approval of any Lender
(i) which immediately after giving effect to such amendment or amendment and

 

104



--------------------------------------------------------------------------------

restatement, shall have no Commitment or other obligation to maintain or extend
credit under this Agreement (as so amended or amended and restated), including,
without limitation, any obligation in respect of any drawing under or
participation in any Letter of Credit and (ii) which, substantially
contemporaneously with the effectiveness of such amendment or amendment and
restatement, is paid in full all amounts owing to it hereunder (including,
without limitation principal, interest and fees, but excluding unmatured
contingent obligations). From and after the effectiveness of any such amendment
or amendment and restatement, any such Lender shall be deemed to no longer be a
“Lender” hereunder or a party hereto; provided, that any such Lender shall
retain the benefit of indemnification and other provisions hereof which, by the
terms hereof would survive a termination of this Agreement.

Notwithstanding anything to the contrary contained herein, if the Administrative
Agent and the Borrower acting together identify any ambiguity, omission,
mistake, typographical error or other defect in any provision of this Agreement
or any other Credit Document, then the Administrative Agent and the Borrower
shall be permitted to amend, modify or supplement such provision to cure such
ambiguity, omission, mistake, typographical error or other defect, and such
amendment shall become effective without any further action or consent of any
other party to this Agreement.

The Lenders hereby irrevocably authorize each Agent, at its option and in its
sole discretion, to release any Liens granted to such Agent by the Credit
Parties on any Collateral (i) upon the termination of all the Commitments,
payment and satisfaction in full in cash of all Secured Obligations,
(ii) constituting property (including receivables and related property in
connection with a Permitted Securitization) being sold or disposed of (other
than to the Borrower or to a Subsidiary thereof which is not an SPC) if the
Borrower certifies to the Agents that the sale or disposition is made in
compliance with the terms of this Agreement (and the Agents may rely
conclusively on any such certificate, without further inquiry),
(iii) constituting property leased to the Borrower or any Subsidiary under a
lease which has expired or been terminated in a transaction permitted under this
Agreement, or (iv) as required to effect any sale or other disposition of such
Collateral in connection with any exercise of remedies of the Agents and the
Lenders pursuant to Article VII. Any such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly being released) upon (or obligations of the Credit Parties in respect
of) all interests retained by the Credit Parties, including the proceeds of any
sale, all of which shall continue to constitute part of the Collateral. In
addition, each of the Lenders, on behalf of itself and any of its Affiliates
that are Secured Creditors, irrevocably authorizes each Agent, at its option and
in its discretion, (i) to subordinate any Lien on any assets granted to or held
by such Agent under any Credit Document to the holder of any Lien on such
property that is permitted by Section 6.02(d) or (ii) in the event that the
Borrower shall have advised the applicable Agent that, notwithstanding the use
by the Borrower of commercially reasonable efforts to obtain the consent of such
holder (but without the requirement to pay any sums to obtain such consent) to
permit such Agent to retain its liens (on a subordinated basis as contemplated
by clause (i) above), the holder of such other Indebtedness requires, as a
condition to the extension of such credit, that the Liens on such assets granted
to or held by such Agent under any Credit Document be released, to release such
Agent’s Liens on such assets.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, in connection with the syndication of the
credit facilities provided for herein, the preparation and administration of
this Agreement and the other Credit Documents or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, the Collateral Agent, the Issuing Bank or any Lender,
including the fees, charges and disbursements of any counsel for the
Administrative Agent, the

 

105



--------------------------------------------------------------------------------

Issuing Bank or any Lender (such fees of counsel limited to one firm of counsel
and, if necessary, one firm of local counsel in each relevant jurisdiction plus
additional counsel in the event of a perceived conflict), in connection with the
enforcement or protection of its rights in connection with this Agreement or any
other Credit Document, including its rights under this Section, or in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) The Borrower shall indemnify the Administrative Agent, the Collateral Agent,
the Issuing Bank and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee, incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Credit Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the Transactions or
any other transactions contemplated hereby or thereby, (ii) any Loan or Letter
of Credit or the use of the proceeds therefrom (including any refusal by the
Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation, arbitration or proceeding relating
to any of the foregoing, whether or not such claim, litigation, investigation,
arbitration or proceeding is brought by the Borrower or any Subsidiary or their
respective equity holders, Affiliates, creditors or any other third Person and
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to (x) have resulted from
(A) the gross negligence, bad faith or willful misconduct of such Indemnitee or
(B) a material breach of such Indemnitee’s obligations under this Agreement or
(y) have not resulted from an act or omission by the Borrower, any Subsidiary or
any of their Affiliates and have been brought by an Indemnitee against any other
Indemnitee (other than any claims against the Administrative Agent, the
Collateral Agent, any Issuing Bank, any Swingline Lender, any Arranger, any
Co-Syndication Agent, the Documentation Agent or any other similar role
hereunder, in each case, in such capacity or in fulfilling such role hereunder).
This Section 9.03(b) shall not apply with respect to Taxes other than any Taxes
that represent losses or damages arising from any non-Tax claim.

(c) Each Lender severally agrees to pay any amount required to be paid by the
Borrower under paragraph (a) or (b) of this Section 9.03 to the Administrative
Agent, the Collateral Agent, the Issuing Banks and the Swingline Lenders, and
each Related Party of any of the foregoing Persons (each, an “Agent Indemnitee”)
(to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so), ratably according to their respective
Applicable Percentage in effect on the date on which indemnification is sought
under this Section (or, if indemnification is sought after the date upon which
the Commitments shall have terminated and the Loans shall have been paid in
full, ratably in accordance with such Applicable Percentage immediately prior to
such date), from and against any and all losses, claims, damages, liabilities
and related expenses, including the fees, charges and disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent Indemnitee in
any way relating to or arising out of the Commitments, this Agreement, any of
the other Credit Documents or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by such Agent Indemnitee under or in connection with any
of the foregoing; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be,

 

106



--------------------------------------------------------------------------------

was incurred by or asserted against such Agent Indemnitee in its capacity as
such; provided further that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from such Agent Indemnitee’s gross negligence or willful misconduct. The
agreements in this Section shall survive the termination of this Agreement and
the payment of the Loans and all other amounts payable hereunder.

(d) To the extent permitted by applicable law, the Borrowers shall not assert,
and hereby waive, any claim against any Indemnitee (i) for any damages arising
from the use by others of information or other materials obtained through
telecommunications, electronic or other information transmission systems
(including the Internet) in the absence of such Indemnitee’s gross negligence or
willful misconduct as finally determined by the nonappealable decision of a
court of competent jurisdiction or (ii) on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Credit Document, or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof; provided that, nothing in this clause (d) shall relieve the
Borrower of any obligation it may have to indemnify an Indemnitee against
special, indirect, consequential or punitive damages asserted against such
Indemnitee by a third party.

(e) All amounts due under this Section shall be payable not later than ten
Business Days after written demand therefor.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) the
Borrowers may not assign or otherwise transfer any of their respective rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrowers without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Bank and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitments, participations in Letters of Credit and the
Loans at the time owing to it) with the prior written consent (such consent not
to be unreasonably withheld) of:

(A) the Borrower; provided that, the Borrower shall be deemed to have consented
to an assignment of (x) all or a portion of the Term Loans unless it shall have
objected thereto by written notice to the Administrative Agent within three
(3) Business Days after having received notice thereof, and (y) all or a portion
of the Revolving Loans and Commitments unless it shall have objected thereto by
written notice to the Administrative Agent within five (5) Business Days after
having received notice thereof; provided that no consent of the Borrower shall
be required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing, any other
assignee;

 

107



--------------------------------------------------------------------------------

(B) the Administrative Agent; provided that (x) no consent of the Administrative
Agent shall be required for an assignment of any Commitment to an assignee that
is a Lender (other than a Defaulting Lender) with a Commitment immediately prior
to giving effect to such assignment and (y) no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to a Lender, an Affiliate of a Lender or an Approved Fund;

(C) each Issuing Bank; provided that no consent of any Issuing Bank shall be
required for an assignment of all or any portion of a Term Loan; and

(D) each Swingline Lender; provided that no consent of any Swingline Lender
shall be required for an assignment of all or any portion of a Term Loan.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment and Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (or, in the case of a Term Loan, $500,000) unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to an Approved Electronic Platform as to which the Administrative Agent
and the parties to the Assignment and Assumption are participants), together
with a processing and recordation fee of $3,500 (which may be waived by the
Administrative Agent in its sole discretion); and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
affiliates, the Credit Parties and their related parties or their respective
securities) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable laws,
including Federal and state securities laws.

For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

108



--------------------------------------------------------------------------------

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, (c) a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of, a natural person or relative(s)
thereof or (d) the Borrower or any of its Affiliates; provided that, such
holding company, investment vehicle or trust shall not constitute an Ineligible
Institution if it (x) has not been established for the primary purpose of
acquiring any Loans or Commitments, (y) is managed by a professional advisor,
who is not such natural person or a relative thereof, having significant
experience in the business of making or purchasing commercial loans, and (z) has
assets greater than $25,000,000 and a significant part of its activities consist
of making or purchasing commercial loans and similar extensions of credit in the
ordinary course of its business.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrowers, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount of
(and stated interest on) the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent,
the Issuing Bank and the Lenders may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of (x) a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to an
Approved Electronic Platform as to which the Administrative Agent and the
parties to the Assignment and Assumption are participants), the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in
paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to
Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), the Administrative
Agent shall have no obligation to accept such Assignment and Assumption and
record the information therein in the Register unless and until such payment
shall have been made in full, together with all accrued interest thereon. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

 

109



--------------------------------------------------------------------------------

(c) Any Lender may, without the consent of, or notice to, the Borrowers, the
Administrative Agent, the Collateral Agent, the Issuing Bank or any Swingline
Lender, sell participations to one or more banks or other entities (a
“Participant”), other than an Ineligible Institution, in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the Issuing Bank and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
The Borrowers agree that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the requirements and limitations
therein, including the requirements under Section 2.17(f) (it being understood
that the documentation required under Section 2.17(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (i) agrees to be subject to the provisions of
Sections 2.18 and 2.19 as if it were an assignee under paragraph (b) of this
Section; and (ii) shall not be entitled to receive any greater payment under
Sections 2.15 or 2.17, with respect to any participation, than its participating
Lender would have been entitled to receive or becomes entitled to receive. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.18(c) as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans, Letters of Credit or its
other obligations under any Credit Document) except to the extent that such
disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or any other central bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrowers herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Collateral Agent, the Issuing Bank or any Lender may
have had notice or knowledge of any Default or incorrect representation or
warranty at the time any credit

 

110



--------------------------------------------------------------------------------

is extended hereunder, and shall continue in full force and effect as long as
the principal of or any accrued interest on any Loan or any fee or any other
amount payable under this Agreement is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated. The provisions of Sections 2.15, 2.16, 2.17, 9.03 and 9.15 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution.

(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement, the other Credit Documents and any separate letter agreements with
respect to (i) fees payable to the Administrative Agent and (ii) the reductions
of the Letter of Credit Commitment of any Issuing Bank constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.

(b) Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, emailed pdf. or any other electronic means that reproduces an image of
the actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement. The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to any document
to be signed in connection with this Agreement and the transactions contemplated
hereby shall be deemed to include Electronic Signatures, deliveries or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act; provided that nothing herein
shall require the Administrative Agent to accept electronic signatures in any
form or format without its prior written consent.

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final and in whatever currency denominated) at any time held and other
obligations at any time owing by such Lender or Affiliate to or for the credit
or the account of any of the Borrowers against any of and all the Secured
Obligations now or hereafter existing under this Agreement held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured or contingent or are
owed to a branch office or Affiliate of such Lender or such Affiliate different
from the branch office or Affiliate holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right

 

111



--------------------------------------------------------------------------------

of setoff, (x) all amounts so setoff shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.22 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the Issuing Banks, and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff; provided further that no such
setoff shall be allowed to or for the credit or the account of the Borrower if
such deposit or other obligation is with respect to or otherwise attributable to
any Subsidiary Borrower that is a Foreign Subsidiary. The rights of each Lender
and its Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have. Each
Lender agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application; provided that the failure to give such notice
shall not affect the validity of such setoff and application.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York. Each of the Lenders and the Administrative Agent
hereby irrevocably and unconditionally agrees that, notwithstanding the
governing law provisions of any applicable Credit Document, any claims brought
against any Agent by any Lender or Secured Creditor relating to this Agreement,
any other Credit Document, the Collateral or the consummation or administration
of the transactions contemplated hereby or thereby shall be construed in
accordance with and governed by the law of the State of New York.

(b) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the United States
District Court for the Southern District of New York sitting in the Borough of
Manhattan (or if such court lacks subject matter jurisdiction, the Supreme Court
of the State of New York sitting in the Borough of Manhattan), and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement or any other Credit Document or the transactions relating
hereto or thereto, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may (and any such claims,
cross-claims or third party claims brought against any Agent or any of its
Related Parties may only) be heard and determined in such New York State or, to
the extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or in any other
Credit Document shall affect any right that the Administrative Agent, the
Issuing Bank or any Lender may otherwise have to bring any action or proceeding
relating to this Agreement against the Credit Parties or their respective
properties in the courts of any jurisdiction.

(c) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Credit
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law. Each foreign Subsidiary Borrower appoints the Borrower
as its agent for purposes of receipt of service of process in connection with
the Credit Documents.

 

112



--------------------------------------------------------------------------------

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Collateral
Agent, the Issuing Bank and the Lenders agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its and its Affiliates’ directors, officers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any Governmental Authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies under
this Agreement or any other Credit Document or any suit, action or proceeding
relating to this Agreement or any other Credit Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
any Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a non-confidential basis
from a source other than the Borrower. For the purposes of this Section,
“Information” means all information received from the Borrower relating to the
Borrower or its business, other than any such information that is available to
the Administrative Agent, the Issuing Bank or any Lender on a non-confidential
basis prior to disclosure by the Borrower and other than information pertaining
to this Agreement routinely provided by arrangers to data service providers,
including league table providers, that serve the lending industry. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THIS SECTION 9.12
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

113



--------------------------------------------------------------------------------

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS AFFILIATES,
THE CREDIT PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.
ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT
THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO
MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

SECTION 9.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the NYFRB Rate to the date of repayment, shall have
been received by such Lender.

SECTION 9.14. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”) hereby notifies the Borrowers that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies such Person, which information includes the names
and addresses of the Borrowers and other information that will allow such Lender
to identify the Borrowers in accordance with the Patriot Act.

SECTION 9.15. Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be purchased with such other currency on the Business
Day immediately preceding the day on which final judgment is given.

(b) The obligations of each Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrower contained
in this Section 9.15 shall survive the termination of this Agreement and the
payment of all other amounts owing hereunder.

 

114



--------------------------------------------------------------------------------

SECTION 9.16. Appointment of Borrower. Each Subsidiary Borrower hereby
authorizes and empowers the Borrower to act as its representative and
attorney-in-fact for the purposes of signing documents and giving and receiving
notices (including borrowing requests and interest elections hereunder) and
other communications in connection with this Agreement and the transactions
contemplated hereby and for the purposes of modifying or amending any provision
of this Agreement and further agrees that the Administrative Agent and each
Lender may conclusively rely on the foregoing authorization.

SECTION 9.17. Application of Proceeds. After the exercise of remedies provided
for in Article VII (or after the Loans have automatically become immediately due
and payable), any proceeds of Collateral or other amounts received by the
Administrative Agent or Collateral Agent in respect of the Obligations pursuant
to the Credit Documents shall be applied in accordance with Section 7.03.

SECTION 9.18. Parallel Debt Provisions.

(a) For the purpose of ensuring and preserving the validity and enforceability
of any of the security rights created under the Dutch Pledge Agreement, the
Borrower and each Subsidiary Guarantor hereby irrevocably and unconditionally
undertakes to pay to the Collateral Agent an amount equal to the aggregate
amount payable by such Credit Party in respect of its Secured Obligations as
they may exist from time to time (each undertaking, a “Parallel Debt”). Each
Parallel Debt will be payable in the currency of the relevant Secured
Obligation. Each Parallel Debt of a Credit Party will become due and payable as
and when the relevant Secured Obligation of such Credit Party becomes due and
payable.

(b) Each of the parties hereto hereby acknowledges that: (i) each Parallel Debt
constitutes an undertaking, obligation and liability of the applicable Credit
Party to the Collateral Agent which is separate and independent from, and
without prejudice to, the Secured Obligations; and (ii) each Parallel Debt
represents the Collateral Agent’s own separate and independent claim to receive
payment of that Parallel Debt from the relevant Credit Party, it being
understood, in each case, that the amount which may become payable by a Credit
Party as its Parallel Debt shall never exceed the total of the amounts which are
payable under the Secured Obligations of such Credit Party.

(c) For the avoidance of doubt, the Parties confirm that the claim of the
Collateral Agent against a Credit Party in respect of a Parallel Debt and the
claims of any one or more of the Secured Creditors against such Credit Party in
respect of the Secured Obligations payable by such Credit Party to such Secured
Creditors do not constitute common property (gemeenschap) within the meaning of
article 3:166 of the Dutch Civil Code and that the provisions relating to common
property shall not apply. If, however, it shall be held that the claim of the
Collateral Agent and the claims of any one or more of the Secured Creditors do
constitute common property and the provisions of common property do apply, the
Lenders, the Administrative Agent and the Collateral Agent agree that this
Agreement shall constitute the administration agreement (beheersregeling) within
the meaning of article 3:168 of the Dutch Civil Code.

(d) To the extent the Collateral Agent irrevocably receives any amount in
payment of the Parallel Debt of a Credit Party, the Collateral Agent shall
distribute that amount among the Secured Creditors that are creditors in respect
of the corresponding Secured Obligations of such Credit Party (subject, if
applicable, to Section 9.17). Upon irrevocable receipt by a Secured Creditor of
any amount so distributed to it (a “Received Amount”), the Secured Obligations
of the applicable Credit Party to such Secured Creditor shall be reduced by an
amount (a “Deductible Amount”) equal to the Received Amount in the manner as if
the Deductible Amount were received as a payment of the Secured Obligations on
the date of receipt by such Secured Creditor of the Received Amount.

 

115



--------------------------------------------------------------------------------

SECTION 9.19. Amendment and Restatement. (a) On the Effective Date, the Original
Credit Agreement shall be amended, restated and superseded in its entirety by
the terms and provisions of this Agreement. All Loans made and Obligations
incurred under the Original Credit Agreement which are outstanding on the
Effective Date shall continue as Loans and Obligations under (and shall be
governed by the terms of) this Agreement and the other Credit Documents. Without
limiting the foregoing, upon the effectiveness hereof: (i) all references in the
“Credit Documents” (as defined in the Original Credit Agreement) to the
“Administrative Agent”, the “Collateral Agent”, the “Credit Agreement” and the
“Credit Documents” shall be deemed to refer to the Administrative Agent, the
Collateral Agent, this Agreement and the Credit Documents, (ii) all obligations
constituting “Obligations” with any Lender or any Affiliate of any Lender which
are outstanding on the Effective Date shall continue as Obligations under this
Agreement and the other Credit Documents, (iii) the Administrative Agent shall
make such reallocations, sales, assignments or other relevant actions in respect
of each Lender’s credit exposure under the Original Credit Agreement as are
necessary in order that each such Lender’s Commitments and outstanding Loans
hereunder reflects such Lender’s Applicable Percentage of the aggregate
Commitments of the applicable Class on the Effective Date and (iv) the Borrower
hereby agrees to compensate each Lender for any and all losses, costs and
expenses incurred by such Lender in connection with the sale and assignment of
any Eurocurrency Loans (including the “Eurocurrency Loans” under the Original
Credit Agreement) and such reallocation described above, in each case on the
terms and in the manner set forth in Section 2.16 hereof.

(b) Neither the execution, delivery and acceptance of this Agreement nor any of
the terms, covenants, conditions or other provisions set forth herein are
intended, nor shall they be deemed or construed, to effect a novation of any
liens or indebtedness under the Original Credit Agreement or to pay, extinguish,
release, satisfy or discharge (i) all or any part of the indebtedness and other
“Obligations” evidenced by the Original Credit Agreement and the other “Credit
Documents” as in effect prior to the Effective Date, (ii) the liability of any
person under the Original Credit Agreement or the “Credit Documents” executed
and delivered in connection therewith, (iii) the liability of any Person with
respect to the Original Credit Agreement or any indebtedness or other
obligations evidenced thereby, or (iv) any mortgages, deeds of trust, liens,
security interests or contractual or legal rights securing all or any part of
such indebtedness.

(c) All indemnification obligations of the Borrower pursuant to the Original
Credit Agreement (including any arising from a breach of the representations
thereunder) shall survive the amendment and restatement of the Original Credit
Agreement pursuant to this Agreement.

SECTION 9.20. No Fiduciary Duty, etc. Each of the Borrowers acknowledges and
agrees, and acknowledges its Subsidiaries’ understanding, that no Specified
Party will have any obligations except those obligations expressly set forth
herein and in the other Credit Documents and each Specified Party is acting
solely in the capacity of an arm’s length contractual counterparty to the
Borrowers with respect to the Credit Documents and the transaction contemplated
therein and not as a financial advisor or a fiduciary to, or an agent of, any of
the Borrowers or any other person. Each of the Borrowers agrees that it will not
assert any claim against any Specified Party based on an alleged breach of
fiduciary duty by such Specified Party in connection with this Agreement and the
transactions contemplated hereby. Additionally, each of the Borrowers
acknowledges and agrees that no Specified Party is advising any Borrower as to
any legal, tax, investment, accounting, regulatory or any other matters in any
jurisdiction. The Borrowers shall consult with their own advisors concerning
such matters and shall be responsible for making its own independent
investigation and appraisal of the transactions contemplated hereby, and the
Specified Parties shall have no responsibility or liability to the Borrowers
with respect thereto.

Each of the Borrower further acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Specified Party is a full service
securities or banking firm engaged in securities trading and brokerage
activities as well as providing investment banking and other financial services.
In the ordinary course of business, any Specified Party may provide investment
banking and other financial

 

116



--------------------------------------------------------------------------------

services to, and/or acquire, hold or sell, for its own accounts and the accounts
of customers, equity, debt and other securities and financial instruments
(including bank loans and other obligations) of, the Borrower and its
Subsidiaries and other companies with which the Borrower or its Subsidiaries may
have commercial or other relationships. With respect to any securities and/or
financial instruments so held by any Specified Party or any of its customers,
all rights in respect of such securities and financial instruments, including
any voting rights, will be exercised by the holder of the rights, in its sole
discretion.

In addition, each of the Borrowers acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Specified Party and its Affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which the Borrower or any of
its Subsidiaries may have conflicting interests regarding the transactions
described herein and otherwise. No Specified Party will use confidential
information obtained from the Borrower or any of its Subsidiaries by virtue of
the transactions contemplated by the Credit Documents or its other relationships
with you in connection with the performance by such Specified Party of services
for other companies, and no Specified Party will furnish any such information to
other companies. Each of the Borrowers also acknowledges, and acknowledges its
Subsidiaries understanding, that no Specified Party has any obligation to use in
connection with the transactions contemplated by the Credit Documents, or to
furnish to the Borrower or any of its Subsidiaries, confidential information
obtained from other companies.

SECTION 9.21. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Credit Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Credit Document may be subject to the Write-Down
and Conversion Powers of an EEA Resolution Authority and agrees and consents to,
and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Credit Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

SECTION 9.22. Releases of Subsidiary Guarantors.

(a) A Subsidiary Guarantor shall automatically be released from its obligations
under the Subsidiary Guaranty and the other Credit Documents upon the
consummation of any transaction permitted by this Agreement as a result of which
such Subsidiary Guarantor ceases to be a Subsidiary; provided that, if so
required by this Agreement, the Required Lenders shall have consented to such
transaction and the terms of such consent shall not have provided otherwise. In
connection with any termination or release pursuant to this Section, each Agent
shall (and is hereby irrevocably authorized by

 

117



--------------------------------------------------------------------------------

each Lender to) execute and deliver to any Credit Party, at such Credit Party’s
expense, all documents that such Credit Party shall reasonably request to
evidence such termination or release. Any execution and delivery of documents
pursuant to this Section shall be without recourse to or warranty by any Agent.

(b) Further, the Administrative Agent may (and is hereby irrevocably authorized
by each Lender to), upon the request of the Borrower, release any Subsidiary
Guarantor from its obligations under the Subsidiary Guaranty and the other
Credit Documents if such Subsidiary Guarantor is no longer a Material
Subsidiary.

(c) At such time as the principal and interest on the Loans, all LC
Disbursements, the fees, expenses and other amounts payable under the Credit
Documents and the other Secured Obligations (other than Swap Obligations,
Banking Services Obligations, and other Obligations expressly stated to survive
such payment and termination) shall have been paid in full in cash, the
Commitments shall have been terminated and no Letters of Credit shall be
outstanding (other than Letters of Credit which have been cash-collateralized or
supported by a backstop letter of credit, in each case in an amount and form
acceptable to the applicable Issuing Bank), the Subsidiary Guaranty and all
obligations (other than those expressly stated to survive such termination) of
each Subsidiary Guarantor thereunder shall automatically terminate, all without
delivery of any instrument or performance of any act by any Person.

ARTICLE X

Cross-Guarantee

SECTION 10.01. In order to induce the Lenders to extend credit to the Borrowers
hereunder and to induce the Lenders and their Affiliates to enter into extent
Banking Services and Swap Agreement, but subject to Section 10.10, (x) the
Borrower and each Subsidiary Borrower which is a Domestic Subsidiary hereby
absolutely, irrevocably and unconditionally guarantees, as a primary obligor and
not merely as a surety, the payment when and as due of the Secured Obligations,
and (y) each Subsidiary Borrower which is a Foreign Subsidiary hereby absolutely
and irrevocably and unconditionally guarantees, as a primary obligor and not
merely as a surety, the payment when and as due of the Secured Obligations of
each other Foreign Subsidiary. Each Borrower further agrees that the due and
punctual payment of such Secured Obligations may be extended or renewed, in
whole or in part, without notice to or further assent from it, and that it will
remain bound upon its guarantee hereunder notwithstanding any such extension or
renewal of any such Secured Obligation. Each of the Borrowers hereby irrevocably
and unconditionally agrees, jointly and severally with the other Borrowers, that
if any obligation guaranteed by it is or becomes unenforceable, invalid or
illegal, it will, as an independent and primary obligation, indemnify the
Administrative Agent, the Issuing Bank and the Lenders immediately on demand
against any cost, loss or liability they incur as a result of any other Borrower
or any of its Affiliates not paying any amount which would, but for such
unenforceability, invalidity or illegality, have been payable by such Borrower
under this Article X on the date when it would have been due (but so that the
amount payable by each Borrower under this indemnity will not exceed the amount
which it would have had to pay under this Article X if the amount claimed had
been recoverable on the basis of a guarantee).

SECTION 10.02. Each Borrower waives presentment to, demand of payment from and
protest to any Borrower of any of the Secured Obligations, and also waives
notice of acceptance of its obligations and notice of protest for nonpayment.
The obligations of each Borrower hereunder shall not be affected by (a) the
failure of the Administrative Agent, the Issuing Bank or any Lender to assert
any claim or demand or to enforce any right or remedy against any Borrower under
the provisions of this Agreement, any other Credit Document or otherwise;
(b) any extension or renewal of any of the Secured Obligations; (c) any
rescission, waiver, amendment or modification of, or release from, any of the
terms or provisions of this Agreement, or any other Credit Document or
agreement; (d) any default, failure or delay, willful or

 

118



--------------------------------------------------------------------------------

otherwise, in the performance of any of the Secured Obligations; (e) the failure
of the Administrative Agent to take any steps to perfect and maintain any
security interest in, or to preserve any rights to, any security or collateral
for the Secured Obligations, if any; (f) any change in the corporate,
partnership or other existence, structure or ownership of any Borrower or any
other guarantor of any of the Secured Obligations; (g) the enforceability or
validity of the Secured Obligations or any part thereof or the genuineness,
enforceability or validity of any agreement relating thereto or with respect to
any collateral securing the Secured Obligations or any part thereof, or any
other invalidity or unenforceability relating to or against any Borrower or any
other guarantor of any of the Secured Obligations, for any reason related to
this Agreement, any Swap Agreement, any Banking Services Agreement, any other
Credit Document, or any provision of applicable law, decree, order or regulation
of any jurisdiction purporting to prohibit the payment by such Borrower or any
other guarantor of the Secured Obligations, of any of the Secured Obligations or
otherwise affecting any term of any of the Secured Obligations; or (h) any other
act, omission or delay to do any other act which may or might in any manner or
to any extent vary the risk of such Borrower or otherwise operate as a discharge
of a guarantor as a matter of law or equity or which would impair or eliminate
any right of such Borrower to subrogation.

SECTION 10.03. Each Borrower further agrees that its agreement hereunder
constitutes a guarantee of payment when due (whether or not any bankruptcy or
similar proceeding shall have stayed the accrual or collection of any of the
Secured Obligations or operated as a discharge thereof) and not merely of
collection, and waives any right to require that any resort be had by the
Administrative Agent, the Issuing Bank or any Lender to any balance of any
deposit account or credit on the books of the Administrative Agent, the Issuing
Bank or any Lender in favor of any Borrower or any other Person.

SECTION 10.04. The obligations of each Borrower hereunder shall not be subject
to any reduction, limitation, impairment or termination for any reason, and
shall not be subject to any defense or set-off, counterclaim, recoupment or
termination whatsoever, by reason of the invalidity, illegality or
unenforceability of any of the Secured Obligations, any impossibility in the
performance of any of the Secured Obligations or otherwise.

SECTION 10.05. Each Borrower further agrees that its obligations hereunder shall
constitute a continuing and irrevocable guarantee of all Secured Obligations now
or hereafter existing and shall continue to be effective or be reinstated, as
the case may be, if at any time payment, or any part thereof, of any Secured
Obligation (including a payment effected through exercise of a right of setoff)
is rescinded, or is or must otherwise be restored or returned by the
Administrative Agent, the Issuing Bank or any Lender upon the insolvency,
bankruptcy or reorganization of any Borrower or otherwise (including pursuant to
any settlement entered into by a Secured Creditor in its discretion).

SECTION 10.06. In furtherance of the foregoing and not in limitation of any
other right which the Administrative Agent, the Issuing Bank or any Lender may
have at law or in equity against any Borrower by virtue hereof, each Borrower,
upon the failure of any other Borrower to pay any Secured Obligation guaranteed
by it when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, hereby promises to and
will, upon receipt of written demand by the Administrative Agent, the Issuing
Bank or any Lender, forthwith pay, or cause to be paid, to the Administrative
Agent, the Issuing Bank or any Lender in cash an amount equal to the unpaid
principal amount of the Secured Obligations guaranteed by it then due, together
with accrued and unpaid interest thereon. Each Borrower further agrees that if
payment in respect of any Secured Obligation guaranteed by it shall be due in a
currency other than Dollars and/or at a place of payment other than New York,
Chicago or any other Eurocurrency Payment Office and if, by reason of any Change
in Law, disruption of currency or foreign exchange markets, war or civil
disturbance or other event, payment of such Secured Obligation in such currency
or at such place of payment shall be impossible or, in the reasonable judgment
of the Administrative Agent, the Issuing Bank or any Lender, disadvantageous to
the Administrative Agent, the

 

119



--------------------------------------------------------------------------------

Issuing Bank or any Lender in any material respect, then, at the election of the
Administrative Agent, such Borrower shall make payment of such Secured
Obligation in Dollars (based upon the applicable Dollar Equivalent in effect on
the date of payment) and/or in New York, Chicago or such other Eurocurrency
Payment Office as is designated by the Administrative Agent and, as a separate
and independent obligation, shall indemnify the Administrative Agent, the
Issuing Bank and any Lender against any losses or reasonable out-of-pocket
expenses that it shall sustain as a result of such alternative payment.

SECTION 10.07. Upon payment by any Borrower of any sums as provided above, all
rights of such Borrower against any Borrower arising as a result thereof by way
of right of subrogation or otherwise shall in all respects be subordinated and
junior in right of payment to the prior indefeasible payment in full in cash of
all the Secured Obligations owed by such Borrower to the Administrative Agent,
the Issuing Bank and the Lenders.

SECTION 10.08. Nothing shall discharge or satisfy the liability of any Borrower
hereunder except the full performance and payment in cash of the Secured
Obligations.

SECTION 10.09. (i) The Borrower and each Subsidiary Borrower which is a Domestic
Subsidiary hereby jointly and severally absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support as may be needed
from time to time by each other Credit Party to honor all of its obligations
under this Article X, the Parent Guaranty or the Subsidiary Guaranty, as
applicable, in respect of Specified Swap Obligations, and (ii) each Subsidiary
Borrower which is a Foreign Subsidiary hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Credit Party which is a
Foreign Subsidiary to honor all of its obligations under this Article X or the
Subsidiary Guaranty in respect of Specified Swap Obligations, (provided,
however, that each Borrower shall only be liable under this paragraph for the
maximum amount of such liability that can be hereby incurred without rendering
its obligations under this paragraph or otherwise under this Article X voidable
under applicable law relating to fraudulent conveyance or fraudulent transfer,
and not for any greater amount). Each Borrower intends that this paragraph
constitute, and this paragraph shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Guarantor for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

SECTION 10.10. Notwithstanding anything to the contrary contained herein, in no
event shall any payment under any Credit Document by a Subsidiary Borrower that
is a Foreign Subsidiary or is a Subsidiary of a Foreign Subsidiary be for the
account of any obligation of the Borrower or of any Domestic Subsidiary of the
Borrower.

[signature pages follow]

 

120



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

SCANSOURCE, INC.,

as a Borrower

By  

/s/ Mary M. Gentry

Name: Mary Gentry Title: Vice President and Treasurer

SCANSOURCE LATIN AMERICA, INC.,

as a Borrower

By  

/s/ Mary M. Gentry

Name: Mary Gentry Title: Treasurer

SCANSOURCE EUROPE SPRL,

as a Borrower

By  

/s/ Gerald Lyons III

Name: Gerald Lyons III Title: Authorised Signatory

SCANSOURCE UK LIMITED,

as a Borrower

By  

/s/ Gerald Lyons III

Name: Gerald Lyons III Title: Director

Signature Page to Second Amended and Restated Credit Agreement

ScanSource, Inc., et al.



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually as a Lender and as Administrative Agent,
as a Swingline Lender and as an Issuing Bank By  

/s/ Caitlin Stewart

Name: Caitlin Stewart Title: Executive Director Jurisdiction of tax residence:
United States of America DTTP Scheme number: 13/M/0268710/DTTP

Signature Page to Second Amended and Restated Credit Agreement

ScanSource, Inc., et al.



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Co-Syndication Agent, as an Issuing Bank and individually as a Lender

By  

/s/ Thomas M. Paulk

Name: Thomas M. Paulk Title: Senior Vice President Jurisdiction of tax
residence: United States of America DTTP Scheme number: 13/B/7418/DTTP

Signature Page to Second Amended and Restated Credit Agreement

ScanSource, Inc., et al.



--------------------------------------------------------------------------------

TD BANK, N.A.,

as a Co-Syndication Agent, as an Issuing Bank and individually as a Lender

By  

/s/ Matt Waszmer

Name: Matt Waszmer Title:   Senior Vice President Jurisdiction of tax residence:
United States of America DTTP Scheme number: 13/T/358618/DTTP

Signature Page to Second Amended and Restated Credit Agreement

ScanSource, Inc., et al.



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Documentation Agent and individually as a Lender

By  

/s/ Lee R. Gray

Name: Lee R. Gray Title:   Senior Vice President Jurisdiction of tax residence:
United States of America DTTP Scheme number: 13/W/61173/DTTP

Signature Page to Second Amended and Restated Credit Agreement

ScanSource, Inc., et al.



--------------------------------------------------------------------------------

REGIONS BANK,

as a Lender

By  

/s/ Neel Patel

Name: Neel Patel Title: Assistant Vice President Jurisdiction of tax residence:
United States of America DTTP Scheme number: 13/R/330821/DTTP

Signature Page to Second Amended and Restated Credit Agreement

ScanSource, Inc., et al.



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as a Lender

By  

/s/ Ronald Homa

Name: Ronald Homa Title: Senior Vice President, As Authorized Jurisdiction of
tax residence: United States of America DTTP Scheme number: 13/C/62301/DTTP

Signature Page to Second Amended and Restated Credit Agreement

ScanSource, Inc., et al.



--------------------------------------------------------------------------------

SANTANDER BANK, N.A.,

as a Lender

By  

/s/ Mustafa Khan

Name: Mustafa Khan Title: Senior Vice President Jurisdiction of tax residence:
United States of America DTTP Scheme number: 013/S/357603/DTTP

Signature Page to Second Amended and Restated Credit Agreement

ScanSource, Inc., et al.



--------------------------------------------------------------------------------

Schedule 1.01

PRICING SCHEDULE

 

APPLICABLE RATE    LEVEL I
STATUS     LEVEL II
STATUS     LEVEL III
STATUS     LEVEL IV
STATUS  

Eurocurrency Spread

     1.00 %      1.25 %      1.50 %      1.75 % 

ABR Spread

     0 %      0.25 %      0.50 %      0.75 % 

Commitment Fee Rate

     0.15 %      0.20 %      0.25 %      0.30 % 

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:

“Financials” means the annual or quarterly financial statements of the Borrower
delivered pursuant to Section 5.01 of this Agreement.

“Level I Status” exists at any date if, as of the last day of the fiscal quarter
of the Borrower referred to in the most recent Financials, the Net Leverage
Ratio is less than 1.00 to 1.00.

“Level II Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status and (ii) the Net Leverage Ratio is
less than 1.50 to 1.00.

“Level III Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status or Level II Status and (ii) the
Net Leverage Ratio is less than 2.25 to 1.00.

“Level IV Status” exists at any date if the Borrower has not qualified for Level
I Status, Level II Status or Level III Status.

“Net Leverage Ratio” means a ratio, determined as of the end of each of the
Borrower’s fiscal quarters, of the Borrower’s and its Subsidiaries (a) Total
Debt less up to $15,000,000 of Unrestricted Cash to (b) EBITDA for the period of
four (4) consecutive fiscal quarters ending with the end of such fiscal quarter.

“Status” means Level I Status, Level II Status, Level III Status or Level IV
Status.

The Applicable Rate shall be determined in accordance with the foregoing table
based on the Borrower’s Status as reflected in the then most recent Financials.
Adjustments, if any, to the Applicable Rate shall be effective five Business
Days after the Administrative Agent has received the applicable Financials. If
the Borrower fails to deliver the Financials to the Administrative Agent at the
time required pursuant to this Agreement, then the Applicable Rate shall be the
highest Applicable Rate set forth in the foregoing table until five Business
Days after such Financials are so delivered. Until adjusted in accordance with
the June 30, 2019 Financials, Level IV Status shall be deemed to exist.



--------------------------------------------------------------------------------

Schedule 2.01

Commitments; Letter of Credit Commitments

Commitments

 

Lender

   Revolving
Commitment      Term Loan
Commitment  

JPMorgan Chase Bank, N. A.

   $ 63,000,000      $ 27,000,000  

Bank of America, N.A.

   $ 63,000,000      $ 27,000,000  

TD Bank, N.A.

   $ 63,000,000      $ 27,000,000  

Wells Fargo Bank, National Association

   $ 59,500,000      $ 25,500,000  

Regions Bank

   $ 35,000,000      $ 15,000,000  

Citibank, N.A.

   $ 33,250,000      $ 14,250,000  

Santander Bank, N.A.

   $ 33,250,000      $ 14,250,000  

TOTAL

   $ 350,000,000      $ 150,000,000  

Letter of Credit Commitments

 

Issuing Bank

   Letter of Credit Commitment  

JPMorgan Chase Bank, N. A.

   $ 5,000,000.00  

Bank of America, N.A.

   $ 5,000,000.00  

TD Bank, N.A.

   $ 5,000,000.00  

TOTAL

   $ 15,000,000  



--------------------------------------------------------------------------------

Schedule 2.20

Subsidiary Borrowers

ScanSource Europe SPRL

ScanSource Latin America Inc.

ScanSource UK Limited



--------------------------------------------------------------------------------

Schedule 3.13

Subsidiaries

 

    

Name of Subsidiary

  

Jurisdiction of

Organization

   Percentage
Ownership    

Equity Holder

   Material
Sub

1.

   Outsourcing Unlimited, Inc.    Georgia      100 %    ScanSource, Inc.    No

2.

   ScanSource Latin America, Inc.    Florida      100 %    ScanSource, Inc.   
No

3.

   ScanSource de Mexico S. de R.L. de C.V.    Mexico       100 %1    ScanSource
Latin America, Inc.    No

4.

   ScanSource Canada, Inc.    British Columbia, Canada      100 %    ScanSource,
Inc.    No

5.

   ScanSource Europe Ltd.    England and Wales      100 %    ScanSource Europe
B.V.    No

6.

   ScanSource Ltd.    England and Wales      100 %    ScanSource Europe Ltd.   
No

7.

   ScanSource Europe SPRL    Belgium       99.9 %2    ScanSource Europe Ltd.   
Yes

8.

   ScanSource France, SARL    France      100 %    ScanSource UK Limited    No

9.

   ScanSource Communications Ltd.    England and Wales      100 %    ScanSource
Europe Ltd.    No

10.

   ScanSource Germany GmbH    Germany      100 %    ScanSource Europe Ltd.    No

11.

   ScanSource Properties, LLC    South Carolina      100 %    ScanSource, Inc.
   No

12.

   Canpango, Inc.    South Carolina      100 %    ScanSource, Inc.    No

13.

   Canpango, S.A.    South Africa      100 %    Canpango, Inc.    No

14.

   4100 Quest, LLC    South Carolina      100 %    ScanSource, Inc.    No

15.

   Logue Court Properties, LLC    South Carolina      100 %    ScanSource, Inc.
   No

 

1 

ScanSource, Inc. owns .000003% interests in this entity.

2 

ScanSource Communications, Ltd., owns one share, representing .10%.



--------------------------------------------------------------------------------

    

Name of Subsidiary

  

Jurisdiction of

Organization

   Percentage
Ownership    

Equity Holder

   Material
Sub

16.

   8650 Commerce Drive, LLC    Mississippi      100 %    ScanSource, Inc.    No

17.

   Intelisys, Inc.    South Carolina      100 %    ScanSource, Inc.    Yes

18.

   ScanSource Payments, Inc.    South Carolina      100 %    ScanSource, Inc.   
Yes

19.

   POS Portal, Inc.    California      100 %    ScanSource Payments, Inc.    No

20.

   RPM Software, LLC    South Carolina      100 %    ScanSource, Inc.    No

21.

   ScanSource Communications GmbH    Germany      100 %    ScanSource Europe
SPRL    No

22.

   ScanSource G.B. and N.I. Ltd.    United Kingdom      100 %    ScanSource
Europe Ltd.    No

23.

   ScanSource Europe B.V.    Netherlands      100 %    ScanSource Europe C.V.   
Yes

24.

   ScanSource Europe C.V.    Netherlands      100 %    ScanSource, Inc.; 4100
Quest, LLC    Yes

25.

   ScanSource Brasil Distribuidora De Tecnologias LTDA    Brazil       100 %3   
ScanSource Europe B.V.    Yes

26.

   ScanSource Video Communications Europe, Ltd.    England and Wales      100 % 
  ScanSource Communications Ltd.    No

27.

   ScanSource UK Limited    England and Wales      100 %    ScanSource Video
Communications Europe, Ltd.    No

28.

   ScanSource Video Communications SARL    France      100 %    ScanSource
France SARL    No

29.

   Video Corporation Ltd.    England and Wales      100 %    ScanSource UK
Limited    No

30.

   Network 1 International Colombia S.A.S.    Columbia      100 %    ScanSource
Brasil Distribuidora De Tecnologias LTDA    No

31.

   Importadora Y Comercializadora Network 1 International (Chile) SPA    Chile
     100 %    ScanSource Brasil Distribuidora De Tecnologias LTDA    No

 

3 

ScanSource Europe SPRL owns one share representing .0001%.



--------------------------------------------------------------------------------

    

Name of Subsidiary

  

Jurisdiction of

Organization

   Percentage
Ownership    

Equity Holder

   Material
Sub

32.

   Intersmart S. de R.L. de C.V.    Mexico      100 %    Intersmart Technologies
L.L.C.    No

33.

   Network 1 International Peru SAC    Peru      100 %    ScanSource Brasil
Distribuidora De Tecnologias LTDA    No

34.

   Intersmart Technologies L.L.C.    Florida      100 %    ScanSource Brasil
Distribuidora De Tecnologias LTDA    No

35.

   ScanSource Europe (Italia) Sede Secondaria    Italy      100 %    ScanSource
Europe SPRL    No

36.

   ScanSource Netherlands    Netherlands      100 %    ScanSource Europe SPRL   
No

37.

   ScanSource Europe SPRL (Spolka z organiczona odpowiedzailnoscia) Oddzial w
Polsce    Poland      100 %    ScanSource Europe SPRL    No



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

, 20

Please refer to the Second Amended and Restated Credit Agreement, dated as of
April 30, 2019 (the “Credit Agreement”), among ScanSource, Inc. (the
“Borrower”), the Subsidiary Borrowers party thereto, the Lenders party thereto
and JPMorgan Chase Bank, N. A., as Administrative Agent (the “Administrative
Agent”). Capitalized terms used herein have the meanings assigned to them in the
Credit Agreement. The undersigned hereby certifies, in his or her capacity as a
Financial Officer of the Borrower, as follows:

(i) Enclosed herewith is a copy of the [annual audited/quarterly] financial
statements of the Borrower as at                          (the “Computation
Date”), which statements fairly present in all material respects the financial
condition and results of operations of the Borrower and its consolidated
Subsidiaries as of the Computation Date on a consolidated basis in accordance
with GAAP consistently applied.

(ii) No Default has occurred [or if a Default has occurred, specify the details
of the Default and any action taken or proposed to be taken with respect
thereto].

(iii) No change in GAAP or in the application thereof has occurred since
[        ,         ]11 [or if a change has occurred, specify the change and its
effect on the attached financial statements].

(iv) The computations set forth on Schedule I attached hereto correspond to the
ratios and/or financial restrictions contained in Sections 6.12 and 6.13 of the
Credit Agreement and such computations are true and correct as at the
Computation Date.

[(v) Attached hereto as Schedule II is a complete list of all [Commercial Tort
Claims under U.S. state or federal law (to the extent held by the Borrower or a
Credit Party that is a Domestic Subsidiary),][U.S. federally registered
[Copyrights,][Patents][and][Trademarks] (each term as defined in the Security
Agreement) of a Credit Party not previously disclosed to the Administrative
Agent [and which, in the case of such U.S. federally registered Copyrights,
Patents or Trademarks, have been registered with any Governmental Authority].]

 

SCANSOURCE, INC. By:  

 

  Name:  

 

  Title:  

 

 

11 

Insert date of the previously delivered financial statements



--------------------------------------------------------------------------------

Schedule I to Compliance Certificate

Dated as of                                         

Section 6.12 – Leverage Ratio

 

A.EBITDA

 

(i) Borrower’s and Subsidiaries’ Net Income on a consolidated basis

     $_______  

(ii)  Income and franchise taxes and other taxes measured by income or profits
in respect of the Borrower and its Subsidiaries paid or accrued during such
period

     $_______  

(iii)  Total Interest Expense for such period

     $_______  

(iv) Amortization and depreciation deducted in determining Net Income for such
period

     $_______  

(v)   Other non-cash charges (other than charges that represent an accrual for
future cash expenditures) for such period

     $_______  

(vi) Non-recurring losses for such period

     $_______  

(vii) Non-cash charges in respect of stock options and goodwill amortization for
such period

     $_______  

(viii)Sum of (A(i) – (vii))

     $_______  

(ix) Extraordinary non-cash gains for such period

     $_______  

(x)   Non-recurring gains for such period

     $_______  

(xi) Sum of (A(ix) - (x))

     $_______  

(xii) EBITDA (A(viii) minus A(xi))

     $_______  

B.Total Debt

 

(i) Indebtedness of the Borrower and its Subsidiaries, on a consolidated basis,
calculated in accordance with GAAP

     $_______  

(ii)  Off-Balance Sheet Liabilities

     $_______  

(iii)  The face amount of all outstanding letters of credit in respect of which
the Borrower or any Subsidiary has any actual or contingent reimbursement
obligation (except to the extent such obligations are cash collateralized)

     $_______  



--------------------------------------------------------------------------------

(iv) The principal amount of all Guarantees by the Borrower and its Subsidiaries
of Indebtedness

     $_______  

(v)   Total Debt (Sum of (B(i)-(iv)))

     $_______  

C. Unrestricted domestic cash (not to exceed $15,000,000)

     $_______  

D. Leverage Ratio

 

(i) Ratio of (x) Total Debt (from B(v)), less unrestricted domestic cash (from
C) to (y) EBITDA (from A(xii))

            to             

 

Maximum allowed:

 

3.50 to 1.00

 

In Compliance

     YES/NO  

Section 6.13 – Minimum Interest Coverage Ratio

 

Minimum Interest Coverage Ratio

 

(i) EBITDA for the period of four consecutive fiscal quarters most recently
ended on or prior to such date

     $_______  

(ii)  Total Interest Expense for such period

     $_______  

(iii)  Ratio of (i) EBITDA to (ii) Total Interest Expense to

             to             

 

Minimum allowed:

 

3.00 to 1.00

 

In Compliance

     YES/NO  



--------------------------------------------------------------------------------

Schedule II to Compliance Certificate

Undisclosed [Commercial Tort Claims,][Copyrights,][Patents,][and][Trademarks]